Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 1 of 128   3510


                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

   * * * * * * * * * * * * * * * *
  UNITED STATES OF AMERICA,               )   Criminal Action
                                          )   No. 14-107
  vs.                                     )
                                          )   Washington, D.C.
  NICHOLAS ABRAM SLATTEN,                 )
                                          )   July 23, 2018
                    Defendant.            )   2 p.m.
                                          )   AFTERNOON SESSION
   * * * * * * * * * * * * * * * *

                       TRANSCRIPT OF JURY TRIAL
                   JULY 23, 2018 - AFTERNOON SESSION
                BEFORE THE HONORABLE ROYCE C. LAMBERTH,
               UNITED STATES DISTRICT COURT SENIOR JUDGE

  APPEARANCES:

  For the Government: T. PATRICK MARTIN
                      FERNANDO CAMPOAMOR-SANCHEZ
                      U.S. Attorney's Office
                      555 Fourth Street, NW
                      Washington, DC 20530
                      (202) 252-7732
                      E-mail: Thomas.martin5@usdoj.gov

  FOR THE DEFENDANT:      AMY MASON SAHARIA
                          SIMON A. LATCOVICH
                          KRYSTAL COMMONS
                          DANE BUTSWINKAS
                          TOBIN ROMERO
                          THOMAS G. CONNOLLY
                          Williams & Connolly LLP
                          725 12th St. NW
                          Washington, DC 20005
                          (202) 434-5847
                          E-mail: Asaharia@wc.com

  Court Reporter:         Janice Dickman, RMR, CRR
                          Official Court Reporter
                          Washington, D.C. 20001
                          (202) 354-3267
Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 2 of 128          3511


                                      INDEX


   WITNESS:                                                         PAGE

   Jeremy Ridgeway
     Direct Examination (Cont.) By Mr. Campoamor-Sanchez 3512
     Cross-Examination By Mr. Romero                     3528
     Redirect Examination By Mr. Campoamor-Sanchez       3566

   Thomas O'Connor
     Direct Examination By Mr. Martin                               3576


   EXHIBIT                                                          PAGE

   Government Exhibit 326                                           3608

   Government Exhibit 497EE                                         3518

   Government Exhibit 8006                                          3594

   Government Exhibits 8010, 8013-8015, 8017, 8018                  3597

   Government Exhibits 8025, 8027, 8029-8032                        3599

   Government Exhibits 8033-8035, 8037-8041                         3601

   Government Exhibits 8042-8046                                    3605

   Government Exhibits 8047-8054, 8058, 8063, 8064                  3611

                                  *    *   *
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 3 of 128   3512


 1                             P R O C E E D I N G S

 2                   THE COURT:   All right.    You may be seated.

 3                   Counsel, you may proceed.

 4                   MR. CAMPOAMOR-SANCHEZ:     Thank you, Your Honor.

 5                                JEREMY RIDGEWAY,

 6                          DIRECT EXAMINATION (Cont.)

 7      BY MR. CAMPOAMOR-SANCHEZ:

 8      Q.   Good afternoon, sir.

 9      A.   Good afternoon.

10      Q.   So let me direct your attention to later in the day on

11      September 16th, 2007.      Okay?

12      A.   Okay.

13      Q.   Did you give a oral statement; in other words, did you give

14      an interview to a Department of State investigator that day?

15      A.   I don't recall if it was that day, but I did.

16      Q.   Okay.   Do you recall giving at least an oral interview to

17      the Department of State?

18      A.   Yes, sir.

19      Q.   All right.    Did you tell the truth to the Department of

20      State investigators about what had happened at Nisur Square?

21      A.   No, sir.

22      Q.   Why not?

23      A.   Because I -- I -- I shot wrong.       I had a bad shoot.

24      Q.   Okay.   And, sir, do you recall, as you sit here today, the

25      sequence of events that you told the State Department
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 4 of 128     3513


 1      investigators on that first oral interview?

 2      A.   The sequence of events?

 3      Q.   Yes, sir.

 4      A.   No.   I don't understand what you mean, sir.

 5      Q.   All I'm asking is, if you remember what you told the

 6      Department of State, that very first interview, about how the

 7      sequence of the shooting unfolded.        Do you recall, as you sit

 8      here today, what that was?

 9      A.   Not completely, but I have a basic idea.

10      Q.   All right.    Well, let me ask you, sir:       Did you tell the

11      Department of State that when you heard automatic gunfire, that

12      you saw the vehicle being pushed, and then you fire into the

13      driver's side?

14      A.   I don't remember saying it that way.

15                  MR. CAMPOAMOR-SANCHEZ:      For the record, Your Honor,

16      I'm going to show the witness Government's Exhibit 497DD, as in

17      Delta.

18                  Sir, if you could, please read what appears under

19      Jeremy Ridgeway, to yourself (indicating).

20      A.   (Whereupon, witness complies.)

21      BY MR. CAMPOAMOR-SANCHEZ:

22      Q.   Just let us know when you're done.

23      A.   I'm done.

24      Q.   Sir, does that refresh your memory as to whether on that

25      very first day, you told the Department of State investigator
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 5 of 128           3514


 1      that you saw -- you heard fire before your vehicle stopped?               Do

 2      you remember saying that?

 3      A.   No.

 4      Q.   Okay.   Do you remember saying that you saw the white

 5      vehicle being pushed towards your team by an IP in a white

 6      shirt, and that, then, you fired into the driver's side window?

 7      A.   No.   I don't remember much from the interview at all.

 8      That's the point.

 9      Q.   Fair enough.

10                   Did you also give, yourself, a written statement that

11      you drafted to the Department of State?

12      A.   Yes, I did.

13      Q.   All right.    Can you walk us through how that came to be?

14      And, again, I'm just talking about what you did.

15      A.   I was told that I needed to write a statement.          So --

16      Q.   Blackwater management told you that?

17      A.   Yeah.   I'm I don't recall who it was.       It may have been

18      Cory Wainscott.     I'm not sure.

19      Q.   Okay.

20      A.   I wrote my statement.      I believe I e-mailed it.         And I

21      think at that point, Ian Crook was back from his leave.             And

22      then I don't know if it was the same day or the next day, we

23      were told to go down to what we call the head shed, where the

24      supervisors were.     And we went in and met with them regarding

25      our statements.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 6 of 128        3515


 1      Q.   That statement that you e-mailed to Ian -- is it Crook or

 2      Cook?

 3      A.   I believe it's Crook.

 4      Q.   Okay.   That statement that you e-mailed to Ian, did you

 5      write that yourself?

 6      A.   Yes, I did.

 7      Q.   Okay.   And after you e-mailed it and you went to the head

 8      shed, as you discussed, were there any changes made to that

 9      statement that you had prepared?

10      A.   Yes, sir, there was some.

11      Q.   Can you tell us what kind of changes had been made to that

12      sworn statement, if you recall?

13      A.   There was one substantive changes -- change to it.          It

14      had -- that I recall.

15      Q.   Mm-hmm?

16      A.   In the -- in the new statement, it had said that I gave

17      verbal -- verbal and physical warnings to the driver north of

18      the traffic circle, when I did not.

19      Q.   Okay.   How about in the statement that you submitted --

20      well, and, again, just -- I think we all understand, but to be

21      clear, when you submitted that statement, was what was in that

22      statement accurate, or true?

23      A.   Can you repeat the question, please?

24      Q.   Yeah.   The statement that you submitted, was it accurate,

25      or truthful?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 7 of 128   3516


 1      A.   No, it wasn't.

 2      Q.   And do you recall, as you sit here today, whether

 3      Blackwater management took out certain things from that

 4      statement, as you related to, for example, the use of M203s?

 5      A.   I looked at it.     But -- I know there's some changes in

 6      there.    But from memory, I -- I don't recall.

 7      Q.   Sir, I'm going to hand you what I marked as Government's

 8      Exhibit 9934 and 497 Echo, Echo, and ask you to take a look.

 9                  And, if you could, start with 9934, and tell us if

10      you recognize what that exhibit is.

11      A.   (Whereupon, witness complies.)

12                  I recognize this.

13      Q.   What is 9934?

14      A.   9934 is the original statement that I prepared and e-mailed

15      to -- is it Ian or Cory?

16      Q.   Does that include, actually, your e-mail and the attachment

17      to the e-mail?

18      A.   Yes, sir.

19      Q.   And is the attachment to the e-mail the draft statement

20      that you prepared yourself?

21      A.   Yes, sir.

22      Q.   All right.    How about Exhibit 497EE, as in Echo, Echo, do

23      you recognize that exhibit?

24      A.   Yes, sir, I do.

25      Q.   And what is that exhibit?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 8 of 128     3517


 1      A.     This is the version that was prepared at the head shed.

 2      Q.     And, sir, do you have any input on what was taken out or

 3      changed about your statement?

 4      A.     The only thing that I can remember, sitting here today,

 5      is -- in briefly reviewing it, is the fact that in this

 6      statement, in 49 -- 497EE, there is added to it that I made

 7      verbal and hand signals to the driver north of the traffic

 8      circle, which, in fact, I did not.        And I don't believe it's in

 9      my original statement.

10      Q.     And let me ask you a better question.

11                   Who made the decisions as to what would be changed in

12      the statement that was, ultimately, submitted to the Department

13      of State?

14      A.     It was one of the supervisors at the head shed.

15      Q.     And that's what I'm getting to.

16                   Did you have any input in saying:       Yes, add that; or,

17      No, don't include that, or; That's not accurate, this is?

18                   Did you have any input like that?

19      A.     Not really.   I, basically, went in there.      They reviewed my

20      original statement.      I explained in my own words what had

21      happened, and then they -- whoever it was, I forget who it was

22      that prepared this statement -- prepared it, printed it, told

23      me to take a look at it.       Asked me if it's good, and I said,

24      Yes.

25                   And that was that.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 9 of 128           3518


 1      Q.   Okay.   And did you, in fact, sign it?

 2      A.   Yes, sir.

 3      Q.   And submitted it to the Department of State?

 4      A.   Yes, sir.

 5      Q.   Okay.

 6                   MR. CAMPOAMOR-SANCHEZ:     Your Honor, we would move to

 7      admit Exhibits 9934 and 497 Echo, Echo.

 8                   MR. ROMERO:   No objection.     No objection.

 9                   THE COURT:    Received.

10      BY MR. CAMPOAMOR-SANCHEZ:

11      Q.   Sir, I'm going to try to put both exhibits side by side.

12      Okay?

13                   And on 9934, if you can, go to the third page,

14      please.

15      A.   All right.

16                   MR. CAMPOAMOR-SANCHEZ:     And, if we could expand,

17      please, the sentence that begins with -- yeah, "Convoy."

18      BY MR. CAMPOAMOR-SANCHEZ:

19      Q.   Sir, so we're clear, on the left is 9934.         So that's -- as

20      we discussed, that's the one you prepared, correct?              9934?

21      A.   Correct.    That's correct.

22      Q.   Okay.   And I have now highlighted on -- or, pulled out on

23      497EE, the one that was, ultimately, submitted to the

24      Department of State.

25                   Do you see those (indicating)?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 10 of 128       3519


 1       A.   That's the ones at the bottom (indicating)?

 2       Q.   Yeah.   And that is highlighted at the bottom.

 3       A.   Yes, sir, I see it.

 4       Q.   So let's take a look, first, at yours.        Okay?   And I'm

 5       going to read it:     As I was firing, I observed an adult male

 6       pushing the vehicle from the driver's door.         As I changed my

 7       direction of fire towards the male pushing the vehicle, then

 8       dropped from my sight, and the vehicle ceased from moving

 9       towards our position after a large explosion.

10                    Did I read that correctly?

11       A.   Yes, sir.

12       Q.   And did you, in fact, write that?

13       A.   Yes, sir.

14       Q.   All right.    And is it fair to say that as you read that

15       sentence, it at least seems to imply that when you heard that

16       noise and you looked, you were firing at the vehicle as the

17       traffic police officer -- male, as described here -- was

18       pushing the car?

19       A.   Would you repeat that question?

20       Q.   Sure.

21                    As drafted, does this not say or suggest that you

22       were firing as the traffic officer, or the male, as described

23       here, was pushing the vehicle?

24       A.   That's correct.

25       Q.   Okay.   And then you described that -- or, write that you,
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 11 of 128     3520


 1       actually, were changing direction of fire towards that person

 2       that was pushing the vehicle, correct?

 3       A.   That's correct.

 4       Q.   And then you relate that there was a large explosion?

 5       A.   Yes, sir.

 6       Q.   And that's what you testified earlier about, the grenade or

 7       M203?

 8       A.   Correct.

 9       Q.   All right.   Now, if you look at the bottom one, the one

10       that was submitted to the Department of State, you say:          As I

11       was firing, I observed an adult male pushing the vehicle from

12       the driver's door towards my vehicle, and I engaged the suspect

13       vehicle again, until the threat stopped.

14                    Did I read that correctly?

15       A.   Yes, sir.

16       Q.   All right.   And there is no indication that you changed

17       fire towards the male subject, right?

18       A.   Correct.

19       Q.   And there's also no indication that there had been a large

20       explosion?

21       A.   Correct.

22       Q.   And fair to say, sir, that in either of these versions, you

23       never speak about what you saw others do?

24       A.   That's correct.

25       Q.   It's all about what you did?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 12 of 128       3521


 1       A.   That's correct.

 2       Q.   Okay.    And, finally, sir, at the bottom part of these

 3       exhibits, you also described the -- what you told the ladies

 4       and gentlemen already about shooting up north of the circle?

 5       A.   That's correct.

 6       Q.   The man in the white vehicle, right?

 7       A.   Yes, sir.

 8       Q.   Right.    And in those -- or in these, both of these

 9       exhibits, you -- you indicated that you had gone through,

10       essentially, all of the rules of engagement before you fired?

11       A.   Yes, sir.

12       Q.   Okay.    And, obviously, that wasn't true?

13       A.   No, sir.

14       Q.   So did you, in fact, say that you had made visual eye

15       contact with the male in the vehicle?

16       A.   I did say that.

17       Q.   Was that even possible to do from where the vehicle was

18       located next to the -- your vehicle?

19       A.   I wouldn't know.    I didn't see it at the time.

20       Q.   Okay.    And then your version said that you threw a water

21       bottle at the vehicle?

22       A.   I didn't, but I don't see it in here.        I don't remember

23       writing it.

24       Q.   You can look at it, if you like.

25                     MR. CAMPOAMOR-SANCHEZ:   In fact, why don't we get to
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 13 of 128   3522


 1       9934, please.    And if we can -- on the third page, if we can

 2       expand where it says a white sedan, right here (indicating).

 3       And let's go six lines down.

 4       BY MR. CAMPOAMOR-SANCHEZ:

 5       Q.   You indicated, or at least you wrote that you had made eye

 6       contact and then you threw a water bottle, right?

 7       A.   Yes, sir.

 8       Q.   And that you had made the hand signal?

 9       A.   Yes, sir.

10       Q.   Right.   And that the person in the vehicle made eye contact

11       with you again and then aggressively grabbed the steering wheel

12       and pulled his vehicle into our follow vehicle, making contact.

13       Did that happen?

14       A.   No, sir.

15       Q.   And then you say, perceiving an immediate threat, you

16       fired?

17       A.   That's correct, sir.

18       Q.   And again, you almost outline what -- remember how we

19       discussed the mission firearms policy?

20       A.   Yes, sir.

21       Q.   You kind of outlined the steps in the escalation of force

22       that are included in that mission firearms policy; is that

23       right?

24       A.   Yes, sir.

25       Q.   Even though you hadn't done any of those?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 14 of 128   3523


 1       A.    That's correct.

 2       Q.    And then you indicated in the same document that you fired

 3       at the man because you thought he had a suspicious item in his

 4       hand?

 5       A.    That's correct.

 6       Q.    As if he had a detonator or something along those lines?

 7       A.    That's correct.

 8       Q.    All right, sir.   We're almost done.

 9                   Let me ask you, did you -- you, obviously, didn't

10       tell the truth to certain of your team members or the

11       Department of State.     Did you tell the truth to your family

12       about what had happened?

13       A.    No, sir.

14       Q.    So you didn't tell your wife what happened?

15       A.    No, sir.

16       Q.    How about your dad?

17       A.    No, sir.

18       Q.    And again, why is that?

19       A.    They're my family.    I didn't want them to think poorly of

20       me.

21       Q.    Now, sir, when did you leave Baghdad after September 16th?

22       Do you recall?

23       A.    I believe it was near October.

24       Q.    So, around early October of 2007?

25       A.    Sounds about right.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 15 of 128     3524


 1       Q.   Okay.    Did you stay in contact with certain members of

 2       Raven 23 after you left Baghdad?

 3       A.   Yes, sir, I did.

 4       Q.   Who did you stay in contact with afterwards?

 5       A.   I believe it was Paul Slough, Jimmy Watson -- I CC there,

 6       there was -- in e-mails, I believe Nicholas Slatten was in

 7       there, Dustin Heard.       There may have been others.

 8       Q.   How about Mr. Liberty?      Do you remain in contact with him?

 9       A.   I believe he was in the e-mails.

10       Q.   And, sir, did you -- do you recall whether Jim Watson

11       specifically reached out to you on a number of occasions?

12       A.   Yes, sir.

13       Q.   And, generally speaking, without telling us the details of

14       it, why was he reaching out to you?

15                    MR. ROMERO:    Objection.

16                    THE COURT:    Sustained.    No.   He's going to rephrase

17       the question.

18                    MR. CAMPOAMOR-SANCHEZ:      Right.

19       BY MR. CAMPOAMOR-SANCHEZ:

20       Q.   Do you recall what Mr. Watson was asking of you?

21       A.   Yes, sir.

22       Q.   What was Mr. Watson asking you to do?

23       A.   He was asking for information on what's going on back in --

24       in Baghdad.

25       Q.   Because he wasn't there anymore?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 16 of 128   3525


 1       A.   That's correct.

 2       Q.   Did Mr. Watson express to you concerns about a particular

 3       individual from Raven 23?

 4       A.   Not that I recall.

 5       Q.   All right.    Let me show you what I've marked as

 6       Government's Exhibit 497V, as in Victor.

 7                     THE COURTROOM DEPUTY:    What number?

 8                     MR. CAMPOAMOR-SANCHEZ:   497V, as in Victor, just for

 9       identification.

10                     May I approach, Your Honor?

11       BY MR. CAMPOAMOR-SANCHEZ:

12       Q.   I'm going to refer you to that first part of the e-mail.

13                     Sir, having looked at that, does that refresh your

14       memory as to whether Mr. Watson was expressing concern about a

15       particular Raven 23 member?

16       A.   Yes sir.

17       Q.   And who was he expressing concern about?

18       A.   Mr. Slatten.

19       Q.   How did he call him in that e-mail?

20       A.   Stewy.

21       Q.   Is that a nickname for Mr. Slatten?

22       A.   It was, yes, sir.

23       Q.   And what was the concern that Mr. Watson expressed to you

24       about Stewy, or Mr. Slatten?

25       A.   He had concerns.    He was wondering if he was all right and
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 17 of 128      3526


 1       hope he didn't feel totally fucked.        That's what it says in

 2       here.

 3       Q.   And, sir, subsequently, did Mr. Watson also express to you

 4       his feeling about how he felt about the event that had taken

 5       place at Nisur Square?

 6       A.   Not that I recall.

 7       Q.   All right.   Let me show you 497 bravo, bravo.

 8                   I'm going to direct you to the e-mail exchange in the

 9       middle.   If you could read that, and let us know when you're

10       done.

11                   Sir, does that refresh your memory as to the feelings

12       that Mr. Watson explained about how he felt about the incident?

13       A.   Yes, sir.

14       Q.   What did Mr. Watson tell you?

15       A.   He felt responsible for a lot of it.

16       Q.   And, sir, what was going on at this time?        And I'm talking

17       late 2007 and early 2008.      What is happening in relationship to

18       this incident as it concerns you?

19       A.   The incident was being investigated further, I believe, at

20       this time by the FBI.

21       Q.   Was that a concern to you?

22       A.   Yes, it was.

23       Q.   And how long do you remain in contact with these other

24       members of Raven 23 that we've been discussing?

25       A.   I'm not sure, but I believe it was maybe mid -- up to
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 18 of 128   3527


 1       mid-2008.

 2       Q.   And did you communicate with them about your concerns

 3       related to the investigation?

 4       A.   Yes, sir, I did.

 5       Q.   And when do you cease communication with those members of

 6       Raven 23?

 7       A.   I'm not quite sure, but I think it was about mid-2008.

 8       Q.   Sir, just a couple more questions.       Before

 9       September 16, 2007, had the Department of State investigator

10       sort of, like, gone in and ride with you to watch what you were

11       doing out in the Red Zone?

12       A.   They had.

13       Q.   How often did that happen?

14       A.   Not very often.

15       Q.   And prior to September 16, 2007, had you -- had the

16       Department of State ever gone out and tried to investigate a

17       crime scene or -- let me strike that.

18                    Had the Department of State ever gone out and tried

19       to look at a location where you guys had engaged in some

20       shootings?

21       A.   Not that I'm aware of.

22       Q.   To your knowledge, prior to September 16, 2007, have you

23       ever known the Department of State investigators to go out and

24       interview Iraqi witnesses as to what they may have seen that a

25       TST member may have done out in the Red Zone?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 19 of 128   3528


 1       A.   I wouldn't know.    Not that I'm aware of.

 2       Q.   In fact, sir, before September 16, 2007, do you have any

 3       concern that you could be criminally prosecuted for what you

 4       did out in the Red Zone?

 5       A.   No, sir.

 6                    MR. CAMPOAMOR-SANCHEZ:    No further questions.

 7                                CROSS-EXAMINATION

 8       BY MR. ROMERO:

 9       Q.   Good afternoon, Mr. Ridgeway.

10       A.   Good afternoon.

11       Q.   My name is Toby Romero.      I represent Mr. Slatten.

12                    Sir, let's go through your chronology one more time,

13       okay?

14       A.   Okay.

15       Q.   So on September 16th, 2007, you are the lead turret gunner

16       in the follow vehicle; is that correct?

17       A.   The front turret gunner, yes, sir, of the follow vehicle.

18       Q.   And as you pull into Nisur Square, the first gunfire you

19       hear that day was automatic gunfire, correct?

20       A.   Yes, sir, it was.

21       Q.   And you turned in the direction of that gunfire, right?

22       A.   Yes, sir.

23       Q.   And you saw Paul Slough firing his M4?

24       A.   Yes, sir.

25       Q.   And your recollection is that it was on automatic, correct,
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 20 of 128   3529


 1       sir?

 2       A.     Yes, sir.

 3       Q.     And he was firing at a white vehicle?

 4       A.     Yes, sir.

 5       Q.     Which we now know is the white Kia, correct?

 6       A.     Yes, sir.

 7       Q.     And, sir, less than a second elapsed between the time you

 8       heard that automatic gunfire and the time you turned and saw

 9       Paul Slough firing his M4 on automatic at the white vehicle,

10       correct?

11       A.     Would you repeat the question, sir?

12       Q.     Yes.   Less than a second elapsed between the time you heard

13       the automatic gunfire and the time you turned and saw

14       Mr. Slough firing his M4 on automatic at the white vehicle?

15       A.     It was immediate, so --

16       Q.     And when you saw Mr. Slough firing, you began to fire, too,

17       correct?

18       A.     That's correct.

19       Q.     And I think on direct you testified that you fired

20       approximately five shots?

21       A.     That sounds about right.

22       Q.     And that was with your M4 rifle?

23       A.     Yes, sir.

24       Q.     In semiautomatic mode, correct?

25       A.     That's correct.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 21 of 128     3530


 1       Q.     You aimed your first shots at the driver of the white Kia,

 2       correct?

 3       A.     Yes, sir.

 4       Q.     And you fired your first shots at the driver of the white

 5       Kia, correct?

 6       A.     Yes, sir.

 7       Q.     And, sir, you saw your shots hit the windshield, didn't

 8       you?

 9       A.     I'm not sure, sir.

10       Q.     Okay.   I'm going to -- I know it's been a while, so I've

11       got some of your prior testimony, and I'll bring it up to you,

12       and that might help your recollection on that point, sir, okay?

13       A.     That would be fine.

14                      MR. ROMERO:   Fernando, I'm going to go to 8-4-14 p.m.

15       at page 64.

16                      Sir, there's tabs on this binder so I can refer them

17       to you.    This one is at tab 28.     If you turn to tab 28, I'll

18       direct you to the line, sir.

19                      If you could go to page 64, line 8.     I'm sorry, sir.

20       Yeah.    Are you at page 64?

21       A.     Yes, sir.

22       Q.     If you could read lines 8 to 11 to yourself, and let me

23       know when you're done.

24                      (Pause.)

25       A.     Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 22 of 128   3531


 1       Q.    Sir, does that remind you that you saw your shots hit the

 2       windshield?

 3       A.    Yes, sir, I did say that.

 4       Q.    Okay.   You can close that.

 5                     Now, at about the same time you fired, or immediately

 6       thereafter, at the white Kia, you saw Mr. Heard fire his M4 at

 7       the white Kia, too, did you not?

 8       A.    Yes, sir.

 9       Q.    And, sir, you kept firing at the white Kia until the

10       vehicle came to a stop, correct?

11       A.    Yes, sir.

12       Q.    And Mr. Slough also ceased firing when the white Kia came

13       to a stop?

14       A.    Yes, sir.

15       Q.    And Mr. Heard also stopped firing at the white Kia when it

16       came to a stop, correct?

17       A.    Yes, sir.

18       Q.    Now, sir, you were a skilled enough marksman to fire at

19       something accurately at up to about 300 yards away with your

20       M4?

21       A.    Yes, sir.

22       Q.    And the white Kia was much closer than 300 yards?

23       A.    Yes, sir.   It's a moving vehicle.

24       Q.    But it's a target that you could hit pretty accurately

25       under the circumstances?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 23 of 128   3532


 1       A.     I would say that's fair.

 2       Q.     And, sir, you participated in firearms training or spent

 3       time at the range with Mr. Slough and Mr. Heard as well, did

 4       you not?

 5       A.     Yes, sir, I have.

 6       Q.     And based on your observations, sir, you had no doubts

 7       about their proficiency with an M4?

 8       A.     That's correct.

 9       Q.     And I think periodically while you were at Blackwater, you

10       took tests on your proficiency as a marksman; is that correct?

11       A.     Yes, sir.

12       Q.     And I think with an M4, you got scored on a scale of up to

13       300.    Does that sound right?

14       A.     I don't recall.

15       Q.     Sir, do you recall that you had scores of about 296 or 298

16       out of 300 with an M4?

17       A.     It doesn't ring a bell.

18       Q.     Okay.   Let me see if I can refresh your recollection.

19                      Mr. Ridgeway --

20                      MR. ROMERO:   May I approach, Your Honor?

21                      THE COURT:    Yes.

22       BY MR. ROMERO:

23       Q.     Mr. Ridgeway, I'm going to hand you Defense Exhibit 1013A

24       for identification purposes.        Just look at that document, sir.

25       Take your time.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 24 of 128   3533


 1                    So, sir, does that remind you that your proficiencies

 2       scores with an M4 were about 296 or 298 out of 300?

 3       A.   Yes, sir.

 4       Q.   Sir, the M4 you fired that day had an ACOG scope, correct?

 5       A.   Yes, sir, it did.

 6       Q.   Now, we've just spent, I don't know, five minutes or so

 7       talking about this shooting incident.        But as it happened in

 8       real-time, it didn't last that long, did it, sir?

 9       A.   No, sir.

10       Q.   It all happened very quickly?

11       A.   Yes, sir.

12       Q.   And from the time you heard the automatic gunfire until the

13       time you shot approximately five rounds into the driver's

14       windshield, it was a matter of a few seconds?

15       A.   I would say that's fair.

16       Q.   Okay.   Now, during this incident, Mr. Slough was right in

17       front of you?

18       A.   Yes, sir.

19       Q.   He's about 20, 25 feet away?

20       A.   Give or take.

21       Q.   And there was nothing obstructing your view of Mr. Slough?

22       A.   No, sir.

23       Q.   And Mr. Heard was the rear turret gunner in your vehicle,

24       correct?

25       A.   Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 25 of 128   3534


 1       Q.   And he was far enough where you probably could have reached

 2       over and touched him, right?

 3       A.   Yes, sir.

 4       Q.   Now, after the incident, shortly thereafter, Mr. Slough

 5       approached you and he was somewhat remorseful; is that true?

 6       A.   Yes, sir.

 7       Q.   And he apologized for what happened in Nisur Square that

 8       day, didn't he?

 9       A.   Yes, sir.

10       Q.   And he said it was his fault, didn't he?

11       A.   Yes, sir.    He said he felt it was his fault.

12       Q.   I want to talk just a little bit about the sworn statement

13       that you gave to the State Department.

14                    I think you testified about some changes that were

15       made with respect to the escalation of force that was used

16       relating to a vehicle to the north of the circle.

17                    Do you remember that, just a few minutes ago?

18       A.   Yes, sir.

19       Q.   That was not the white Kia.      That was a different vehicle,

20       correct, sir?

21       A.   That's correct.

22       Q.   Okay.   Now, with respect to the white Kia, in your

23       statement, you said that you fired your M4 at the driver's

24       window, correct?

25       A.   Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 26 of 128     3535


 1       Q.   And, in fact, that's what you did, correct, sir?

 2       A.   Yes, sir.

 3       Q.   So that part of your statement was truthful and accurate?

 4       A.   I believe so.

 5       Q.   And, sir, am I correct that you have read Mr. Slough's

 6       statement as well?

 7       A.   Yeah, I don't recall if I did.

 8       Q.   Okay.   Let me make sure it's -- another binder.        I'm sorry.

 9                    If you could, turn to tab 19 in this one

10       (indicating).    I'll try to clear this up for you a little bit.

11       When I get back there, I'll let you know what line it is.

12       A.   Okay.

13                    (Off-the-record discussion between counsel.)

14                    MR. ROMERO:   I'll let you know which one it is.

15                    Showing the witness what has been -- the exhibit

16       that's been marked for identification as DX6361.

17                    And, counsel, it is the December 9th, 2013, p.m.

18       hearing transcript.

19       BY MR. ROMERO:

20       Q.   And, if you could, turn to page 50, Mr. Ridgeway, and take

21       a look at lines 6 through 8.       Just let me know when you're

22       there.

23                    And, sir, could you read that to yourself, please,

24       (indicating).

25       A.   (Whereupon, witness complies.)
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 27 of 128        3536


 1                   Yes, sir.

 2       Q.   And, sir, does that remind you that you have read

 3       Mr. Slough's statement?

 4       A.   Yes, it does.

 5       Q.   You can put that aside.

 6                   And, sir, isn't it true that Mr. Slough, in his

 7       statement, said --

 8                   MR. CAMPOAMOR-SANCHEZ:     Objection.

 9                   May we approach, Your Honor?

10                   THE COURT:    Yes.

11

12                   (Whereupon, a bench conference was held.)

13                   MR. CAMPOAMOR-SANCHEZ:     Following that page that was

14       just read, he testified in 2014:       Let me ask you, do you

15       remember being -- or, reading Slough's statement?          It says:    I

16       do not remember anything from that statement.

17                   And we haven't shown it to him.       I don't believe his

18       lawyer showed it to him.      So I don't know why -- he's already

19       said he read it.     But he knows, because it's right on the next

20       page, that he doesn't remember anything about it.

21                   MR. ROMERO:    I think the witness's memory sometimes

22       changes.   It's a fair question.      I can ask him.

23                   By the way, the Court of Appeals has already said the

24       document can come into evidence.       So I can just put it into

25       evidence now.    If the Court prefers, we can go that way.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 28 of 128    3537


 1                    MR. CAMPOAMOR-SANCHEZ:    I agree with that, only not

 2       with this witness.     I mean, I -- the statement might come in

 3       separate and apart from whether --

 4                    THE COURT:    The objection as to the pending question

 5       is sustained.

 6                    MR. ROMERO:   Okay.   I'll lay the foundation.

 7

 8                    (Whereupon, the bench conference concludes.)

 9       BY MR. ROMERO:

10       Q.   Sir, do you have Government Exhibit 497EE in front of you?

11       I think it's your statement.       Probably under those binders

12       (indicating).

13       A.   Yes, sir.

14       Q.   I'm just going to put my copy up on the Elmo.

15                    And, sir, you recognize that your statement has this

16       standard template and format (indicating)?

17       A.   Yes, sir.

18       Q.   Okay.   And its got that little SEAL on the upper left-hand

19       corner?   That's the State Department SEAL, I believe

20       (indicating)?

21       A.   Yes, sir.

22       Q.   And you see there, that on that first page, you write your

23       name in (indicating)?

24       A.   Yes, sir.

25       Q.   And then the body of the statement includes sort of a
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 29 of 128    3538


 1       standard bio, a standard warning, and then a statement of the

 2       incident, correct?

 3       A.   Yes, sir.

 4       Q.   And it's a standard format?

 5       A.   Yes, sir.

 6       Q.   Okay.   And then you see on the last page, you have your

 7       signature there, correct?

 8       A.   Yes, sir.

 9       Q.   And it's subscribed by a couple of different witnesses,

10       including, it looks like, Mr. Motley and Mr. Farrington.

11                    Do you see that (indicating)?

12       A.   Yes, sir.

13       Q.   And they were with the State Department?

14       A.   I believe so.

15                    MR. ROMERO:   Alex, if you could, put up Defendant's

16       Exhibit 1115, for the witness only.        And I'm going to have to

17       switch over to -- two.

18       BY MR. ROMERO:

19       Q.   And, sir, this is for your purposes.        This is Mr. Slough's

20       statement (indicating).

21                    And do you recognize the exact same template that was

22       used for your statement, sir?

23       A.   Yes, sir.

24       Q.   And do you recognize the little shield on the upper

25       left-hand corner that was identical to the one in your
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 30 of 128     3539


 1       statement?

 2       A.   Yes, sir.

 3                    MR. ROMERO:    And, Alex, if you could, please go to

 4       the signature page.

 5       BY MR. ROMERO:

 6       Q.   And do you recognize Mr. Slough's signature at the top

 7       there (indicating)?       Do you see his name there?

 8       A.   I see his name, yes, sir.

 9       Q.   And at the bottom, you see, again, Mr. Motley from the

10       State Department has signed off on it, correct?

11       A.   Yes, sir.

12                    MR. ROMERO:    Your Honor, I would offer its admission.

13                    MR. CAMPOAMOR-SANCHEZ:    Objection.    It's not a

14       statement.

15                    THE COURT:    I'll take it at the bench.

16

17                    (Whereupon, a bench conference was held.)

18                    MR. CAMPOAMOR-SANCHEZ:    He's trying to admit Slough's

19       statement with Mr. Ridgeway, who, although he read it at one

20       point, has no recollection about what the statement contained.

21       I don't even know if he can recognize the signature of

22       Mr. Paul Slough or not.       So I object.

23                    MR. ROMERO:    Your Honor, the document has already

24       been held not to be hearsay.       There's no dispute as to its

25       authenticity.    And I believe that the line of direct
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 31 of 128       3540


 1       examination was designed to establish that the statements had

 2       somehow been altered.

 3                    What I would like to establish with this witness is

 4       that what Mr. Slough said in his statement, with respect to the

 5       shooting of the white Kia, was consistent with what he saw out

 6       there in the field.       I have no other questions for him.

 7                    Thank you.

 8                    THE COURT:    Your objection is overruled.

 9

10                    (Whereupon, the bench conference concludes.)

11                    MR. ROMERO:    Alex, could you please publish to the

12       jury.

13                    If you could go to the second page.

14                    And, if you could, highlight about a half -- quarter

15       down.   It says:    Fearing for my life and the life of my

16       teammates.    If you could just highlight the beginning:         I

17       engaged the driver and stopped the threat.         Could you highlight

18       that portion?

19       BY MR. ROMERO:

20       Q.   Do you see that there (indicating), Mr. Ridgeway?

21       A.   Yes, sir.

22       Q.   And, in fact, you did see Mr. Slough firing at the white

23       Kia that day, just as he said in this statement, correct?

24       A.   Yes, sir.

25       Q.   And he fired at it until it came to a stop, just as he said
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 32 of 128     3541


 1       in this statement, correct?

 2       A.   That's correct.

 3                     MR. ROMERO:   You can take it down.

 4       BY MR. ROMERO:

 5       Q.   Now, on direct examination, you testified about Mr. Slatten

 6       saying that he had engaged an armed insurgent in Nisur Square

 7       that day.

 8                     Do you remember that?

 9       A.   Yes, sir.

10       Q.   And Mr. Slatten told you that that person was located to

11       the south, southwest, correct?

12       A.   I don't recall the location he said he was at.

13       Q.   Okay.    If you could, go to the second binder.       I think it

14       might say -- Binder 1, actually.       Yep.   And, if you could, go

15       to tab 28.

16                     MR. ROMERO:   And, Fernando, this will be the

17       8/4/14, p.m. transcript at page 67.

18       BY MR. ROMERO:

19       Q.   Mr. Ridgeway, you can go to lines 13 through 15.

20       A.   (Whereupon, witness complies.)

21       Q.   Are you at lines 13 through 15 on page 67?

22       A.   Yes, sir.

23       Q.   Could you read that to yourself, please.

24       A.   I did.

25       Q.   And, sir, does that remind you that Mr. Slatten said that
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 33 of 128   3542


 1       that shooter was located to the south or southwest?

 2       A.   Yes, sir.

 3       Q.   Okay.   You can put that aside.

 4                    So on direct examination, I think you testified that

 5       you, personally, didn't see anybody aiming at the convoy that

 6       day; is that correct?

 7       A.   That's correct.

 8       Q.   But I take it that when you were firing in a certain area,

 9       you couldn't see what was going on in other areas at the same

10       time?

11       A.   That's correct.

12       Q.   Now, I think you drew a map up there (indicating) -- or, I

13       mean, I think it was the familiar Exhibit 323 where you drew

14       some red lines or where you were firing.

15                    Do you remember that?

16       A.   I do.

17       Q.   And, if I'm correct, that was to the east side of the

18       northbound lane coming into Nisur Square, correct?

19       A.   Yes, sir.

20       Q.   Okay.   Now, when security teams were out there in the Red

21       Zone, different people took responsibility for viewing

22       different sectors, correct?

23       A.   Yes, sir.

24       Q.   And in situations like this, you know, where you're firing

25       in a direction or you're looking in a different direction, your
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 34 of 128   3543


 1       teammates may observe something that you just didn't see,

 2       correct?

 3       A.   Yes, sir.

 4       Q.   And a teammate may engage a threat that they perceive that

 5       you don't actually see at that moment, true?

 6       A.   Would you repeat the question, sir?

 7       Q.   Yeah.

 8                    And a teammate may engage a threat that they perceive

 9       that you don't actually see right at that moment, correct?

10       A.   Correct.

11       Q.   Sir, this case has been going on for a very long time,

12       right?

13       A.   Yes, sir, it has.

14       Q.   And I think you testified on direct examination, you've

15       made many, many prior statements; is that fair?

16       A.   Yes, sir.

17       Q.   So I don't think we're going to need to go through them

18       all, but I'm going to do my best to build a chart.

19                    Can you see that okay, Mr. Ridgeway?

20       A.   Yes, sir.

21       Q.   Okay.

22                    In 2007, after the September incident, you were

23       interviewed by the folks at the Department of State on many

24       times -- on a couple of occasions, at least?

25       A.   Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 35 of 128   3544


 1       Q.   Okay.   And you also -- because we've seen it -- you

 2       provided a sworn written statement as well?

 3       A.   Yes, sir.

 4       Q.   Okay.   And if I use the acronym DSS, will you understand

 5       that that's referring to the State Department investigators?

 6       A.   Yes, sir.

 7       Q.   Okay.   And in 2008, before you entered into your plea

 8       agreement, you met with prosecutors and FBI agents about the

 9       incident as well, correct?

10       A.   Yes, sir.

11       Q.   So I'm just going to write:      FBI, DOJ, for Department of

12       Justice.

13                    Is that okay?

14       A.   Yes, sir.

15       Q.   And after you entered into your plea agreement in 2009, you

16       sat for additional interviews with the FBI and the Department

17       of Justice, correct?

18       A.   Yes, sir.

19       Q.   I skipped over one thing.      But it's -- I think you

20       testified on direct -- it's in evidence -- your plea agreement

21       was entered on or about November 18th, 2008?

22       A.   That sounds about accurate.

23       Q.   Okay.   Do you recall submitting an insurance claim shortly

24       after the incident, in which you indicated that there was

25       incoming fire on September 16th, 2007?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 36 of 128   3545


 1       A.   Yes, sir, I do.

 2       Q.   Okay.   And then, subsequently, if we sort of fast forward,

 3       you were -- you gave testimony in a deposition in civil

 4       litigation in June -- on June 20th, 2010.

 5                    Does that sound right?

 6       A.   It sounds about right.

 7       Q.   Okay.   And you were actually asked questions about that

 8       insurance claim that you had submitted, correct?

 9       A.   That's correct.

10       Q.   And you testified that the insurance claim, which said that

11       there was incoming fire on September 16th, 2007, you said that

12       was accurate, correct?

13       A.   I don't recall what I said.

14       Q.   Okay.   If you go to binder 2 there (indicating), and take a

15       look at tab 17.

16                    MR. ROMERO:   Counsel, do you have the deposition

17       testimony?

18                    MR. CAMPOAMOR-SANCHEZ:    I do not.

19                    MR. ROMERO:   Wrong binder, Mr. Ridgeway.

20                    Your Honor, may I approach?

21                    THE COURT:    Yes.

22       BY MR. ROMERO:

23       Q.   Mr. Ridgeway, I'm showing you what's been marked as

24       Defendant's Exhibit 2323 for identification.

25                    Sir, that's the transcript of the deposition that you
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 37 of 128         3546


 1       gave on July 20th, 2010 [sic].       And, sir, you were under oath

 2       when you gave that deposition?

 3       A.   I believe I was.

 4       Q.   Okay.   If you could, turn to page 105.       And could you

 5       read -- beginning at line 17 and carrying through page 106, if

 6       you could read that to yourself.

 7                    Let me know when you're done.

 8       A.   Do you want me to read through 106 or up to?

 9       Q.   Through 106, sir.

10       A.   (Whereupon, witness complies.)

11       Q.   Finished?

12       A.   Sir?

13       Q.   Finished, sir?

14       A.   Yes, sir.

15       Q.   Sir, does that remained you that you testified in the

16       deposition that you had filled out an insurance claim that said

17       there was an intense fire fight, and you engaged several active

18       threats under fire on September 16, 2007?

19                    MR. CAMPOAMOR-SANCHEZ:    Objection.    That was not the

20       original question before the witness, Your Honor, we submit.

21                    THE COURT:   Overruled.

22       A.   Yes, that's what I said; what the document had said.          I

23       agree to the document.

24       BY MR. ROMERO:

25       Q.   And then if you could turn to page 111, please, and read
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 38 of 128   3547


 1       lines 11 through 19 to yourself, and let me know when you're

 2       done.   Thanks.

 3       A.   What line did you want me to stop at?

 4       Q.   11 through 19, sir.

 5       A.   Okay.

 6       Q.   And, sir, you testified that what you wrote in the

 7       insurance claim was truthful and accurate, correct?

 8       A.   I said to the best of my knowledge.

 9       Q.   To the best of your knowledge, it was truthful and

10       accurate, correct?

11       A.   That's what I said.

12       Q.   So, I'm going to add here 6-20-2010.        That's your

13       deposition that you gave on 6-20-2010, and in that column we

14       have Y and N.     In that deposition, you affirmed that your

15       statement that there was incoming fire that day was accurate,

16       correct?

17                    MR. CAMPOAMOR-SANCHEZ:    Objection to the form of the

18       question.

19                    THE COURT:   Overruled.

20       A.   Would you repeat the question?

21       BY MR. ROMERO:

22       Q.   Yes, sir.    The claim form that you testified about in your

23       deposition that you said was accurate indicated that there was

24       incoming fire on September 16th, 2007, correct?

25       A.   I believe so.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 39 of 128   3548


 1       Q.   Let's talk about the benefits of your plea agreement and

 2       the mindset that you had at the time that you entered into it,

 3       okay, sir?

 4       A.   Yes, sir.

 5       Q.   So I'm going to take you back in time.

 6       A.   Yes, sir.

 7       Q.   Okay.   I believe that's already been entered into evidence

 8       as Government's Exhibit 497I, and so as to not switch between

 9       the ELMO.

10                    Sir, do you recognize that as the plea agreement that

11       was entered into evidence earlier?

12       A.   It looks like it, yes, sir.

13       Q.   I'll tell you what, to make it easier, I think there might

14       be a paper copy up there in front of you.         It's 497I.

15       A.   I don't see it, sir.

16       Q.   Okay.   (Handing document to witness.)

17                    Sir, if you could just take a look at paragraph 1.

18       And that paragraph indicates the charges, correct?

19       A.   That's correct.

20       Q.   And, sir, you were charged with only two shootings?

21       A.   That's correct.

22       Q.   And one was manslaughter for killing the passenger of the

23       white Kia?

24       A.   Yes, sir.

25       Q.   By the way, when you killed the passenger, sir, I think you
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 40 of 128   3549


 1       said that was a mistake, correct?

 2       A.     Yes, sir.

 3       Q.     How many people did you kill that day?

 4       A.     One.

 5       Q.     And you were also -- the other count was attempted

 6       manslaughter, and that was for wounding the driver of the white

 7       Chevy Celebrity north of Nisur Square, correct?

 8       A.     That's correct.

 9       Q.     And if you look at paragraph 2, that's got the caption

10       Potential Penalties and Assessments.        Do you see that?

11       A.     Yes, sir.

12       Q.     And based on the two charges, the worst sentence you could

13       possibly get under your plea agreement would have been 17

14       years, correct?

15       A.     That's my understanding.

16       Q.     And then paragraph 3 on additional charges, that says

17       there's not going to be any other charges against you, correct,

18       sir?

19       A.     That's my understanding.

20       Q.     So the Government agreed not to charge you with using a

21       firearm during a crime of violence, which carries a 30-year

22       mandatory minimum sentence; is that correct?

23       A.     That's correct.

24       Q.     And the Government didn't charge you with first-degree

25       murder, which carries a mandatory life sentence?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 41 of 128    3550


 1       A.   That's correct.

 2       Q.   And the Government agreed not to charge you with additional

 3       counts of manslaughter?

 4       A.   I'm not aware of that.

 5       Q.   They said there would be no other charges, so they agreed

 6       there wouldn't be any charges for additional manslaughter

 7       counts, correct?

 8       A.   Correct.

 9       Q.   And they agreed not to charge you with additional counts of

10       attempted manslaughter, correct?

11       A.   Correct.

12       Q.   If you would take a look at paragraph 12.        That paragraph

13       basically provides that if you provide assistance in the

14       prosecution of someone else, the Government might make a

15       request for leniency on your behalf, correct?

16       A.   Yes, sir, that's my understanding.

17       Q.   And there were no guarantees, but it was at least possible

18       that you could get a sentence of a year or even probation?

19       A.   That's my understanding.

20       Q.   Okay.   So, this agreement included some very valuable

21       benefits, did it not?

22       A.   I -- yes.

23       Q.   Now, let's talk about the consequences of a breech.

24                    Take a look at paragraph 13 entitled breech of

25       Agreement.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 42 of 128   3551


 1                    And, sir, do you understand that this is what would

 2       have happened if the prosecutors decided to tear up your

 3       agreement because you were not telling the truth?

 4       A.   That's what it says, yes, sir.

 5       Q.   Okay.   And so, one of the consequences would be that you

 6       couldn't actually withdraw your guilty plea to the two counts

 7       you had already pled guilty to, correct?

 8       A.   That's my understanding.

 9       Q.   And the Government could bring more charges against you,

10       correct?

11       A.   Yes, sir.

12       Q.   Okay.   First-degree murder with mandatory life?

13       A.   I suppose so.

14       Q.   A weapons charge with a 30-year mandatory minimum?

15       A.   I believe so.

16       Q.   More counts of manslaughter and attempted manslaughter?

17       A.   Yes, sir.

18       Q.   And that would have, obviously, meant no cap on your

19       sentence?

20       A.   I wouldn't know.

21       Q.   And certainly if you breached your agreement, there was not

22       going to be a request for leniency, correct?

23       A.   That's correct.

24                    MR. ROMERO:   Your Honor, for demonstrative purposes,

25       I would like to put up a chart that just summarizes the
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 43 of 128    3552


 1       testimony that was just elicited.

 2                   THE COURT:    Have you shown it to the prosecutor?

 3                   MR. ROMERO:    Yeah.

 4                   MR. CAMPOAMOR-SANCHEZ:     No objection.

 5       BY MR. ROMERO:

 6       Q.   So this is a chart that I think just summarizes what we

 7       just went through.     But the benefits of your plea agreement are

 8       set forth on the left, and the consequences of ripping up your

 9       plea agreement are set forth on the right.         And I think, sir,

10       you would agree that the consequences of ripping up your plea

11       agreement are pretty severe?

12       A.   Yes, sir.

13       Q.   It's the difference between the possibility of probation

14       and the possibility of actually spending the rest of your life

15       in jail, correct?

16       A.   Potentially.

17       Q.   Now, in your initial statements to DSS following the

18       incident, you said that the convoy was taking incoming fire,

19       correct?

20       A.   Yes, sir, I did.

21       Q.   And I think you told the DSS that you saw muzzle flashes to

22       the southwest, correct?

23       A.   That sounds about right.

24       Q.   And in your October 2008 interview with the FBI, you told

25       the prosecutors and the FBI that the convoy took incoming fire
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 44 of 128   3553


 1       in Nisur Square, correct?

 2       A.   Would you repeat that?

 3       Q.   In October 2008, you gave an interview with prosecutors and

 4       FBI agents, and you told them the convoy took incoming fire on

 5       Nisur Square, correct?

 6       A.   I'm not sure of the date, but I did tell the FBI at one

 7       point that we were.

 8       Q.   So sometime in 2008 you told them that, sir?

 9       A.   Sounds about right.

10       Q.   And in those first meetings after your guilty plea in 2008,

11       you met with them in 2009 -- and "them" being the FBI and the

12       prosecutors -- and you again said the convoy was taking

13       incoming fire in Nisur Square, correct?

14       A.   Again, I'm not sure of the date, but I told them on

15       numerous occasions that we were taking incoming fire.

16       Q.   If you could look at -- so, do you recall you gave some

17       interviews in 2009 to the FBI and the DOJ after your plea

18       agreement?

19       A.   Yes, sir.

20       Q.   And initially, you were saying that there was incoming

21       fire, correct?

22       A.   Initially, I was, yes, sir.

23       Q.   Now, do you recall giving an interview on July 22nd, 2009,

24       with the FBI?

25       A.   No, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 45 of 128      3554


 1       Q.     If you could turn to tab 9 of the -- let me show you which

 2       binder.

 3                      MR. ROMERO:   May I approach?

 4       BY MR. ROMERO:

 5       Q.     This binder (indicating).

 6                      MR. ROMERO:   Counsel, interview from July 2009.

 7       BY MR. ROMERO:

 8       Q.     Okay.   This is an FBI 302 dated -- referencing an interview

 9       on July 22nd, 2009, and attaching some notes.         Do you see that,

10       sir?

11       A.     Yes, sir.

12       Q.     And does that remind you that you sat down and gave an

13       interview on or about July 22nd, 2009 to the FBI and to the

14       U.S. Attorney's Office?

15       A.     It was so long ago, and I gave so many interviews.        All I

16       can say is this could be it.

17       Q.     Okay.   Could you turn to page -- really, just the last page

18       of that memo?      And if you see the last paragraph there that

19       begins "Southwest," could you read that to yourself, sir?

20                      (Pause.)

21       A.     Yes, sir.

22       Q.     So does that remind you that on or about July 22nd, 2009,

23       you told the Government that you saw muzzle flashes or flashes

24       of some other type to the southwest?

25       A.     I did tell them that.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 46 of 128     3555


 1       Q.     Now, at some point during your dealing with the

 2       prosecutors, they told you that they did not believe what you

 3       were saying, correct?

 4       A.     That's correct.

 5       Q.     And, sir, you became concerned that they were going to tear

 6       up your plea agreement, right?

 7       A.     To some degree.

 8       Q.     Because they told you they didn't believe what you were

 9       saying?

10       A.     Because it wasn't true.

11       Q.     Also because they told you that they didn't believe what

12       you were saying, correct?

13       A.     That's correct.

14       Q.     Now, in your September 2009 meeting with the Government,

15       you changed what you had been saying for years, and you told

16       the prosecutors for the first time that you did not see

17       incoming fire, correct?

18       A.     I don't remember the date, but I did.

19       Q.     Okay.   Does September 2009 sound about right?      I can show

20       you prior testimony.

21       A.     Sounds about right.

22       Q.     And that was a major change in your testimony, correct,

23       sir?

24       A.     Yes, sir.

25       Q.     And pressure from those prosecutors played a major role in
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 47 of 128   3556


 1       your decision to change your testimony, correct, sir?

 2       A.   It did play a role.

 3       Q.   Now, on September 16th, 2007, Raven 23 was the secondary

 4       tactical support team, correct?

 5       A.   Yes, sir.

 6       Q.   And on a typical day, if Raven 23 was secondary, you would

 7       receive a morning briefing, correct?

 8       A.   That's correct.

 9       Q.   And one aspect of the morning briefing was a briefing from

10       the intelligence analyst for Blackwater, correct?

11       A.   That's correct.

12       Q.   And she would go over what some of the immediate threats

13       were at that time, correct?

14       A.   That's correct.

15       Q.   And this included, at times, reviewing what was called the

16       BOLO list of things to be on the lookout for, correct?

17       A.   Yes, sir.

18       Q.   Now, that list wasn't the be-all, end-all, but it was

19       another piece of information that you received, correct?

20       A.   That's correct.

21       Q.   Do you recall that in the days leading up to

22       September 16th, 2007, you received an intelligence briefing

23       that there were three cars on the suicide VBIED BOLO list,

24       including a white Kia?

25       A.   I don't recall.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 48 of 128     3557


 1       Q.   Okay.

 2                    MR. ROMERO:    Your Honor, may I approach?

 3                    I'm handing the witness what's been marked as Defense

 4       Exhibit 4181 for identification.       That's the intelligence

 5       analyst's briefing book.

 6                    MR. CAMPOAMOR-SANCHEZ:    I'm sorry.    Counsel is

 7       testifying as to what it is.       I don't know that the witness

 8       knows that.

 9                    THE COURT:    He's just identifying it.

10       BY MR. ROMERO:

11       Q.   Sir, could you turn, and if you look at the bottom of that

12       page -- of the pages that's got little numbers that say 4181

13       and then there's a dash.      Do you see that?

14       A.   No, sir, I don't.

15       Q.   See it at the bottom --

16       A.   The top page?

17       Q.   I need you to go to page 54.

18       A.   Oh.   Thank you.

19       Q.   And do you see the pages that say, at the bottom, DX 4181

20       dash?   There's multiple types of numbers on this.

21                    MR. ROMERO:    Your Honor, may I approach and direct

22       the witness?

23                    THE COURT:    Yes.

24       A.   I don't see it.      You've got a hole there.

25       BY MR. ROMERO:
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 49 of 128     3558


 1       Q.   That's it (indicating).

 2       A.   This page?

 3       Q.   If you could read to yourself from here to here

 4       (indicating).     Do you see that?

 5       A.   Okay.

 6       Q.   Let me know when you're done.

 7                    MR. CAMPOAMOR-SANCHEZ:    There's no 54 in my copy.

 8                    (Off-the-record discussion between Mr. Romero and

 9       Mr. Campoamor-Sanchez.)

10                    (Pause.)

11       BY MR. ROMERO:

12       Q.   Sir, does that remind you that in the days leading up to

13       September 16th, you were briefed that there were three cars on

14       the suicide VBIED BOLO list, including a white Kia sedan?

15       A.   We were frequently briefed on the BOLO list, but sitting

16       here today, I don't recall what type of vehicles were -- we

17       were told about.

18       Q.   Okay.   You can put that aside.

19                    Now, let's step back and talk generally about what

20       the conditions were like in Iraq in the weeks and months

21       leading up to the events of September 16, 2007.

22                    During that time, the Red Zone in Baghdad was a very

23       hostile environment, correct?

24       A.   Very.

25       Q.   And it was dangerous because there were armed enemy
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 50 of 128   3559


 1       insurgents out there, correct?

 2       A.   That's correct.

 3       Q.   And they were out there looking to kill Americans?

 4       A.   Yes, sir.

 5       Q.   The whole reason Blackwater was actually in Baghdad was to

 6       protect State Department diplomats from these insurgents,

 7       correct?

 8       A.   Yes, sir.

 9       Q.   And Blackwater had personal security detail teams that

10       transported diplomats out whenever they wanted to go in the Red

11       Zone, correct?

12       A.   That's my understanding, yes.

13       Q.   And the team you were on, Raven 23, was a tactical support

14       team, which is a different type of team, right?

15       A.   Yes, sir.

16       Q.   And the tactical support teams, they got called out when

17       there was trouble in the Red Zone, right?

18       A.   Yes, sir.

19       Q.   And, sir, when you went to work, I think you testified

20       earlier, you wore body armor?

21       A.   Yes, sir.

22       Q.   And a helmet?

23       A.   Yes, sir.

24       Q.   You carried military weapons?

25       A.   Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 51 of 128   3560


 1       Q.     You drove in armored military vehicles with belt-fed

 2       machine guns on top?

 3       A.     Yes, sir.

 4       Q.     And, sir, even with all that protection and all that

 5       weaponry, you were scared when you went out there, weren't you,

 6       sir?

 7       A.     Yes, sir.

 8       Q.     In fact, you feared for your life every single time you

 9       went out in the Red Zone, didn't you?

10       A.     That's correct.

11       Q.     Because enemy insurgents attacked with AK47s, sometime?

12       A.     Yes, sir.

13       Q.     Sniper fire?

14       A.     Yes, sir.

15       Q.     Mortars?

16       A.     Yes, sir.

17       Q.     RPGs?

18       A.     Yes, sir.

19       Q.     And VBIEDs?

20       A.     Yes, sir.

21       Q.     I think you testified on direct that it was difficult in

22       Baghdad to tell who the insurgents were, wasn't it?

23       A.     That's correct.

24       Q.     Because they didn't wear a uniform saying:       I'm a

25       terrorist, did they?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 52 of 128   3561


 1       A.   No, sir, they didn't.

 2       Q.   And, in fact, they tried to blend in with the civilian

 3       population, didn't they?

 4       A.   Yes, sir, they did.

 5       Q.   Sometimes they disguised themselves in the uniforms of

 6       Iraqi Army or Iraqi police, correct?

 7       A.   Yes, sir, they did.

 8       Q.   And, in fact, you had been led into ambushes by the Iraqi

 9       police; isn't that true?

10       A.   Yes, sir.

11       Q.   You couldn't tell who the enemy was out there in the Red

12       Zone, at times?

13       A.   At times, yes, sir.

14       Q.   Now, on January 23rd, 2007, shortly after you arrived at

15       Blackwater, you experienced an insurgent attack firsthand,

16       didn't you, sir?

17       A.   Would you repeat the question, sir?

18       Q.   Yeah.

19                    On January 23rd, 2007, shortly after you signed on at

20       Blackwater, you experienced an insurgent attack firsthand,

21       didn't you?

22       A.   Yes, sir.

23       Q.   A Blackwater helicopter had been shot down in the Red Zone?

24       A.   Yes, sir.

25       Q.   And insurgents had fired on another helicopter and killed
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 53 of 128   3562


 1       one of the team members, correct?

 2       A.   That's correct.

 3       Q.   And Raven 23 was called out into the Red Zone to protect

 4       their teammates, correct?

 5       A.   That's correct.

 6       Q.   And on the way there, Raven 23 came under attack, correct?

 7       A.   Yes.

 8       Q.   The team was directed by Iraqi police officers through a

 9       checkpoint, right?

10       A.   Yes, sir.

11       Q.   And this led directly into an ambush, right?

12       A.   Yes, sir.

13       Q.   After you got directed through the checkpoint, the streets

14       were empty?

15       A.   Yes, sir.

16       Q.   And that was highly unusual in Baghdad, right?

17       A.   Very.

18       Q.   And, almost immediately, the team came under gunfire,

19       correct?

20       A.   That's correct.

21       Q.   But you were able to escape and, ultimately, make it to

22       where the downed helicopters were, correct?

23       A.   That's correct.

24       Q.   And when you arrived at the scene, the Army was there,

25       right?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 54 of 128   3563


 1       A.    Yes, sir.

 2       Q.    And Iraqi insurgents had executed four Blackwater

 3       employees, correct?

 4       A.    Yes, they did.

 5       Q.    And you were directed to pick up the dead bodies of your

 6       colleagues and try to take them back to the Green Zone,

 7       correct?

 8       A.    Yes, sir.

 9       Q.    And while you were transporting the bodies, you got shot

10       at?

11       A.    Yes, sir.

12       Q.    But you were able to escape that one and get back to the

13       Green Zone safely, correct?

14       A.    Yes, sir.

15       Q.    In May 2007, there was another incident at the Ministry of

16       Rail.   Do you remember that?

17       A.    Yes, sir.

18       Q.    It's not far from Nisur Square?

19       A.    I don't think it is.

20       Q.    And your team, on that occasion, was deployed to help a PSD

21       team who was -- that was receiving fire from insurgents,

22       correct?

23       A.    That's correct.

24       Q.    And one of the Blackwater team members was shot in the

25       stomach with a .50-caliber round?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 55 of 128    3564


 1       A.   Yes, sir.

 2       Q.   And suffered substantial injuries?

 3       A.   Correct.

 4       Q.   And a .50-caliber round is about this big (indicating)?

 5       A.   It's a large round.

 6       Q.   And when you arrived on site, the team immediately began

 7       receiving sniper fire, correct?

 8       A.   Yes, sir.

 9       Q.   And your convoy set up a protective wall of steel to

10       extract the protectee from the attack, correct?

11       A.   Yes, sir, that's true.

12                   MR. ROMERO:    Your Honor, is now a good time for a

13       break?

14                   THE COURT:    All right.

15                   (Recess.)

16       BY MR. ROMERO:

17       Q.   Just a few more questions, Mr. Ridgeway.

18                   You testified on direct examination about a downed

19       aircraft recovery mission.      Do you remember that?

20       A.   Yes, sir.

21       Q.   And that during this incident, Mr. Slatten fired a shot in

22       the direction of a building, correct?

23       A.   That's correct.

24       Q.   I think you testified that that building was several

25       hundred meters away?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 56 of 128   3565


 1       A.   That's how I remember it, yeah.

 2       Q.   And Mr. Slatten said that he fired his weapon after a

 3       hostile suspect had directed a weapon at Raven 23, correct?

 4       A.   That's what he said, yes.

 5       Q.   And you, obviously, didn't see what Mr. Slatten saw through

 6       his scope, did you?

 7       A.   No, sir.

 8       Q.   Because he had high-powered magnification on his scope that

 9       wasn't available on yours?

10       A.   That's correct.

11       Q.   And if he had seen someone through his scope who was

12       pointing a weapon at the convoy, you would agree that it was

13       his job to take that person out, correct?

14       A.   Yes, it would be.

15       Q.   And immediately after Mr. Slatten fired, gunfire erupted,

16       correct, sir?

17       A.   Yes, sir.

18       Q.   And your team began taking incoming gunfire from the same

19       building, correct?

20       A.   I'm not sure it was from the same building, but we were

21       taking incoming fire.

22       Q.   Incoming gunfire from that building or around that

23       building, correct?

24       A.   That's correct.

25       Q.   And the Army was also on the scene there that day?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 57 of 128   3566


 1       A.   Yes, sir, they were.

 2       Q.   And there were Army tanks?

 3       A.   Yes, sir.

 4       Q.   And Apache helicopters?

 5       A.   Yes, sir.

 6       Q.   And the tanks and helicopters also fired on the buildings,

 7       correct?

 8       A.   That's correct.

 9       Q.   And the Army has pretty good optics, do they not?

10       A.   Yes, sir.

11       Q.   Sir, in the six months leading up to what happened in Nisur

12       Square, it seemed like the conditions were getting

13       progressively worse in Baghdad, correct?

14       A.   Yes, sir.

15       Q.   And, in fact, sir, by August 2007, you had decided that you

16       were going to leave Blackwater, right?

17       A.   That's correct.

18       Q.   And the reason was you just had a gut feeling that you were

19       going to get killed on the job, correct, sir?

20       A.   Yes, sir.

21                   MR. ROMERO:    I have no further questions.

22                   MR. CAMPOAMOR-SANCHEZ:     May I proceed, Your Honor?

23                   THE COURT:    Yes.

24                              REDIRECT EXAMINATION

25       BY MR. CAMPOAMOR-SANCHEZ:
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 58 of 128   3567


 1       Q.   Good afternoon, again, sir.

 2       A.   Good afternoon.

 3       Q.   Sir, on cross-examination you were asked some questions

 4       about the statement that Mr. Slough made to DSS on

 5       September 18th.     Do you recall those questions?

 6       A.   Yes, sir.

 7       Q.   All right.   Sir, do you know how many statements Mr. Slough

 8       made to the Department of State?

 9       A.   No, sir.

10       Q.   Do you know that he gave five statements?

11       A.   No, sir.

12       Q.   Do you know the differences between those five statements?

13       A.   No, sir.

14       Q.   And in that statement that defense counsel showed you, it

15       didn't mention anything about Mr. Slough firing a 203 at the

16       white Kia, did it?

17       A.   I didn't see anything.

18       Q.   So, if he had fired an M203 at the white Kia, that should

19       have been included in that statement, right?

20       A.   Yes, sir.

21       Q.   And in your statement, the one you wrote and submitted to

22       your supervisors, you made a reference to explosions related to

23       the white Kia, correct?

24       A.   Yes, sir.

25       Q.   And that was the part that was taken out of your statement
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 59 of 128   3568


 1       before it was submitted to DSS, correct?

 2       A.   Would you repeat the question?

 3       Q.   Sure.   The part about the explosions that you included in

 4       your original statement, do you recall writing that?

 5       A.   Yes, sir.

 6       Q.   That was the part that in the final version submitted to

 7       DSS, that was taken out of your statement?

 8       A.   Yes, sir, it was.

 9       Q.   And, sir, as you sit here today, do you know whether the

10       Blackwater managers decided what the statement should say?

11       A.   No, I don't know.

12       Q.   Or whether the Blackwater managers decided that they were

13       going to make the statements be the same or compatible?

14       A.   I don't know.

15       Q.   But you do know that the Blackwater managers certainly

16       changed your statement?

17       A.   Yes, sir.

18       Q.   All right, sir.    You were also asked some questions about

19       you talking to Mr. Slough.      Do you recall those about

20       Mr. Slough saying he felt sorry or remorseful?

21       A.   Yes, sir.

22       Q.   But as you sit here today, you don't remember what exactly

23       he said as to why he was feeling remorseful, correct?

24       A.   He simply said he felt bad -- he felt that the whole thing

25       was his fault.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 60 of 128     3569


 1       Q.     All right.   But did he say whether he felt bad because he

 2       had fired at a white Kia that was stopped instead of moving?

 3       A.     No, sir.

 4       Q.     Did he say that he felt bad because he had fired an M203 at

 5       the white Kia?

 6       A.     No, sir.

 7       Q.     Or do you know if he was referring to the fact that he

 8       fired north of the circle, as you identified us?

 9       A.     I don't know, sir.

10       Q.     Or the fact that he told you that he fired to the west at a

11       bus?

12       A.     I wouldn't know, sir.

13       Q.     You just don't know, sir?

14       A.     That's correct.

15       Q.     Now, you were also asked some questions about an insurance

16       claim deposition.     Do you recall those?

17       A.     Yes, sir.

18       Q.     And you were asked to read some pages first, correct?

19       A.     Yes, sir.

20       Q.     And then you were asked to read some pages further in the

21       deposition, correct?

22       A.     Correct.

23       Q.     All right.   I'm going to show you, again, page 111.      That's

24       the last one that counsel referred you to.

25                    Let me know when you take a look.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 61 of 128   3570


 1       A.   What part of it do you want me to read?

 2       Q.   If you can read 111, which is the one that he quoted you at

 3       the end, when he posed the final question.

 4                     (Pause.)

 5                     Are you done?

 6       A.   Yes, sir.

 7       Q.   In this page -- is this a page where you agreed that the

 8       information you had submitted was accurate?

 9       A.   I said to the best of my knowledge.

10       Q.   Right.    And was there any question pending on that page as

11       to whether there had been a fire fight or you had been shot at

12       that day?

13       A.   No, sir.

14       Q.   In fact, why don't you tell the ladies and gentlemen of the

15       jury what you meant when you were saying it was accurate to the

16       best of your recollection?

17       A.   I'm not sure I understand what you mean.

18       Q.   Yes.   The bottom line is, do you think you were lying when

19       you said that at the deposition?

20       A.   To the best of my knowledge?

21       Q.   Yeah, when you said that.

22       A.   I don't -- I don't really remember the deposition too much.

23       Q.   All right.    Were you trying to suggest that at that

24       deposition, that you had in fact received gunshots?

25       A.   I didn't say one way or another.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 62 of 128   3571


 1       Q.   You certainly weren't trying to do that here, were you?

 2       A.   No.

 3       Q.   And so that X the defense counsel drew on his diagram to

 4       say that you had now said there were insurgents back in 2010,

 5       would that be accurate, that you said there were insurgents

 6       back in 2010?

 7       A.   No.

 8       Q.   All right.    Sir, you were also asked questions about your

 9       marksmanship.     Do you recall those?

10       A.   Yes, sir.

11       Q.   And about your scores on a firing range?

12       A.   Yes, sir.

13       Q.   Can you describe for us what a firearm range looks like

14       when you're taking your shots or practicing?

15       A.   It's -- I don't know how you want me to explain that.       It's

16       just a -- a flat area with a berm behind it and some targets in

17       front of the berm.

18       Q.   Is there a paper target of some kind?

19       A.   Yes, sir.

20       Q.   All right.    When you're out in the firing range and firing,

21       is there a vehicle moving?

22       A.   No, sir.

23       Q.   Are you yourself -- when you're taking the fire, are you

24       inside of a vehicle moving around as you're taking those shots?

25       A.   We did -- we did do a station where we were inside the
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 63 of 128   3572


 1       turret.

 2       Q.     Okay.   But were you moving?

 3       A.     No, sir.

 4       Q.     Okay.   And so, sir, can you tell the ladies and gentlemen

 5       of the jury, is there a difference between you firing in a

 6       range and when you're actually in the Red Zone in what you

 7       believe could be a fire fight, in terms of your ability to

 8       shoot?

 9       A.     It's very different.

10       Q.     So, is it possible that you might miss from a short range

11       in the Red Zone when your adrenaline is up versus when you're

12       shooting in the range?

13       A.     It's possible.

14       Q.     And, sir, the man that you shot north of the circle,

15       Mr. Abdul -- do you recall that?

16       A.     Yes, sir.

17       Q.     How many shots did you take at him when he got out of the

18       car?

19       A.     Several.

20       Q.     And were you aiming for center mass?

21       A.     Yes, sir.

22       Q.     But you actually did not kill him, though, right?

23       A.     That's correct.

24       Q.     And he was outside, correct?

25       A.     Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 64 of 128    3573


 1       Q.   He was not inside of the vehicle behind a windshield,

 2       correct?

 3       A.   That's correct.

 4       Q.   And, sir, you were also asked a number of questions about

 5       your plea agreement.     Do you recall those?

 6       A.   Yes, sir.

 7       Q.   And there were also some questions about prosecutors and

 8       pressure on you.     Do you recall that?

 9       A.   I do.

10       Q.   What did the agreement require of you for that agreement to

11       stay in effect?

12       A.   To provide truthful testimony.

13       Q.   Did the agreement anywhere depend on you saying particular

14       facts happened that day?

15       A.   No, sir.

16       Q.   And, sir, if the Government's theory on this case was

17       different than what you recall that day, would that affect the

18       outcome of your plea agreement if you were telling the truth?

19       A.   Would you repeat the question?

20       Q.   Sure.   Let me try that again.      That's a bad question.

21                    Did any of the prosecutors tell you what to say?

22       A.   No.

23       Q.   All right.    And if you were to testify to memories that you

24       have that did not benefit the Government in its case, would

25       that affect you in your outcome, in your agreement?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 65 of 128   3574


 1       A.   Can you rephrase the question?

 2       Q.   Yeah.   All I'm trying to get at, sir, is, did any of those

 3       prosecutors that talked to you -- and by the way, it wasn't me

 4       or Mr. Martin back in 2008 or 2009, right?

 5       A.   No, sir.

 6       Q.   Did any of those prosecutors tell you what to say?

 7       A.   No, not at all.

 8       Q.   Did any of those prosecutors tell you what the Government's

 9       theory of the case was or what they were trying to prove?

10       A.   No, sir.

11       Q.   And so, sir, as a matter of fact, you -- was there anybody

12       shooting that day --

13       A.   No, sir.

14       Q.   -- that you saw?

15       A.   Not that I saw.

16       Q.   And, you know, all these questions that we had on that plea

17       agreement -- but, as you sit here today, sir, is your plea

18       agreement done?

19       A.   Yes, sir, it is.

20       Q.   Have you been sentenced?

21       A.   Yes, sir.

22       Q.   And you served your prison sentence?

23       A.   Yes, sir.

24       Q.   And you'll be finished next month with your probation?

25       A.   Yes, sir.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 66 of 128     3575


 1       Q.   So, unless -- other than lying, which would be perjury,

 2       here on the stand, do you care what happens in this case?

 3       A.   No, sir.

 4       Q.   Do you care what the outcome is?

 5       A.   No, sir.

 6       Q.   Have you, in fact, told the truth as best as you know that

 7       and as best as you remember here today?

 8       A.   Yes, sir, I have.

 9       Q.   Sir, you were also asked some questions about the attack

10       that your team suffered on January 23rd, 2007.          Do you recall

11       that?

12       A.   Yes, sir.

13       Q.   All right.   And you were telling the ladies and gentlemen

14       of the jury that you were there to recover the bodies of some

15       of your colleagues.

16       A.   Yes, sir.

17       Q.   All right.   And you also described that as you were going

18       into a section, some police officers moved you in or waived you

19       in and it led into an ambush.

20       A.   Yes, sir.

21       Q.   In fact, that's, I believe, part of the reason that you

22       distrusted the police.      Is that fair to say?

23       A.   Yes, very much.

24       Q.   So let's move now to September 16, 2007.        Did any police

25       officer in the square wave you into a quiet street for an
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 67 of 128    3576


 1       ambush?

 2       A.   No, sir.

 3       Q.   In fact, when you went into the square, did you have any

 4       concerns that there was an ambush going to happen?

 5       A.   No, sir.

 6       Q.   And, sir, I want you to look at the ladies and gentlemen of

 7       the jury and tell them:      Did you see anybody firing that day?

 8       A.   No one was firing that day.

 9       Q.   Did you see any insurgents out there?

10       A.   No, sir, I did not.

11                   MR. CAMPOAMOR-SANCHEZ:     No further questions, Your

12       Honor.

13                   THE COURT:    You can step down.     Next witness.

14                   MR. CAMPOAMOR-SANCHEZ:     Yes, Your Honor.     Mr.

15       O'Connor.

16                                 THOMAS O'CONNOR,

17       having been first duly sworn, was examined and testified as

18       follows:

19                                DIRECT EXAMINATION

20       BY MR. MARTIN:

21       Q.   Sir, good afternoon.

22       A.   Good afternoon.

23       Q.   Would you please take a moment, introduce yourself to the

24       members of jury, and spell your first name?

25       A.   Good afternoon.     My name is Thomas O'Connor;
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 68 of 128     3577


 1       O-C-O-N-N-N-O-R.

 2       Q.   Sir, are you a special agent with the FBI?

 3       A.   I am a special agent with the FBI at the Washington Field

 4       Office.

 5       Q.   And in what capacity did you work for the Washington Field

 6       Office?

 7       A.   I was assigned to the Washington Field Office in 1997, and

 8       I was assigned to the joint terrorism task force.          In 1998, I

 9       applied for and was accepted to the Evidence Response Team at

10       the Washington Field Office.

11       Q.   Is that short for ERT?

12       A.   It's long for ERT.

13       Q.   Long for --

14       A.   But, ERT -- yeah.

15       Q.   ERT is short for that?

16       A.   Yes.    Correct.

17       Q.   Do you mind if I call it ERT?

18       A.   You most certainly can, yeah.

19       Q.   Okay.

20                    Explain what the ERT does.

21       A.   So Evidence Response Team is a group of agents and

22       support -- 25 percent support and 75 percent agents -- that are

23       trained in evidence collection, the preservation of evidence,

24       and the proper collection of that evidence so that it can be

25       the best product to be given to the lab for actual forensic
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 69 of 128          3578


 1       analysis.

 2       Q.   Is that an additional assignment, or is that your core

 3       assignment?

 4       A.   It is an additional assignment.

 5       Q.   And as being a member of the ERT, do you deploy sometimes

 6       in support of FBI investigations?

 7       A.   So there are four what's called Rapid Deployment Teams in

 8       the FBI, overall.     The Washington Field Office is one of those,

 9       New York has one, and Miami, and Los Angeles has one.            They

10       break up the -- or, the globe in regions.

11                   The Washington Field Office's responsibility is for

12       the Middle East and Eastern Europe, at this time.          It has

13       changed over the years, but it has been that for a number of

14       years.

15       Q.   Since joining ERT, how many times have you deployed in

16       support of an FBI investigation?

17       A.   I joined the evidence team in 1998.        And shortly

18       thereafter, was deployed for my first international trip to the

19       U.S. Embassy bombing at Nairobi, Kenya, for the attacks on the

20       embassy there.

21       Q.   Are there other notable deployments you've had since then?

22       A.   In 1999, I deployed twice to Kosovo for war crimes

23       investigations.     Our purpose there was to determine cause and

24       manner of death of people who had been killed in that conflict.

25       We did about 200 remains recoveries there, and worked with the
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 70 of 128       3579


 1       local officials there to determine the cause and manner of

 2       death.

 3                   In 2000, I was a team leader assigned to the

 4       USS Cole.    USS Cole was attacked by a small boat ladened with

 5       explosives in the harbor at Aden, Yemen.         And I lead a team

 6       there that did the recovery of remains, evidence; and then a

 7       team that went onshore to do evidence recovery at the

 8       bomb-making factory and that stuff.

 9                   2001 I was one of two team coordinators that led the

10       evidence and recovery at the U.S. Pentagon.         We spent about a

11       month inside the Pentagon doing recoveries of victims and

12       evidence related to the attacks on 9-11.

13       Q.   Prior to your involvement in this case, had you ever

14       deployed to Iraq?

15       A.   Yes.   In 2004, I was deployed to Iraq as part of the

16       Washington Field Office deployment.        Starting in 2003, they had

17       a rotation set up that field offices would fill.          And in

18       January of 2004, the Washington Field Office deployed a team to

19       Baghdad.

20                   We stayed at the Baghdad International Airport, and

21       worked the Baghdad area and other localities in Iraq related to

22       counterterrorism issues, bombing, and other events that took

23       place.

24       Q.   While you were there in 2004, were you called upon, at any

25       point, to investigate, or, at least, do ERT-type functions on a
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 71 of 128    3580


 1       scene?

 2       A.   Several.   Two of the larger scenes.       It was the Assassin's

 3       Gate bombing, which is -- the Coalition Provisional Authority,

 4       the CPA, was what later became the U.S. Embassy; but at that

 5       time, it was called the CPA.       And a car bomb went off outside

 6       of the CPA, killing a number of people.        We responded

 7       immediately to the scene and processed the bombing there.

 8                   And then, also in that deployment in 2004, there was

 9       the first of a series of recruit station bombings that took

10       place, where a car bomb would pull up outside of a recruiting

11       station for police and military, and as the recruits were lined

12       up outside, the car detonated.       And we responded and recovered

13       evidence and victim recovery during -- after that incident,

14       also.

15       Q.   In those incidents, were you coming from out of country, or

16       were you already in country when you were called to respond to

17       those particular locations?

18       A.   So we were in country.     It was an assignment -- I believe

19       it was 90 days.     May have been a little longer, but a 90-day

20       deployment to Baghdad to support that counterterrorism mission,

21       and as part of the Evidence Response Team.         That team

22       encompassed a number of evidence people, and we responded out

23       to those two scenes, plus others, to do the evidencing from the

24       airport to that location.

25       Q.   With respect to those two scenes, how long after the actual
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 72 of 128          3581


 1       event were you able to get on scene?

 2       A.   So relatively shortly after.      I would say, within an hour,

 3       because we have our gear pretty much preset to go to any

 4       incident, and it would just be getting from the housing at the

 5       airport to the Baghdad center area, where the incidents took

 6       place.

 7       Q.   And I'm not sure if you said this or not, but those two

 8       incidents that you mentioned that you were in Iraq at the time

 9       and able to respond within the hour or so, were those in what

10       was called the Green Zone or the Red Zone, or do you know?

11       A.   No, I know.    They were not inside the Green Zone.         They

12       were in the Baghdad city area; so outside of the,

13       quote/unquote, protected Green Zone.

14       Q.   So within an hour or two, since you were in country, you

15       were actually able to get to a scene in the Red Zone to start

16       conducting your ERT function?

17       A.   Right.   And we didn't just deploy out there by ourselves,

18       right?   We had military that would act as our security, and get

19       us out there safely, do a cordon the area that we were working,

20       and then back to the -- our housing base.

21       Q.   Have you ever processed alleged shooting scenes?

22       A.   Yes.   Yes.

23       Q.   How many?

24       A.   To date, I would -- I would say, in the area of larger

25       scenes, seven or so.     Like, the Navy Yard here in Washington,
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 73 of 128        3582


 1       D.C.; the Family Research Council shooting here in Washington,

 2       D.C.; the two Pentagon shootings here in Arlington; I've been

 3       to three shooting scenes in Afghanistan.

 4                    I'm sure I'm missing a couple.

 5       Q.   Generally speaking, based on your experience, do you feel

 6       comfortable that if you went to a scene where an alleged

 7       shooting occurred, you would be able to identify bullet holes?

 8       A.   Yeah.   I -- prior to coming into the FBI, I was a police

 9       officer for just short of 15 years in Massachusetts.             So before

10       my training in ERT, I had done training with shooting, going to

11       the range on a regular basis, and to scenes where shootings had

12       taken place.     And then, once I came in the FBI and was trained

13       as an evidence team member, and then all these other incidents

14       that we've been to since then.

15                    So I've seen a lot of bullet impact damage in my --

16       Q.   To vehicles?

17       A.   To vehicles, yes.     Yes.

18       Q.   To signs?

19       A.   Yes.    Yes.

20       Q.   To trees?

21       A.   Yep.

22       Q.   To shrubbery?

23       A.   Actually, yes.    The damage to shrubbery, where it tears it

24       apart.   And there's not a lot of impact, like, holes, in

25       shrubbery.    But, yes.    Yes.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 74 of 128         3583


 1       Q.   To the extent anybody calls it shrubbery anymore?

 2       A.   Yes.

 3       Q.   In terms of different types of damage, like damage to

 4       roads, curbs, etcetera, have you seen that as well, even prior

 5       to 9-16-2007?

 6       A.   I have to say, yes.     I'm trying to think of -- yes.        Yeah.

 7       Q.   Okay.   Now, if you come across a scene where an alleged

 8       shooting has taken place, and you don't know, one way or

 9       another, whether that's caused by bullet damage or not, or a

10       bullet or not, do you still try to document it?

11       A.   So the idea for a crime scene, in general, is to paint a

12       picture with our recovery.      So photography, sketches.        You

13       know, now we use 360 scanning devices, that type of stuff.

14                    And, literally, the whole idea is that when an

15       evidence person or an agent is sitting in front of you, the

16       jury, that through the photographs and through the sketches --

17       we can't bring you there, but we can try and do so by painting

18       this picture with the photographs so you get a full

19       understanding, or as full as we possibly can do.

20                    So when I'm doing these reviews, we're not

21       discriminating.     We're trying to take as much photography --

22       one of our mottos is that film is cheap.         It's much cheaper now

23       because it's digital, right?       But we take as many photographs

24       as we can.    I think we took almost 1,000 photographs at Nisur

25       Square, or over 1,000 photographs.        So -- and that's done to
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 75 of 128     3584


 1       try and paint that picture.

 2       Q.   When did you first get involved in this case, sir?

 3       A.   Immediately.    When the team was being put together, I had

 4       been out of the country.      I was in Pakistan for work, and then

 5       I came back after, I believe, a month in Pakistan.          And I went

 6       on an anniversary cruise for two weeks -- or a week plus.

 7                   And when we got back, this event had taken place, and

 8       they were putting a team together.        So I knew nothing about it.

 9       But I was told I was going on the team.        Actually, my wife is

10       the head of our evidence team, and she's the one that told me I

11       was going on this trip to Iraq.       So -- and I was on the initial

12       team.

13       Q.   So did I hear you right?      You had just gone on a long

14       vacation with your wife, and then she assigned you to Iraq?

15       A.   Doesn't seem good.     Doesn't seem good at all.

16       Q.   Did she go with you?

17       A.   Not the first trip, no.      She didn't, no.

18       Q.   But you came back?

19       A.   I did, yeah.

20       Q.   All right.

21                   In terms of your first trip to Iraq in support of

22       this particular case, do you remember, roughly, when you

23       actually arrived, boots-on-the-ground, in Iraq?

24       A.   I can look in my notebook.      That gives me the exact times.

25       But I believe it was the 5th of October that we arrived --
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 76 of 128       3585


 1       either 4th or 5th that we arrived in Baghdad and made it to the

 2       compound.

 3       Q.   That's about 20, 21 days after the September 16, 2007,

 4       shooting?

 5       A.   Right.

 6       Q.   All right.    Before you even kind of were wheels-up out of

 7       the United States and heading towards the Middle East, did you

 8       have some idea as to what you would be looking at, in terms of

 9       a crime scene or a potential crime scene?

10       A.   Well, what I can remember is that we were told that there

11       was a vehicle that had sustained -- I believe it was two bullet

12       impacts, and that we were going over to process that vehicle

13       for any evidence that we could obtain.

14       Q.   And once you got there, were there more than one vehicle

15       that you had to look at?

16       A.   Well, the first vehicles we looked at, we were brought out

17       to -- I believe it was on the 5th we went to the Blackwater

18       compound, and they had gotten the Raven 23 vehicles together

19       for us.     And there, there were four vehicles already.         So we

20       were already two over the target that we were talking about to

21       even review.

22                     So -- and then, as we started moving on, there were a

23       lot more vehicles to be reviewed than the one with the two

24       holes in it that we initially were told about.

25       Q.   Were you there as a member of the ERT, or a member of the
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 77 of 128       3586


 1       larger -- well, I guess it would be both -- larger

 2       investigative team?

 3       A.   So I was part of the initial team.       And, in that capacity,

 4       I was the team leader for the evidence portion of it.            But we

 5       also -- we're agents, so we're able to do interviews and, you

 6       know, other parts of the investigation as we're going forward.

 7       Q.   Was there a lead agent?

 8       A.   Yes.    Yes.

 9       Q.   What was his name?

10       A.   John Patarini was the case agent assigned to it.

11       Carolyn Murphy was the co-case.

12       Q.   And how many members of your team?

13       A.   I would have to say there were about ten people that went

14       on the initial.

15       Q.   How many ERT members, in addition to yourself?

16       A.   Just one, Angela Sercer, who was a team member from

17       Washington Field.     There was the two of us.      And the purpose we

18       went was to do trajectory on the one vehicle, which we don't --

19       it's a two-person assignment.       So that's why we only brought

20       two evidence team people, initially.

21       Q.   Did you have some idea between you and Special Agent Sercer

22       what your plan of attack was going to be once you hit the

23       ground in Iraq?

24       A.   Yeah.   We had decided that we were going to go to that

25       vehicle to give it a general review, and see what -- what had,
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 78 of 128       3587


 1       actually, needed to be done.       What trajectory could be done.

 2       What evidence collection would need to be done.          What

 3       photography would need to be done.        Sketches.   That type of

 4       stuff.

 5       Q.   And, once you arrived, there was more than one vehicle to

 6       take a look at; is that correct?

 7       A.   Yes.

 8       Q.   Okay.    When did you first get access to the vehicles that

 9       you intended to look at, if you remember?

10       A.   I believe it was the 5th, October 5th.        So, very quickly,

11       we wanted to get out to see the vehicles at -- the Blackwater

12       vehicles that were believed to have been involved in this.

13       Q.   Do you recall how many Blackwater vehicles?

14       A.   There were four in total.

15       Q.   That first time out to see the vehicles on October 5th, did

16       you take photographs or do anything else of a evidence

17       collection?

18       A.   I believe that first morning was just a review to take a

19       look at the vehicles.      We did take a lot of photographs of

20       those vehicles in the first -- what our process is, the first

21       photograph that we take when we're doing photographs, is what

22       we call -- it's a photo log.

23                    So, actually, the front cover sheet of that photo log

24       gives you the date, location, what the topic is that you're

25       taking the photographs of, and who the photographer is; so as
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 79 of 128    3588


 1       we look at the photograph, we can see what date it was taken

 2       on.

 3       Q.    Moving on from that for a second.

 4                    Did you also have an opportunity to look at some

 5       civilian vehicles?

 6       A.    Yes.   Yes.

 7       Q.    And can you, generally, tell the ladies and gentlemen of

 8       the jury how you got access to certain civilian vehicles?

 9       A.    So the first vehicle that we were interested in was a white

10       Kia, which was still out in Nisur Square.         And because I had

11       been to Iraq two times, at least, before this event, I had made

12       friends with an Iraqi police officer.        And I found him in

13       Baghdad, and was able to ask him for assistance.

14                    And he and some of his officers actually got that

15       vehicle, put it onto a flat bed, and brought it into the Green

16       Zone and drove it to Camp Prosperity, where we were stationed,

17       and dropped the vehicle there for us.

18       Q.    In addition to looking at the Blackwater vehicles, some

19       civilian vehicles, were you also able to get access to the

20       actual Nisur Square area?

21       A.    Yes.   We went out to Nisur Square three times, I believe.

22       On the first trip, we went out twice.

23       Q.    Let's, if we can, start with access to Nisur Square.

24                    Do you recall, roughly, when you first got access to

25       that area?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 80 of 128   3589


 1       A.   If I can look at my book, just to get the date.

 2       Q.   To refresh?

 3       A.   Yeah.

 4       Q.   Yes.

 5       A.   I don't want to give you the wrong date.

 6                     First trip out was October 10th.

 7       Q.   Were you actually able to get into Nisur Square and, like,

 8       survey, on foot, the scene?

 9       A.   We did.    We were driven out through a road that comes right

10       out at Nisur Square from Camp Prosperity, and then we were

11       dropped off from our vehicles there.        We had a security element

12       with the U.S. military; the National Police Transition Team,

13       the NPTT team; and then, also, Iraqi military and National

14       Police assisted with cording off the area so we could have

15       access to move about freely in Nisur Square, without traffic

16       and pedestrians and that type of stuff.

17       Q.   Do you recall who with the Army assisted with access to

18       Nisur Square?

19       A.   The U.S. Army?

20       Q.   Yes.

21       A.   Colonel Boslego was -- I believe was the first NPTT

22       commander that we dealt with.

23       Q.   In terms of your access to the circle, did you have armor,

24       helmets, and other protective equipment?

25       A.   Right.    So when going out into the Red Zone, it was
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 81 of 128   3590


 1       mandated that we wore helmets, vests; we had firearms, handguns

 2       and long weapons while we're doing our processing.

 3       Q.   And when you got out to Nisur Square on October 10th, what

 4       generally did you do to process that scene?

 5       A.   So, as I kind of tried to explain earlier, our goal was to

 6       try and take as much documentation as we possibly could of

 7       Nisur Square so that we could review it back at our

 8       headquarters; so photographs, photography, sketching.

 9                    So, one of the first things that we did was set up a

10       baseline to do a sketch of the area so we could document where

11       different things were, and then a lot of photography going on

12       at the same time.     While we were sketching, other team members

13       and agents were doing photography and doing searches of the

14       area.

15       Q.   While out there in the square, did you also collect

16       potential evidence?

17       A.   Yes.

18       Q.   What types?

19       A.   We decided early on -- I decided that we were going to

20       collect as much as we could find of any firearms evidence.       So,

21       casings from firearms, any bullets that we may find, anything

22       like that.    So, as a team walked through the square going --

23       first, starting from the circle area and then going down

24       towards the bus stop and all the way back down through the

25       median, back around and up north in a -- literally walking and
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 82 of 128       3591


 1       searching as you're walking in rows, anything like that was

 2       noted.   It was photographed.      And our process is that we

 3       photograph long, medium, close-up and close-up with scale.

 4                     So, you'll see photographs that will give you the

 5       area and then a little bit closer to give you kind of

 6       perspective as to where we're looking, and then close-up will

 7       show you the item that we're looking at.         And then we put a

 8       scale in there because even a shell casing by itself with no

 9       scale or a bullet impact mark without scale, you can't tell if

10       it's this big or this big (indicating), right?          So, that's our

11       process.

12       Q.   Was this a fairly large scene?

13       A.   This was a very large scene.

14       Q.   Were there limitations to what you could do, having come to

15       Iraq three-plus weeks after the alleged incident?

16       A.   Right.    Normally in a shooting scene where we're -- so say

17       it's in Washington Navy Yard, as an example.         A large shooting

18       scene, a lot of bullet damage, but we are able to secure that

19       building and make sure that we could get in there and document

20       everything.     So, at that point we were being -- measuring

21       things, you know, with tape measures, items of evidence.

22                     In this case, we were there sometime later, and we

23       had limited time on the scene due to security concerns, so we

24       wanted to document as much as we possibly could, collect as

25       much as we possibly could, and doing that expeditiously, so --
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 83 of 128        3592


 1       and also trying to get as much done as possible.

 2       Q.   Did you have any information before you showed up, Special

 3       Agent O'Connor, as to whether the Iraqi Government had

 4       attempted to secure the site before you arrived?          Since the

 5       date of the shooting, I mean.

 6       A.   Oh, it was -- no, it was not secured.        Like the whole area

 7       there, none of it was secured.

 8       Q.   And did you have any information as to whether the

 9       Department of State had sought to secure this scene after the

10       shooting until you arrived?

11       A.   I don't -- no, I don't believe that they tried to.

12       Q.   Now, in terms of the photographs, do you have a

13       recollection, as you sit here today, approximately how many

14       photographs you took on site?

15       A.   I believe it's over 1,000 photographs.        It's in the area of

16       1,000 plus.

17       Q.   Was that in a single day or multiple days?

18       A.   Multiple days, and not just out on the scene, but also

19       evidence, photography, the cars, that type of stuff.             But, a

20       vast amount of photographs was taken.

21       Q.   Did you also take a short video?

22       A.   Yes.

23       Q.   And you already mentioned some of the measurements you

24       took; is that correct?

25       A.   Right.   So the -- on the 10th when we went out, there was
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 84 of 128      3593


 1       an agent that had a video camera, and that agent's goal was to

 2       walk that scene and videotape as much as they could of that

 3       area.   And normally what we do is, if you're taking

 4       photographs, we make sure that there aren't people from our

 5       team in the photographs, but that wasn't -- it wasn't possible.

 6       So the videos were going on, the photography was going on, the

 7       sketching was going on, and then the collection of items from

 8       the area all kind of went on quickly, you know, at one time.

 9       Q.   Was there any methodology that you used to make sure you

10       could, in a logical fashion, if you will, work your way around

11       the scene and capture as much as you could?

12       A.   Right.    So with photography, with the sketching, and with

13       collection -- the items that we recovered, we started and tried

14       to go clockwise around that area.        It wasn't always going to be

15       done completely like that, but that was the theory that we were

16       going with.

17                     I made the decision to collect items and not document

18       each shell casing exactly where that was found.          Because of the

19       amount of time that had passed since we were there, foot

20       traffic, car traffic can move that.        So if a shell casing is

21       found three inches from this wall here and three feet from that

22       wall, it's really not that important.        The idea that it was

23       found in this zone, to me, was more important.          So what we did

24       was we broke the whole square area into zones, north, south,

25       west, and collected, and they were bagged.         Items were bagged
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 85 of 128     3594


 1       based off of that working theory.

 2       Q.   And as part of your preparation for this case, did you

 3       assist in preparing an aerial, if you will, with certain areas

 4       identified by alphabetical letter as to kind of areas that you

 5       had looked at, photographed and also collected evidence?

 6       A.   Right.    That was part of the whole idea of doing the

 7       photography, getting -- satellite photography and all sorts of

 8       stuff to bring this picture together so that when we got to

 9       this point, we would have that.         So, yes, that was done

10       throughout all that process.

11                     MR. MARTIN:   Your Honor, we move in at this time

12       Government's Exhibit 8006.

13                     MR. ROMERO:   No objection.

14                     THE COURT:    Received.

15                     MR. MARTIN:   May I approach, Your Honor?

16                     THE COURT:    Yes.

17       BY MR. MARTIN:

18       Q.   Special Agent O'Connor, you had just mentioned that you had

19       assisted in preparing an aerial, if you will, of the areas that

20       you had examined when you were out in the circle on

21       October 10th and a subsequent date.         Does that appear to be the

22       aerial you assisted in preparing?

23       A.   Yes.   That's Nisur Square.        And this diagram -- photograph

24       shows the area that we worked.          So when you mentioned was it a

25       large scene, this is the entire scene here and all the way down
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 86 of 128   3595


 1       (indicating).    So it's a big scene.

 2       Q.   So, for the benefit of the jurors and the record, we've got

 3       on the far right FOB Prosperity; is that correct?

 4       A.   Right.   So Prosperity is in the Green Zone, and that's

 5       actually where we worked, was just outside that wall there.

 6       And Prosperity is where we did the car searches and that type

 7       of stuff.

 8       Q.   And we have the letter A in green and circled; is that

 9       correct?

10       A.   Yes.

11       Q.   Does that correspond to the legend in the upper left-hand

12       corner?

13       A.   Right.   That's Tower 8.     And Tower 8 is inside the Green

14       Zone, but its purpose is to be a lookout for -- over Nisur

15       Square, so a security tower for the Green Zone itself.

16       Q.   Fair to say there's a description that corresponds with

17       each of those letters?

18       A.   Yes.

19       Q.   And if we were just to randomly select another one, H, what

20       does that correspond to?

21       A.   H is down here (indicating).      So the red part is a wall.

22       On the opposite side of that wall, still in the Red Zone, is a

23       girls' school.

24       Q.   If we go to down to L, what is that?

25       A.   L, if you look at the marker here, it's the farthest
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 87 of 128        3596


 1       checkpoint down towards Al Yarmouk Hospital.

 2       Q.   If generally we're looking at that area and going down as

 3       far as L and then going all the way up to R, does that roughly

 4       correspond with where your team members were when they examined

 5       the scene?

 6       A.   Yes.    So this is the area that we walked and photographed,

 7       sketched and documented, collected items starting down this way

 8       and back up to the north and then back down and then later over

 9       to the girls' school and all the way to Yarmouk Hospital

10       (indicating).    So it was a large area to be walking.           And you

11       can see why we couldn't use a tape measure on every single

12       item.    It wouldn't have been possible.

13       Q.   In preparation for your testimony today, did we

14       collectively select some photographs to illustrate, if you

15       will, what you found at particular locations on that particular

16       aerial?

17       A.   Yeah, a part of the thousand photographs that we have.

18       Q.   Did we keep all 1,000?

19       A.   We have them, but, hopefully, you're not going to show them

20       today.

21       Q.   Starting with photograph No. 1 --

22                    THE COURT:    Hopefully.

23                    MR. MARTIN:   Your Honor, at this time, we would move

24       in photographs associated with Tower 8, which is 8010 -- so,

25       8010, 8013, 8014, 8015, 8017, 8018, 8010, 8013 and 80 -- I
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 88 of 128       3597


 1       think there's a duplication there, Your Honor.          I'm sorry.

 2                     So, 8010 through 8018, with some skipping ones there.

 3                     THE COURT:    They're received.

 4                     MR. MARTIN:    Thank you.

 5                     Mr. Ruggiero, if we could start with 8010, please.

 6       BY MR. MARTIN:

 7       Q.   Sir, can you tell us what we're looking at here, 8010?

 8       A.   So that's the door to Tower 8, and that's how -- this is

 9       the Green Zone side of Tower 8.       So you walk in that door, you

10       walk up the stairs.        And from the top area there is where you

11       would look down on the Nisur Square.         So the opposite side of

12       that tower is the Red Zone and Nisur Square.

13                     MR. MARTIN:    8013, please.

14       BY MR. MARTIN:

15       Q.   And is this a view from the tower itself?

16       A.   It is.    That's from the Tower 8 looking down in Nisur

17       Square.   The road to the left, the dirt road, is called Skid

18       Row, and that's where you access the Green Zone out to Nisur

19       Square.

20       Q.   In which direction is the actual circle?

21       A.   So the circle, as you're looking at this photograph, would

22       be to your right.

23       Q.   And you can actually touch the screen and use the arrows,

24       if you want.

25       A.   I can, huh?    Okay.     There we go.   So that is the direction
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 89 of 128     3598


 1       towards where the actual circle is.

 2                   MR. MARTIN:    Can we go to 8014, please.

 3       BY MR. MARTIN:

 4       Q.   And do you see what this is, sir?

 5       A.   That is the bus stop, which became a key point in our scene

 6       investigation.    So that's the bus stop area on the northbound

 7       lanes towards Nisur Square.

 8       Q.   And this wall right here, does that correspond with a

 9       particular illustration there?

10       A.   That's the red, where counsel just did the angle, the right

11       angle there, that's that wall there that comes down

12       (indicating).

13                   MR. MARTIN:    Can we go to 8015, please.

14       BY MR. MARTIN:

15       Q.   And just a close-up of the northbound lane?

16       A.   Correct, yeah.

17       Q.   And what is this?

18       A.   That's what is documented as a police kiosk.         It's a

19       traffic police -- two police officers or a group of police

20       officers would be there directing traffic in the square.

21       Q.   Do you recognize this dark mark on the pavement?

22       A.   That is a burn mark that was left by the white Kia that I

23       mentioned was brought in to us for the first vehicle to search.

24       Q.   Go to 8017, please.     Is this the circle?

25       A.   That's Nisur Square.     So that's the fountain in the center
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 90 of 128     3599


 1       of the circle.

 2                     MR. MARTIN:    And 8018.

 3       BY MR. MARTIN:

 4       Q.   Just a larger, zoomed-out photograph of this circle?

 5       A.   Right.

 6                     MR. MARTIN:    Your Honor, at this time we would move

 7       in photographs associated with B, the Skid Row, 8025, 8027,

 8       8029, 8030, 8031, 8032, and that will be it.

 9                     MR. ROMERO:    No objection.

10                     THE COURT:    Received.

11                     THE WITNESS:   Is this water for me?     Forensically, I

12       don't see any lip marks on it, but I hate to be that guy

13       sitting up here drinking somebody else's water.

14                     THE COURT:    Let me give you a fresh one.

15                     THE WITNESS:   Because I know you would bring it up to

16       me later, if it was.

17                     MR. BUTSWINKAS:   I put that up for you, sir.

18                     THE WITNESS:   Could I get another glass, please?

19                     MR. BUTSWINKAS:   Good call.

20                     THE WITNESS:   Thank you, Counselor.

21                     MR. MARTIN:    So 8025, please.   Thank you.

22       BY MR. MARTIN:

23       Q.   What are we looking at here, sir?

24       A.   So this would be from the area over by Skid Row, looking

25       back at Tower 8.     So, like where B is looking back this way
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 91 of 128    3600


 1       towards Tower 8.

 2                   MR. MARTIN:    8027, please.

 3       BY MR. MARTIN:

 4       Q.   And that?

 5       A.   That's from the B area, Skid Row, looking out -- looking

 6       out towards the circle itself, the fountain in the center.

 7       Q.   8029, where is that on the --

 8       A.   So that would be from the general area, that B, looking

 9       down towards the roadway.

10       Q.   Towards the bus stop somewhere?

11       A.   Yeah, towards the edge of this wall.        Actually, across this

12       kind of dirt area, over towards that wall (indicating).

13                   MR. MARTIN:    And could we go to 8030?

14       BY MR. MARTIN:

15       Q.   And have you focus on this area for a second.

16                   MR. MARTIN:    Could we go to 8031?

17       BY MR. MARTIN:

18       Q.   And what are we seeing there?

19       A.   It's a casing.

20                   MR. MARTIN:    Go to 8032.

21       BY MR. MARTIN:

22       Q.   Same casing?

23       A.   Same casing.    So that's an example of a long, medium,

24       close-up and with scale.      So it gives you an idea where it was

25       and how it's placed in that area.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 92 of 128     3601


 1       Q.   Now, not on 8006, but did I also ask you to assist in

 2       preparing an 8006A that would indicate every location you found

 3       an AK47 or what you believed to be an AK47 shell out in Nisur

 4       Square when you were out there on October 10th and a subsequent

 5       date?

 6       A.   So our search was to find any casings that we could find,

 7       not leaving some because they weren't a certain type or --

 8       anything we found, we took.       And we did a map with those marks

 9       on it also, yep.

10       Q.   And we'll seek to introduce that later in your testimony.

11       A.   Great.

12                     MR. MARTIN:   Could we move on to C?     And, Your Honor,

13       at this time, we would move in 8033, 8034, 8035, 8037, -38,

14       -39, -40, and -41.

15                     MR. BUTSWINKAS:   No objection.

16                     THE COURT:    Received.

17                     MR. MARTIN:   Go to 8033, please.

18       BY MR. MARTIN:

19       Q.   Can you just point to where we are now, what area of the

20       circle?   I believe it's C.

21       A.   C?   C is going to be the edge of the curbing, that area

22       there, the front of the fountain (indicating).

23                     MR. MARTIN:   Could we go to 8033?

24       BY MR. MARTIN:

25       Q.   Same kiosk?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 93 of 128     3602


 1       A.   That's the police kiosk, yes.

 2                    MR. MARTIN:    Go to 8034.

 3       BY MR. MARTIN:

 4       Q.   And what are we seeing here?

 5       A.   So, there's a stain here in the middle, and that is from

 6       the BearCat, the radiator that drained out on scene.

 7       Q.   Now, the radiator of the BearCat, did you actually see that

 8       at some point while you were in Iraq?

 9       A.   Yes.

10       Q.   And like most cars, is that in the front of the vehicle?

11       A.   Yes, it is.

12       Q.   It is on that particular BearCat?

13       A.   Yeah, it's in the front of the vehicle.

14                    MR. MARTIN:    Can we go to 8035?

15                    And let's go to 8037.

16       BY MR. MARTIN:

17       Q.   Okay.   What are we looking at there, sir?

18       A.   So, this -- this large tower here is called Saddam Tower.

19       And it's -- you can see -- it's kind of like the Washington

20       Monument of Baghdad.       You can see it from anywhere, and kind of

21       get your bearings from it.      And that is the -- headed west, out

22       in this way (indicating).      And so this lane comes in this way,

23       and then this lane over here goes out (indicating).

24       Q.   And this is coming from the west, heading east?

25       A.   Heading east.    This one here (indicating).       Exactly.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 94 of 128      3603


 1                   MR. MARTIN:    And, Mr. Ruggiero, could you just blow

 2       this up, please?

 3       BY MR. MARTIN:

 4       Q.   What have we got going here?

 5       A.   So that is a baseline (indicating).        It's a form of

 6       diagraming.    And what we did was take from the curbing on the

 7       far side, come across, where it touches the area around C, and

 8       then over to the other curb (indicating).         The idea is to get a

 9       baseline, and then you can do your measurements, positive and

10       negative, to the backside of the baseline.

11                   If you go out at a right angle to those items, and

12       you measure out.     And then any time later -- these are two --

13       actually, three locations.      The A and B are going to be

14       something you can go back to because it's a curbing in a road

15       that is substantial.      Even if this road is changed, there's

16       going to be -- there should be some type of schematics of how

17       that road was set up.      So we could go back there today, and go

18       from A to B, measure out the distance. (Indicating).

19                   As long as it touches where that curbing at C is, you

20       would be in the exact same location.        And then you could do

21       your measurements out from there, and come up to the same

22       locations years later, if you needed to do so.

23       Q.   But, to be clear, this is the west curb (indicating)?

24       A.   If that's -- if that's the only answer you wanted, yes.

25       Yeah.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 95 of 128       3604


 1       Q.   Well, why don't you show us, real quick, on 8006, where

 2       that baseline is?

 3       A.   So it starts here, cuts across so that it touches this curb

 4       here, and then cuts across to this curb (indicating).            So it

 5       goes a strait line across, like this.        And then you can measure

 6       out to these other items and back this way (indicating).           And

 7       you could go back to that location at some other point, and

 8       reconstruct the same location.

 9                     MR. MARTIN:   Can we go to 8038, please.

10       BY MR. MARTIN:

11       Q.   Other side of that baseline?

12       A.   Right.

13       Q.   Where is Tower 8 in comparison to this?

14       A.   So Tower 8 is going to be the left, in this direction up

15       here (indicating).

16                     MR. MARTIN:   Can we go to 8039?

17       BY MR. MARTIN:

18       Q.   And what are we doing here?

19       A.   That picture is me dropping the line to the opposite curb.

20       And measurements started being taken then.

21       Q.   Now, is this before or after you've already established

22       that baseline?

23       A.   That's from the baseline (indicating).        So everything after

24       you set the baseline is determined from that baseline.

25       Q.   Is this that same stain that you associated with the
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 96 of 128   3605


 1       radiator fluid?

 2       A.   Yes.

 3                     MR. MARTIN:   Can we go to 8040?

 4       BY MR. MARTIN:

 5       Q.   That's just a close-up?

 6       A.   Right.

 7                     MR. MARTIN:   And can we go to 8041.

 8       BY MR. MARTIN:

 9       Q.   And now you're retrieving that; is that correct?

10       A.   Correct.

11       Q.   All right.    Sir, I'm going to move on to D, marked Burn

12       Mark South of the Circle on Northbound Lane.

13                     MR. MARTIN:   And, Your Honor, we would ask that 8042,

14       -43, -44, -45, and -46 be admitted.

15                     MR. BUTSWINKAS:   No objection.

16                     THE COURT:    Received.

17                     MR. MARTIN:   Can we go to 8042, please.

18       BY MR. MARTIN:

19       Q.   And, if you could, just briefly point to the ladies and

20       gentlemen of the jury the area that we're talking about now.

21       A.   So this area right here, D (indicating).

22       Q.   So just south of the traffic circle?

23       A.   Yeah.    So that if you're looking at the police kiosk, it's

24       going to be the left, and in the northbound lane.

25       Q.   And in 8042, where is the kiosk?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 97 of 128     3606


 1       A.     Kiosk is over here, just this way (indicating).

 2       Q.     Do you recognize this discoloration in the asphalt

 3       (indicating)?

 4       A.     Right.    That's the burn mark to the asphalt from the white

 5       Kia.

 6                       MR. MARTIN:   Can we go to 8043, please.

 7       BY MR. MARTIN:

 8       Q.     Just closer in; is that correct?

 9       A.     Right.    Just another example of starting out further to

10       give you an idea, generally, where we are, and then as we walk

11       our way in; so that you're able to visualize as we're moving

12       further towards the item, and then the close-up photographs.

13       Q.     Now, in the rear here, of 8043, do you see the curbs --

14       A.     Yes.

15       Q.     -- that I'm indicating?

16                       Did you also walk along this curb and take some

17       photographs (indicating)?

18       A.     Yes, we did.    As I tried to explain, that we walked this

19       whole area here (indicating), and photographs were taken of any

20       potential damage that was caused during this incident.

21                       MR. MARTIN:   Can we go to 8044, please.

22       BY MR. MARTIN:

23       Q.     Is this just another close-up of the burn mark?

24       A.     Yes.

25                       MR. MARTIN:   And 8045.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 98 of 128    3607


 1       A.   Right.    That encompasses the burn mark.      You can see -- I

 2       mean, as you look at it, you can see the make-out of a vehicle.

 3                     MR. MARTIN:    8046.

 4       BY MR. MARTIN:

 5       Q.   What does this divot -- for lack of a better term --

 6       correspond to on 8045?

 7       A.   So, if you go back one picture, I can --

 8       Q.   That's just a blowup of 8046?

 9       A.   No.   No.   No.   No.

10                     MR. MARTIN:    Back one --

11                     THE WITNESS:   To the --

12                     MR. MARTIN:    -- 8045.

13       A.   And then -- right.      So this area in here (indicating).

14       And, as you see, this -- the damage here to the road, when you

15       see the white Kia, you'll see that it has burns on one side.

16       One side is not -- doesn't have a lot -- it's still burned, but

17       it doesn't have that heavy of burns.

18                     We believe that this (indicating) is an area that

19       M203, which is a rifle-mounted grenade, was fired, hit here,

20       skipped underneath the Kia, and that's what caused the vehicle

21       itself to explode.     And hopefully I'll be able to show you

22       photographs of the undercarriage of that car with damage.         And

23       there's a -- I'm told, a gas line that runs there, which would

24       cause the vehicle to engulf in flames.

25                     MR. MARTIN:    Could we get 8046, briefly?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 99 of 128   3608


 1       BY MR. MARTIN:

 2       Q.   Do you recognize what that is?       Or is it anything

 3       significant (indicating)?

 4       A.   I don't recognize that.

 5                   MR. MARTIN:    Could we now, Your Honor, move in

 6       Government's Exhibit 325?

 7                   MR. BUTSWINKAS:      No objection.

 8                   THE COURT:    I thought 325 was already in.

 9                   MR. MARTIN:    323 -- oh, is 325 in as well?

10                   THE COURT:    Yes.

11                   MR. MARTIN:    Then we're already good.

12                   May we publish, Your Honor?

13                   THE COURT:    Yes.

14                   MR. MARTIN:    325, please.

15                   Oh, that's not the one I want.

16                   My mistake, Your Honor.      326.

17                   And I represent to counsel, this is the measurements

18       sketch.

19                   MR. BUTSWINKAS:      No objection.

20                   THE COURT:    Received.

21       BY MR. MARTIN:

22       Q.   What are we looking at here (indicating), sir?

23       A.   That's the baseline that we've been speaking of, A, over

24       here, across, over to hear (indicating), and then the

25       measurements out.     That's the burn mark.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 100 of 128     3609


 1                     And if I can get rid of that one, it's -- in here is

 2       the -- that's the radiator fluid, and the police kiosk is 1

 3       (indicating).

 4       Q.   So, fair to say, you took a lot of measurements from this

 5       baseline that day?

 6       A.   Took a lot of measurements that day to try and document, as

 7       best we could, the location of things so we could come back to

 8       our special projects unit at the lab, give them my

 9       Fred Flintstone-type sketch, right?        And then they would put to

10       the photography here, and make it look nice and -- but I didn't

11       do this myself.

12                     MR. MARTIN:   Mr. Ruggiero, could we please have this

13       blown up (indicating).

14                     And then could we move that over here (indicating),

15       as far as you can take it?       Okay.   That will work.     Thank you.

16       BY MR. MARTIN:

17       Q.   All right.    So the typewriting is pretty small, but No. 1

18       corresponds with the police kiosk.

19                     Where is that on this particular exhibit

20       (indicating)?

21       A.   That's No. 1, right here (indicating).

22       Q.   And it says:    60 feet?

23       A.   Right.

24       Q.   60 feet from where?

25       A.   From the baseline.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 101 of 128   3610


 1       Q.   So I'm going to clear here.       But fair to say from there to

 2       about there (indicating)?

 3       A.   Right.

 4       Q.   And I fat-fingered it.      But --

 5       A.   A straight line.

 6       Q.   Straight line?

 7       A.   Yeah.

 8       Q.   And 2, liquid stain.

 9                     Which liquid stain are we talking about?

10       A.   That's from the BearCat (indicating), from the radiator

11       that leaked on the pavement.

12       Q.   How far off the baseline was that?

13       A.   18 feet, 6 inches.

14       Q.   And just one more.

15                     MR. MARTIN:   If we go to 3, the burn mark.

16       BY MR. MARTIN:

17       Q.   What is this burn mark associated with (indicating)?

18       A.   That's the photographs we just looked at, the white Kia

19       burn marks.     And that was 68 feet from the baseline.

20                     MR. MARTIN:   Mr. Ruggierio, could we take that down,

21       please.

22                     All right.    Could we get go to E?

23       BY MR. MARTIN:

24       Q.   And, if you would, just stand up for a second, and point

25       out where we're going?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 102 of 128   3611


 1       A.   E is right here (indicating).

 2       Q.   Thank you, sir.

 3                   And that's associated with what?

 4       A.   It's going to be the side of the road curbing area along

 5       the northbound lanes, heading into Nisur Square.

 6                   MR. MARTIN:    Your Honor, at this time we would move

 7       in 8047, 8048, 8049 -- let me start at the top.

 8                   8047, 8048, 8049, 8050, -51, -52, -53, -54, -58, -63,

 9       and -64.

10                   MR. BUTSWINKAS:     No objection.

11                   THE COURT:    Received.

12                   MR. MARTIN:    Can we put 8047 up, please.

13       BY MR. MARTIN:

14       Q.   What directionality is this photograph taken from?

15       A.   So this is a northbound lane (indicating), but heading

16       south.    So we're on the left-hand side of the road, heading

17       south towards Yarmouk Hospital.        To the left is that wall that

18       was shown here, and the bus stop area is down in here

19       (indicating).

20       Q.   Kiosk over here (indicating)?

21       A.   Kiosk over there, right.

22       Q.   And do you, generally, recognize this as the northbound

23       lane?

24       A.   Yes, it is.

25       Q.   We're going to be focusing on this curb; is that correct?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 103 of 128     3612


 1       A.   Yes.

 2                     MR. MARTIN:    Can we go to 8048, please.     And 8049.

 3       BY MR. MARTIN:

 4       Q.   And what are we seeing here (indicating)?

 5       A.   Bullet impact damage.

 6                     MR. MARTIN:    Can we go 8050.   8051.

 7       BY MR. MARTIN:

 8       Q.   And why is that there (indicating)?

 9       A.   So, as I said, there is a number of people on the team.

10       And in an effort to try and get a lot of this done quickly, the

11       team members would go out and do their walk, their search, and

12       they would leave the yellow sticky notes by something that they

13       wanted to have photographed.

14                     So that as a photographer was following on -- as you

15       would think, it takes a little bit longer to go, you know, the

16       long, medium, close-up with scale.         So, they would see those

17       sticky notes and then know that that's an item that needs to be

18       photographed.

19                     MR. MARTIN:    Go to 8052.

20       BY MR. MARTIN:

21       Q.   This is a close-up of that particular mark; is that right?

22       A.   Right.    With scale.

23       Q.   And why was it important for you to scale it?

24       A.   Because, I mean, without the scale there, if you just

25       looked at that photograph, it could be the side of a building
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 104 of 128    3613


 1       with a tank round that went into it, right?          So this just shows

 2       you the size (indicating).       And we're able to bring that back

 3       to the lab.     They're able to, you know, put that into a usable

 4       product for us by basing the scale off of it.

 5                     MR. MARTIN:   8053, please.    8054.

 6       BY MR. MARTIN:

 7       Q.   Now, are we seeing just more of the same, damage to the

 8       curb (indicating)?

 9       A.   Right.

10       Q.   Are you saying in taking these photographs, that you know

11       for a fact that these are caused by bullet impacts?

12       A.   No.   We believe that they are.      Some of them, we were sure

13       they were because there was still -- we found fragmentation

14       from firearms evidence inside of it.        So that we know was the

15       cause of it.

16                     Some of these (indicating) were just damage that we

17       thought we should take photographs of and document to make sure

18       it was covered.

19                     MR. MARTIN:   8058, please.

20       BY MR. MARTIN:

21       Q.   More bullet impacts, or suspected bullet impacts?

22       A.   Right.

23                     MR. MARTIN:   8063.

24       BY MR. MARTIN:

25       Q.   More of the same?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 105 of 128     3614


 1       A.   Yeah.    It goes all the way down the wall (indicating).

 2       Q.   And we're heading south, towards the bus stop?

 3       A.   Right.

 4                     MR. MARTIN:   And, then, last one 8064.

 5       BY MR. MARTIN:

 6       Q.   Close-up of some suspected bullet imprints?

 7       A.   Right.    And you can see in this one, that area there

 8       (indicating) -- I kind of covered it over, but in that area

 9       there, you can see that there's a pinpoint hole that leads you

10       more so to believe that that was a -- firearms evidence.

11       Q.   All right.

12                     MR. MARTIN:   Your Honor, would now be a good time to

13       break for the day?

14                     THE COURT:    It would.

15                     We'll see you at 10:00 o'clock tomorrow.       Don't talk

16       about the case.     Don't let anyone talk to you about the case.

17       Don't Twitter or Tweet or any of those things.

18                     Have a nice evening.      I hope you'll beat the rains.

19       I'll see you all at 10:00 o'clock tomorrow.

20                     (Whereupon, the jurors were excused.)

21                     THE COURT:    I'll see Counsel at the bench.

22                     We'll go off-the-record, first.

23                     (Off-the-record discussion at the bench.)

24                     THE COURT:    Is there something we need to do before

25       the 404 question?
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 106 of 128    3615


 1                   MS. SAHARIA:    I didn't --

 2                   THE COURT:    If we're going to do -- who's -- what's

 3       his name?

 4                   MR. MARTIN:    Randall.

 5                   THE COURT:    Is there anything other than the 404

 6       question before we call Randall?

 7                   MS. SAHARIA:    I think so.

 8                   THE COURT:    We can start right in with him, then,

 9       tomorrow.

10                   MS. SAHARIA:    So we just have our -- we object to

11       post-Kia testimony.

12                   THE COURT:    Okay.    And it's overruled.    All right.

13       So we'll start right in.

14                   MR. MARTIN:    Your Honor, I should note, there were

15       some objections to O'Connor's testimony, but I think we can

16       handle those first thing tomorrow.        Or, if you want to try

17       to --

18                   THE COURT:    Let's do them now.

19                   MR. MARTIN:    Okay.

20                   THE COURT:    If there are other objections.

21

22                   (Whereupon, a bench conference was held.)

23                   MS. SAHARIA:    Thank you, Your Honor.

24                   So, as with Mr. Randall, we object to Mr. O'Connor's

25       testimony about the Kia.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 107 of 128    3616


 1                   THE COURT:    Which?

 2                   MS. SAHARIA:    Do you need to find the document?

 3                   This document (indicating), but it might be the

 4       second page.

 5                   MR. MARTIN:    There it is.    Right down here

 6       (indicating).

 7                   MS. SAHARIA:    They don't have the rest of it, though.

 8                   THE COURT:    Well, you can request that, can't we?

 9                   MS. SAHARIA:    So, Yes.    Correct.    So we object to Mr.

10       O'Connor's testimony about post-Kia shootings and victims.

11                   THE COURT:    Yeah.    That's overruled.

12                   MS. SAHARIA:    Mr. O'Connor testified at the last

13       trial about meeting an individual named Mr. Hassun --

14                   MR. MARTIN:    We are not going to elicit that.

15                   MS. SAHARIA:    Thank you.

16                   And at the prior trial, he testified about seeing

17       brain matter in the blue Suzuki.

18                   MR. MARTIN:    We are not going to elicit that.

19                   MS. SAHARIA:    This goes to a point that just -- he

20       hinted at, at the end of his testimony here, which is that he

21       has not been qualified as an expert.        They're not offering him

22       as an expert.     He had testified at the last trial he's not a

23       ballistics expert.

24                   So we believe that he should be precluded from

25       offering opinions about what particular marks may or may not
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 108 of 128      3617


 1       be, and should couch it as potential marks, potential --

 2                   MR. MARTIN:    Your Honor, I think what's interesting

 3       about this objection is various Raven 23 folks, and people that

 4       the defense would have testify on cross, often -- and may even

 5       have been called on direct -- will testify that they've had

 6       experience regarding bullets strikes, if you will, to vehicles,

 7       etcetera, based on their experience.

 8                   Mr. O'Connor, SA O'Connor has ten-fold the experience

 9       of any of these individuals.       I have been very careful and,

10       actually, asked him to call them potential impact marks.

11                   But, if they're going to opine their own witnesses,

12       or try to seek to get our Raven 23 witnesses to opine as to

13       what's a bullet impact, I don't see any problem with

14       Mr. O'Connor, SA O'Connor saying he believed that to be a

15       bullet impact.

16                   So I'm not sure we have to be so --

17                   THE COURT:    Possible?

18                   MR. MARTIN:    Possible.    But, as I said, Your Honor,

19       Raven 23 folks, on cross they've been trying to elicit that

20       things on the BearCat were bullet strikes or were not.            They

21       don't have more experience than SA O'Connor.          So that's a

22       curious objection, if you ask me, but we will keep it to

23       "potential."

24                   MS. SAHARIA:    Thank you.

25                   THE COURT:    All right.
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 109 of 128   3618


 1                   MS. SAHARIA:    The last thing, Your Honor, is that at

 2       the last trial, Mr. O'Connor testified about finding certain

 3       bullets on the ground, and then the Government attempted to

 4       elicit testimony from him that the bullets appeared as if they

 5       could have been shooted into the air, and Your Honor sustained

 6       the objections to those questions.        I think there were two of

 7       them.

 8                   Again, he's not a ballistics experts, and it's

 9       speculation as to how those bullets ended up on the ground in

10       that condition.     We object to that testimony on the ground

11       that, number one, it's outside of his expert testimony, but,

12       number two, it's just speculation.

13                   MR. MARTIN:    So, Your Honor, the most we would do

14       there is we would not ask the ultimate question of whether --

15       you know, it is speculation as to whether it was shot in the

16       air or not.    He certainly has recovered a lot of ballistics

17       evidence in his career, and he certainly could say this is

18       consistent with a more intact bullet or this is consistent with

19       a less intact bullet, in other words, a bullet that has broken

20       into pieces.     And that was --

21                   MS. SAHARIA:    We don't object to that.

22                   THE COURT:    All right.

23                   MS. SAHARIA:    Thank you.

24                   MR. MARTIN:    Thank you, Your Honor.

25                   (Open Court.)
     Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 110 of 128   3619


 1                   THE COURT:    See you all tomorrow.

 2                                      *   *   *

 3

 4                    CERTIFICATE OF OFFICIAL COURT REPORTER

 5

 6                  I, JANICE DICKMAN, do hereby certify that the above

 7       and foregoing constitutes a true and accurate transcript of my

 8       stenograph notes and is a full, true and complete transcript of

 9       the proceedings to the best of my ability.

10                              Dated this 23rd day of July, 2018.

11

12

13                                   /s/________________________

14                                   Janice E. Dickman, CRR, RMR
                                     Official Court Reporter
15                                   Room 6523
                                     333 Constitution Avenue NW
16                                   Washington, D.C. 20001

17

18

19

20

21

22

23

24

25
       Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 111 of 128                                             3620



            /           3610:8                 3585:18, 3617:3,        434-5847 [1] - 3510:20    3597:8, 3597:9,
                       20 [2] - 3533:19,       3617:12, 3617:19        44 [1] - 3605:14          3597:16, 3599:25,
/s [1] - 3619:13        3585:3                2323 [1] - 3545:24       45 [1] - 3605:14          3600:1, 3604:13,
                       200 [1] - 3578:25      23rd [4] - 3561:14,      46 [1] - 3605:14          3604:14
            1          2000 [1] - 3579:3       3561:19, 3575:10,       49 [1] - 3517:6          8-4-14 [1] - 3530:14
                       20001 [2] - 3510:22,    3619:10                 497 [3] - 3516:8,        8/4/14 [1] - 3541:17
1 [6] - 3541:14,        3619:16               25 [2] - 3533:19,         3518:7, 3526:7          80 [1] - 3596:25
 3548:17, 3596:21,     20005 [1] - 3510:19     3577:22                 497DD [1] - 3513:16      8006 [4] - 3511:11,
 3609:2, 3609:17,      2001 [1] - 3579:9      252-7732 [1] - 3510:14   497EE [5] - 3511:10,      3594:12, 3601:1,
 3609:21               2003 [1] - 3579:16     28 [3] - 3530:17,         3516:22, 3517:6,         3604:1
1,000 [5] - 3583:24,   2004 [4] - 3579:15,     3541:15                  3518:23, 3537:10        8006A [1] - 3601:2
 3583:25, 3592:15,      3579:18, 3579:24,     296 [2] - 3532:15,       497I [2] - 3548:8,       8010 [7] - 3511:12,
 3592:16, 3596:18       3580:8                 3533:2                   3548:14                  3596:24, 3596:25,
1013A [1] - 3532:23    2007 [23] - 3512:11,   298 [2] - 3532:15,       497V [2] - 3525:6,        3597:2, 3597:5,
105 [1] - 3546:4        3523:24, 3526:17,      3533:2                   3525:8                   3597:7
106 [3] - 3546:5,       3527:9, 3527:15,                               4th [1] - 3585:1         8013 [3] - 3596:25,
 3546:8, 3546:9         3527:22, 3528:2,                3                                        3597:13
10:00 [2] - 3614:15,    3528:15, 3543:22,                                         5             8013-8015 [1] -
 3614:19                3544:25, 3545:11,     3 [2] - 3549:16,                                   3511:12
10th [5] - 3589:6,      3546:18, 3547:24,      3610:15                 50 [1] - 3535:20         8014 [2] - 3596:25,
 3590:3, 3592:25,       3556:3, 3556:22,      30-year [2] - 3549:21,   50-caliber [2] -          3598:2
 3594:21, 3601:4        3558:21, 3561:14,      3551:14                  3563:25, 3564:4         8015 [2] - 3596:25,
11 [3] - 3530:22,       3561:19, 3563:15,     300 [5] - 3531:19,       51 [1] - 3611:8           3598:13
 3547:1, 3547:4         3566:15, 3575:10,      3531:22, 3532:13,       52 [1] - 3611:8          8017 [3] - 3511:12,
111 [3] - 3546:25,      3575:24, 3585:3        3532:16, 3533:2         53 [1] - 3611:8           3596:25, 3598:24
 3569:23, 3570:2       2008 [8] - 3526:17,    302 [1] - 3554:8         54 [3] - 3557:17,        8018 [4] - 3511:12,
1115 [1] - 3538:16      3544:7, 3544:21,      323 [2] - 3542:13,        3558:7, 3611:8           3596:25, 3597:2,
12 [1] - 3550:12        3552:24, 3553:3,       3608:9                  555 [1] - 3510:13         3599:2
12th [1] - 3510:19      3553:8, 3553:10,      325 [4] - 3608:6,        58 [1] - 3611:8          8025 [3] - 3511:13,
13 [3] - 3541:19,       3574:4                 3608:8, 3608:9,         5th [6] - 3584:25,        3599:7, 3599:21
 3541:21, 3550:24      2009 [11] - 3544:15,    3608:14                  3585:1, 3585:17,        8027 [3] - 3511:13,
14-107 [1] - 3510:3     3553:11, 3553:17,     326 [2] - 3511:9,         3587:10, 3587:15         3599:7, 3600:2
15 [3] - 3541:19,       3553:23, 3554:6,       3608:16                                          8029 [2] - 3599:8,
 3541:21, 3582:9        3554:9, 3554:13,      333 [1] - 3619:15                   6              3600:7
16 [8] - 3527:9,        3554:22, 3555:14,     3512 [1] - 3511:4                                 8029-8032 [1] -
 3527:15, 3527:22,      3555:19, 3574:4       3518 [1] - 3511:10       6 [2] - 3535:21,          3511:13
 3528:2, 3546:18,      2010 [4] - 3545:4,     3528 [1] - 3511:4         3610:13                 8030 [2] - 3599:8,
 3558:21, 3575:24,      3546:1, 3571:4,       354-3267 [1] - 3510:23   6-20-2010 [2] -           3600:13
 3585:3                 3571:6                3566 [1] - 3511:5         3547:12, 3547:13        8031 [2] - 3599:8,
16th [9] - 3512:11,    2013 [1] - 3535:17     3576 [1] - 3511:6        60 [2] - 3609:22,         3600:16
 3523:21, 3528:15,     2014 [1] - 3536:14     3594 [1] - 3511:11        3609:24                 8032 [2] - 3599:8,
 3544:25, 3545:11,     2018 [3] - 3510:5,     3597 [1] - 3511:12       63 [1] - 3611:8           3600:20
 3547:24, 3556:3,       3510:8, 3619:10       3599 [1] - 3511:13       64 [4] - 3530:15,        8033 [3] - 3601:13,
 3556:22, 3558:13      202 [3] - 3510:14,     360 [1] - 3583:13         3530:19, 3530:20,        3601:17, 3601:23
17 [3] - 3545:15,       3510:20, 3510:23      3601 [1] - 3511:14        3611:9                  8033-8035 [1] -
 3546:5, 3549:13       203 [1] - 3567:15      3605 [1] - 3511:15       6523 [1] - 3619:15        3511:14
18 [1] - 3610:13       20530 [1] - 3510:13    3608 [1] - 3511:9        67 [2] - 3541:17,        8034 [2] - 3601:13,
18th [2] - 3544:21,    20th [2] - 3545:4,     3611 [1] - 3511:16        3541:21                  3602:2
 3567:5                 3546:1                38 [1] - 3601:13         68 [1] - 3610:19         8035 [2] - 3601:13,
19 [3] - 3535:9,       21 [1] - 3585:3        39 [1] - 3601:14                                   3602:14
 3547:1, 3547:4        22nd [4] - 3553:23,                                        7             8037 [2] - 3601:13,
1997 [1] - 3577:7       3554:9, 3554:13,                                                         3602:15
                                                        4              725 [1] - 3510:19
1998 [2] - 3577:8,      3554:22                                                                 8037-8041 [1] -
 3578:17               23 [17] - 3510:5,      40 [1] - 3601:14         75 [1] - 3577:22          3511:14
1999 [1] - 3578:22      3510:8, 3524:2,       404 [2] - 3614:25,                                8038 [1] - 3604:9
                        3525:3, 3525:15,       3615:5                             8             8039 [1] - 3604:16
            2           3526:24, 3527:6,      41 [1] - 3601:14                                  8040 [1] - 3605:3
                        3556:3, 3556:6,       4181 [3] - 3557:4,       8 [13] - 3530:19,        8041 [1] - 3605:7
2 [4] - 3510:6,         3559:13, 3562:3,       3557:12, 3557:19         3530:22, 3535:21,       8042 [3] - 3605:13,
 3545:14, 3549:9,       3562:6, 3565:3,       43 [1] - 3605:14          3595:13, 3596:24,        3605:17, 3605:25
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 112 of 128                                                      3621



8042-8046 [1] -           3588:8, 3588:19,         agent [6] - 3577:2,       3576:4                  areas [4] - 3542:9,
 3511:15                  3588:23, 3588:24,         3577:3, 3583:15,        ambushes [1] -            3594:3, 3594:4,
8043 [2] - 3606:6,        3589:15, 3589:17,         3586:7, 3586:10,         3561:8                   3594:19
 3606:13                  3589:23, 3597:18          3593:1                  AMERICA [1] - 3510:3     Arlington [1] - 3582:2
8044 [1] - 3606:21       accurate [14] -           Agent [3] - 3586:21,     Americans [1] -          armed [2] - 3541:6,
8045 [3] - 3606:25,       3515:22, 3515:24,         3592:3, 3594:18          3559:3                   3558:25
 3607:6, 3607:12          3517:17, 3535:3,         agent's [1] - 3593:1     amount [2] - 3592:20,    armor [2] - 3559:20,
8046 [3] - 3607:3,        3544:22, 3545:12,        agents [6] - 3544:8,      3593:19                  3589:23
 3607:8, 3607:25          3547:7, 3547:10,          3553:4, 3577:21,        AMY [1] - 3510:15        armored [1] - 3560:1
8047 [3] - 3611:7,        3547:15, 3547:23,         3577:22, 3586:5,        analysis [1] - 3578:1    Army [7] - 3561:6,
 3611:8, 3611:12          3570:8, 3570:15,          3590:13                 analyst [1] - 3556:10     3562:24, 3565:25,
8047-8054 [1] -           3571:5, 3619:7           aggressively [1] -       analyst's [1] - 3557:5    3566:2, 3566:9,
 3511:16                 accurately [2] -           3522:11                 Angela [1] - 3586:16      3589:17, 3589:19
8048 [3] - 3611:7,        3531:19, 3531:24         ago [2] - 3534:17,       Angeles [1] - 3578:9     arrived [9] - 3561:14,
 3611:8, 3612:2          ACOG [1] - 3533:4          3554:15                 angle [3] - 3598:10,      3562:24, 3564:6,
8049 [3] - 3611:7,       acronym [1] - 3544:4      agree [4] - 3537:1,       3598:11, 3603:11         3584:23, 3584:25,
 3611:8, 3612:2          act [1] - 3581:18          3546:23, 3552:10,       anniversary [1] -         3585:1, 3587:5,
8050 [2] - 3611:8,       Action [1] - 3510:3        3565:12                  3584:6                   3592:4, 3592:10
 3612:6                  active [1] - 3546:17      agreed [5] - 3549:20,    answer [1] - 3603:24     arrows [1] - 3597:23
8051 [1] - 3612:6        actual [5] - 3577:25,      3550:2, 3550:5,         Apache [1] - 3566:4      asaharia@wc.com [1]
8052 [1] - 3612:19        3580:25, 3588:20,         3550:9, 3570:7          apart [2] - 3537:3,       - 3510:20
8053 [1] - 3613:5         3597:20, 3598:1          agreement [22] -          3582:24                 aside [3] - 3536:5,
8054 [1] - 3613:5        add [2] - 3517:16,         3544:8, 3544:15,        apologized [1] -          3542:3, 3558:18
8058 [2] - 3511:16,       3547:12                   3544:20, 3548:1,         3534:7                  aspect [1] - 3556:9
 3613:19                 added [1] - 3517:6         3548:10, 3549:13,       Appeals [1] - 3536:23    asphalt [2] - 3606:2,
8063 [2] - 3511:16,      addition [2] - 3586:15,    3550:20, 3551:3,        appear [1] - 3594:21      3606:4
 3613:23                  3588:18                   3551:21, 3552:7,        APPEARANCES [1] -        Assassin's [1] -
8064 [2] - 3511:16,      additional [7] -           3552:9, 3552:11,         3510:10                  3580:2
 3614:4                   3544:16, 3549:16,         3553:18, 3555:6,        appeared [1] - 3618:4    Assessments [1] -
                          3550:2, 3550:6,           3573:5, 3573:10,        applied [1] - 3577:9      3549:10
                          3550:9, 3578:2,           3573:13, 3573:18,                                assigned [5] - 3577:7,
           9                                        3573:25, 3574:17,
                                                                            approach [8] -
                          3578:4                                             3525:10, 3532:20,        3577:8, 3579:3,
9 [1] - 3554:1           Aden [1] - 3579:5          3574:18                  3536:9, 3545:20,         3584:14, 3586:10
9-11 [1] - 3579:12       admission [1] -           Agreement [1] -           3554:3, 3557:2,         assignment [5] -
9-16-2007 [1] - 3583:5    3539:12                   3550:25                  3557:21, 3594:15         3578:2, 3578:3,
90 [1] - 3580:19         admit [2] - 3518:7,       aimed [1] - 3530:1       approached [1] -          3578:4, 3580:18,
90-day [1] - 3580:19      3539:18                  aiming [2] - 3542:5,      3534:5                   3586:19
9934 [9] - 3516:8,       admitted [1] - 3605:14     3572:20                 area [44] - 3542:8,      assist [2] - 3594:3,
 3516:9, 3516:13,        adrenaline [1] -          air [2] - 3618:5,         3571:16, 3579:21,        3601:1
 3516:14, 3518:7,         3572:11                   3618:16                  3581:5, 3581:12,        assistance [2] -
 3518:13, 3518:19,       adult [2] - 3519:5,       aircraft [1] - 3564:19    3581:19, 3581:24,        3550:13, 3588:13
 3518:20, 3522:1          3520:11                  Airport [1] - 3579:20     3588:20, 3588:25,       assisted [4] - 3589:14,
9th [1] - 3535:17        aerial [4] - 3594:3,      airport [2] - 3580:24,    3589:14, 3590:10,        3589:17, 3594:19,
                          3594:19, 3594:22,         3581:5                   3590:14, 3590:23,        3594:22
           A              3596:16                  AK47 [2] - 3601:3         3591:5, 3592:6,         associated [5] -
                         affect [2] - 3573:17,     AK47s [1] - 3560:11       3592:15, 3593:3,         3596:24, 3599:7,
Abdul [1] - 3572:15       3573:25                  Al [1] - 3596:1           3593:8, 3593:14,         3604:25, 3610:17,
ability [2] - 3572:7,    affirmed [1] - 3547:14    Alex [3] - 3538:15,       3593:24, 3594:24,        3611:3
 3619:9                  Afghanistan [1] -          3539:3, 3540:11          3596:2, 3596:6,         attaching [1] - 3554:9
able [15] - 3562:21,      3582:3                   alleged [4] - 3581:21,    3596:10, 3597:10,       attachment [2] -
 3563:12, 3581:1,        AFTERNOON [2] -            3582:6, 3583:7,          3598:6, 3599:24,         3516:16, 3516:19
 3581:9, 3581:15,         3510:6, 3510:8            3591:15                  3600:5, 3600:8,         attack [6] - 3561:15,
 3582:7, 3586:5,         afternoon [9] -           almost [4] - 3522:18,     3600:12, 3600:15,        3561:20, 3562:6,
 3588:13, 3588:19,        3512:8, 3512:9,           3523:8, 3562:18,         3600:25, 3601:19,        3564:10, 3575:9,
 3589:7, 3591:18,         3528:9, 3528:10,          3583:24                  3601:21, 3603:7,         3586:22
 3606:11, 3607:21,        3567:1, 3567:2,          alphabetical [1] -        3605:20, 3605:21,       attacked [2] - 3560:11,
 3613:2, 3613:3           3576:21, 3576:22,         3594:4                   3606:19, 3607:13,        3579:4
ABRAM [1] - 3510:5        3576:25                  altered [1] - 3540:2      3607:18, 3611:4,        attacks [2] - 3578:19,
accepted [1] - 3577:9    afterwards [1] -          ambush [4] - 3562:11,     3611:18, 3614:7,         3579:12
access [9] - 3587:8,      3524:4                    3575:19, 3576:1,         3614:8                  attempted [5] -
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 113 of 128                                                   3622



 3549:5, 3550:10,         beat [1] - 3614:18        3568:10, 3568:12,        3586:19, 3588:15,         3602:3, 3602:16,
 3551:16, 3592:4,         became [3] - 3555:5,      3568:15, 3585:17,        3598:23                   3603:3, 3604:10,
 3618:3                    3580:4, 3598:5           3587:11, 3587:13,       build [1] - 3543:18        3604:17, 3605:4,
attention [1] - 3512:10   bed [1] - 3588:15         3588:18                 building [8] - 3564:22,    3605:8, 3605:18,
Attorney's [2] -          BEFORE [1] - 3510:9      blend [1] - 3561:2        3564:24, 3565:19,         3606:7, 3606:22,
 3510:12, 3554:14         began [3] - 3529:16,     blow [1] - 3603:1         3565:20, 3565:22,         3607:4, 3608:1,
August [1] - 3566:15       3564:6, 3565:18         blown [1] - 3609:13       3565:23, 3591:19,         3608:21, 3609:16,
authenticity [1] -        beginning [2] -          blowup [1] - 3607:8       3612:25                   3610:16, 3610:23,
 3539:25                   3540:16, 3546:5         blue [1] - 3616:17       buildings [1] - 3566:6     3611:13, 3612:3,
Authority [1] - 3580:3    begins [2] - 3518:17,    boat [1] - 3579:4        bullet [18] - 3582:7,      3612:7, 3612:20,
automatic [8] -            3554:19                 bodies [3] - 3563:5,      3582:15, 3583:9,          3613:6, 3613:20,
 3513:11, 3528:19,        behalf [1] - 3550:15      3563:9, 3575:14          3583:10, 3585:11,         3613:24, 3614:5
 3528:25, 3529:8,         behind [2] - 3571:16,    body [2] - 3537:25,       3591:9, 3591:18,
 3529:9, 3529:13,          3573:1                   3559:20                  3612:5, 3613:11,                   C
 3529:14, 3533:12         bell [1] - 3532:17       BOLO [4] - 3556:16,       3613:21, 3614:6,
available [1] - 3565:9                              3556:23, 3558:14,        3617:13, 3617:15,        camera [1] - 3593:1
                          belt [1] - 3560:1
Avenue [1] - 3619:15                                3558:15                  3617:20, 3618:18,        Camp [2] - 3588:16,
                          belt-fed [1] - 3560:1
aware [3] - 3527:21,                               bomb [3] - 3579:8,        3618:19                   3589:10
                          bench [8] - 3536:12,
 3528:1, 3550:4                                     3580:5, 3580:10         bullets [5] - 3590:21,    CAMPOAMOR [31] -
                           3537:8, 3539:15,
                                                   bomb-making [1] -         3617:6, 3618:3,           3510:12, 3512:4,
                           3539:17, 3540:10,
                                                                             3618:4, 3618:9            3512:7, 3513:15,
           B               3614:21, 3614:23,        3579:8
                                                                                                       3513:21, 3518:6,
                           3615:22                 bombing [4] -            Burn [1] - 3605:11
backside [1] - 3603:10                              3578:19, 3579:22,       burn [8] - 3598:22,        3518:10, 3518:16,
                          benefit [2] - 3573:24,
bad [5] - 3512:23,                                  3580:3, 3580:7           3606:4, 3606:23,          3518:18, 3521:25,
                           3595:2
 3568:24, 3569:1,                                  bombings [1] - 3580:9     3607:1, 3608:25,          3522:4, 3524:18,
                          benefits [3] - 3548:1,
 3569:4, 3573:20                                                             3610:15, 3610:17,         3524:19, 3525:8,
                           3550:21, 3552:7         book [2] - 3557:5,
bagged [2] - 3593:25                                                         3610:19                   3525:11, 3528:6,
                          berm [2] - 3571:16,       3589:1
Baghdad [17] -                                                              burned [1] - 3607:16       3536:8, 3536:13,
                           3571:17                 boots [1] - 3584:23
 3523:21, 3524:2,                                                           burns [2] - 3607:15,       3537:1, 3539:13,
                          best [11] - 3543:18,     boots-on-the-
 3524:24, 3558:22,                                                           3607:17                   3539:18, 3545:18,
                           3547:8, 3547:9,          ground [1] - 3584:23
 3559:5, 3560:22,                                                           bus [7] - 3569:11,         3546:19, 3547:17,
                           3570:9, 3570:16,        Boslego [1] - 3589:21
 3562:16, 3566:13,                                                           3590:24, 3598:5,          3552:4, 3557:6,
                           3570:20, 3575:6,        bottle [2] - 3521:21,
 3579:19, 3579:20,                                                           3598:6, 3600:10,          3558:7, 3566:22,
                           3575:7, 3577:25,         3522:6
 3579:21, 3580:20,                                                           3611:18, 3614:2           3566:25, 3576:11,
                           3609:7, 3619:9          bottom [9] - 3519:1,
 3581:5, 3581:12,                                                           BUTSWINKAS [8] -           3576:14
                          better [2] - 3517:10,     3519:2, 3520:9,
 3585:1, 3588:13,                                                            3510:17, 3599:17,        Campoamor [3] -
                           3607:5                   3521:2, 3539:9,
 3602:20                                                                     3599:19, 3601:15,         3511:4, 3511:5,
                          between [9] - 3529:7,     3557:11, 3557:15,
ballistics [3] -                                                             3605:15, 3608:7,          3558:9
                           3529:12, 3535:13,        3557:19, 3570:18
 3616:23, 3618:8,                                                            3608:19, 3611:10         CAMPOAMOR-
                           3548:8, 3552:13,        brain [1] - 3616:17
 3618:16                                                                    BY [65] - 3512:7,          SANCHEZ [31] -
                           3558:8, 3567:12,        bravo [2] - 3526:7
base [1] - 3581:20                                                           3513:21, 3518:10,         3510:12, 3512:4,
                           3572:5, 3586:21         breached [1] -
based [5] - 3532:6,                                                          3518:18, 3522:4,          3512:7, 3513:15,
                          big [4] - 3564:4,         3551:21
 3549:12, 3582:5,                                                            3524:19, 3525:11,         3513:21, 3518:6,
                           3591:10, 3595:1         break [3] - 3564:13,
 3594:1, 3617:7                                                              3528:8, 3532:22,          3518:10, 3518:16,
                          Binder [1] - 3541:14      3578:10, 3614:13
baseline [15] -                                                              3535:19, 3537:9,          3518:18, 3521:25,
                          binder [7] - 3530:16,    breech [2] - 3550:23,
 3590:10, 3603:5,                                                            3538:18, 3539:5,          3522:4, 3524:18,
                           3535:8, 3541:13,         3550:24
 3603:9, 3603:10,                                                            3540:19, 3541:4,          3524:19, 3525:8,
                           3545:14, 3545:19,       briefed [2] - 3558:13,
 3604:2, 3604:11,                                                            3541:18, 3545:22,         3525:11, 3528:6,
                           3554:2, 3554:5           3558:15
 3604:22, 3604:23,                                                           3546:24, 3547:21,         3536:8, 3536:13,
                          binders [1] - 3537:11    briefing [5] - 3556:7,
 3604:24, 3608:23,                                                           3552:5, 3554:4,           3537:1, 3539:13,
                          bio [1] - 3538:1          3556:9, 3556:22,
 3609:5, 3609:25,                                                            3554:7, 3557:10,          3539:18, 3545:18,
                          bit [4] - 3534:12,        3557:5
 3610:12, 3610:19                                                            3557:25, 3558:11,         3546:19, 3547:17,
                           3535:10, 3591:5,        briefly [3] - 3517:5,                               3552:4, 3557:6,
basic [1] - 3513:9         3612:15                                           3564:16, 3566:25,
                                                    3605:19, 3607:25                                   3558:7, 3566:22,
basing [1] - 3613:4                                                          3576:20, 3594:17,
                          Blackwater [19] -        bring [6] - 3530:11,                                3566:25, 3576:11,
basis [1] - 3582:11                                                          3597:6, 3597:14,
                           3514:16, 3516:3,         3551:9, 3583:17,                                   3576:14
be-all [1] - 3556:18                                                         3598:3, 3598:14,
                           3532:9, 3556:10,         3594:8, 3599:15,                                  Campoamor-
BearCat [5] - 3602:6,                                                        3599:3, 3599:22,
                           3559:5, 3559:9,          3613:2
                                                                             3600:3, 3600:14,          Sanchez [3] -
 3602:7, 3602:12,          3561:15, 3561:20,       broke [1] - 3593:24
                                                                             3600:17, 3600:21,         3511:4, 3511:5,
 3610:10, 3617:20          3561:23, 3563:2,        broken [1] - 3618:19
                                                                             3601:18, 3601:24,         3558:9
bearings [1] - 3602:21     3563:24, 3566:16,       brought [4] - 3585:16,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 114 of 128                                                3623



cap [1] - 3551:18        changed [8] - 3517:3,     3606:23, 3612:16,         3526:21, 3528:3         3520:18, 3520:21,
capacity [2] - 3577:5,    3517:11, 3519:6,         3612:21, 3614:6          concerned [1] -          3520:24, 3521:1,
 3586:3                   3520:16, 3555:15,       close-up [11] - 3591:3,    3555:5                  3521:5, 3522:17,
caption [1] - 3549:9      3568:16, 3578:13,        3591:6, 3598:15,         concerns [6] - 3525:2,   3523:1, 3523:5,
capture [1] - 3593:11     3603:15                  3600:24, 3605:5,          3525:25, 3526:18,       3523:7, 3525:1,
car [8] - 3519:18,       changes [6] - 3515:8,     3606:12, 3606:23,         3527:2, 3576:4,         3528:16, 3528:19,
 3572:18, 3580:5,         3515:11, 3515:13,        3612:16, 3612:21,         3591:23                 3528:25, 3529:5,
 3580:10, 3580:12,        3516:5, 3534:14,         3614:6                   concludes [2] -          3529:10, 3529:17,
 3593:20, 3595:6,         3536:22                 closer [3] - 3531:22,      3537:8, 3540:10         3529:18, 3529:24,
 3607:22                 changing [1] - 3520:1     3591:5, 3606:8           condition [1] -          3529:25, 3530:2,
care [2] - 3575:2,       charge [5] - 3549:20,    co [1] - 3586:11           3618:10                 3530:5, 3531:10,
 3575:4                   3549:24, 3550:2,        co-case [1] - 3586:11     conditions [2] -         3531:16, 3532:8,
career [1] - 3618:17      3550:9, 3551:14         Coalition [1] - 3580:3     3558:20, 3566:12        3532:10, 3533:4,
careful [1] - 3617:9     charged [1] - 3548:20    Cole [2] - 3579:4         conducting [1] -         3533:24, 3534:20,
Carolyn [1] - 3586:11    charges [7] - 3548:18,   colleagues [2] -           3581:16                 3534:21, 3534:24,
carried [1] - 3559:24     3549:12, 3549:16,        3563:6, 3575:15          conference [5] -         3535:1, 3535:5,
carries [2] - 3549:21,    3549:17, 3550:5,        collect [4] - 3590:15,     3536:12, 3537:8,        3538:2, 3538:7,
 3549:25                  3550:6, 3551:9           3590:20, 3591:24,         3539:17, 3540:10,       3539:10, 3540:23,
carrying [1] - 3546:5    chart [3] - 3543:18,      3593:17                   3615:22                 3541:1, 3541:2,
cars [4] - 3556:23,       3551:25, 3552:6         collected [3] -           conflict [1] - 3578:24   3541:11, 3542:6,
 3558:13, 3592:19,       cheap [1] - 3583:22       3593:25, 3594:5,         CONNOLLY [1] -           3542:7, 3542:11,
 3602:10                 cheaper [1] - 3583:22     3596:7                    3510:18                 3542:17, 3542:18,
                         checkpoint [3] -         collection [6] -          Connolly [1] - 3510:18   3542:22, 3543:2,
case [14] - 3543:11,
                          3562:9, 3562:13,         3577:23, 3577:24,        consequences [4] -       3543:9, 3543:10,
 3573:16, 3573:24,
                          3596:1                   3587:2, 3587:17,          3550:23, 3551:5,        3544:9, 3544:17,
 3574:9, 3575:2,
                         Chevy [1] - 3549:7        3593:7, 3593:13           3552:8, 3552:10         3545:8, 3545:9,
 3579:13, 3584:2,
                         chronology [1] -         collectively [1] -        consistent [3] -         3545:12, 3547:7,
 3584:22, 3586:10,
                          3528:12                  3596:14                   3540:5, 3618:18         3547:10, 3547:16,
 3586:11, 3591:22,
                         Circle [1] - 3605:12     Colonel [1] - 3589:21     constitutes [1] -        3547:24, 3548:18,
 3594:2, 3614:16
                                                  COLUMBIA [1] -             3619:7                  3548:19, 3548:21,
casing [6] - 3591:8,     circle [18] - 3515:18,
                                                   3510:1                                            3549:1, 3549:7,
 3593:18, 3593:20,        3517:8, 3521:4,                                   Constitution [1] -
                                                                                                     3549:8, 3549:14,
 3600:19, 3600:22,        3534:16, 3569:8,        column [1] - 3547:13       3619:15
                                                                                                     3549:17, 3549:22,
 3600:23                  3572:14, 3589:23,       comfortable [1] -         Cont [2] - 3511:4,
                                                                                                     3549:23, 3550:1,
casings [2] - 3590:21,    3590:23, 3594:20,        3582:6                    3512:6
                                                                                                     3550:7, 3550:8,
 3601:6                   3597:20, 3597:21,       coming [4] - 3542:18,     contact [8] - 3521:15,
                                                                                                     3550:10, 3550:11,
caused [4] - 3583:9,      3598:1, 3598:24,         3580:15, 3582:8,          3522:6, 3522:10,
                                                                                                     3550:15, 3551:7,
 3606:20, 3607:20,        3599:1, 3599:4,          3602:24                   3522:12, 3524:1,
                                                                                                     3551:10, 3551:22,
 3613:11                  3600:6, 3601:20,        commander [1] -            3524:4, 3524:8,
                                                                                                     3551:23, 3552:15,
CC [1] - 3524:5           3605:22                  3589:22                   3526:23
                                                                                                     3552:19, 3552:22,
cease [1] - 3527:5       circled [1] - 3595:8     COMMONS [1] -             contained [1] -
                                                                                                     3553:1, 3553:5,
ceased [2] - 3519:8,     circumstances [1] -       3510:16                   3539:20
                                                                                                     3553:13, 3553:21,
 3531:12                  3531:25                 communicate [1] -         Convoy [1] - 3518:17
                                                                                                     3555:3, 3555:4,
Celebrity [1] - 3549:7   city [1] - 3581:12        3527:2                   convoy [7] - 3542:5,
                                                                                                     3555:12, 3555:13,
center [4] - 3572:20,    civil [1] - 3545:3       communication [1] -        3552:18, 3552:25,
                                                                                                     3555:17, 3555:22,
 3581:5, 3598:25,        civilian [4] - 3561:2,    3527:5                    3553:4, 3553:12,
                                                                                                     3556:1, 3556:4,
 3600:6                   3588:5, 3588:8,         comparison [1] -           3564:9, 3565:12
                                                                                                     3556:7, 3556:8,
certain [8] - 3516:3,     3588:19                  3604:13                  Cook [1] - 3515:2
                                                                                                     3556:10, 3556:11,
 3523:10, 3524:1,        claim [7] - 3544:23,     compatible [1] -          coordinators [1] -
                                                                                                     3556:13, 3556:14,
 3542:8, 3588:8,          3545:8, 3545:10,         3568:13                   3579:9
                                                                                                     3556:16, 3556:19,
 3594:3, 3601:7,          3546:16, 3547:7,        complete [1] - 3619:8     copy [3] - 3537:14,
                                                                                                     3556:20, 3558:23,
 3618:2                   3547:22, 3569:16        completely [2] -           3548:14, 3558:7         3559:1, 3559:2,
certainly [6] -          clear [5] - 3515:21,      3513:9, 3593:15          cording [1] - 3589:14    3559:7, 3559:11,
 3551:21, 3568:15,        3518:19, 3535:10,       complies [5] -            cordon [1] - 3581:19     3560:10, 3560:23,
 3571:1, 3577:18,         3603:23, 3610:1          3513:20, 3516:11,        core [1] - 3578:2        3561:6, 3562:1,
 3618:16, 3618:17        clockwise [1] -           3535:25, 3541:20,        corner [3] - 3537:19,    3562:2, 3562:4,
CERTIFICATE [1] -         3593:14                  3546:10                   3538:25, 3595:12        3562:5, 3562:6,
 3619:4                  close [12] - 3531:4,     compound [2] -            correct [169] -          3562:19, 3562:20,
certify [1] - 3619:6      3591:3, 3591:6,          3585:2, 3585:18           3518:20, 3518:21,       3562:22, 3562:23,
change [3] - 3515:13,     3598:15, 3600:24,       concern [5] - 3525:14,     3519:24, 3520:2,        3563:3, 3563:7,
 3555:22, 3556:1          3605:5, 3606:12,         3525:17, 3525:23,         3520:3, 3520:8,         3563:13, 3563:22,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 115 of 128                                                      3624



 3563:23, 3564:3,         3518:9, 3524:16,         curbs [2] - 3583:4,      defense [3] - 3567:14,    3604:24
 3564:7, 3564:10,         3532:21, 3536:10,         3606:13                  3571:3, 3617:4          detonated [1] -
 3564:22, 3564:23,        3537:4, 3539:15,         curious [1] - 3617:22    Defense [2] - 3532:23,    3580:12
 3565:3, 3565:10,         3540:8, 3545:21,         cuts [2] - 3604:3,        3557:3                  detonator [1] - 3523:6
 3565:13, 3565:16,        3546:21, 3547:19,         3604:4                  degree [3] - 3549:24,    devices [1] - 3583:13
 3565:19, 3565:23,        3552:2, 3557:9,                                    3551:12, 3555:7         diagram [2] - 3571:3,
 3565:24, 3566:7,         3557:23, 3564:14,                   D             Delta [1] - 3513:17       3594:23
 3566:8, 3566:13,         3566:23, 3576:13,                                 demonstrative [1] -      diagraming [1] -
 3566:17, 3566:19,        3594:14, 3594:16,        D.C [5] - 3510:4,         3551:24                  3603:6
 3567:23, 3568:1,         3596:22, 3597:3,          3510:22, 3582:1,        Department [28] -        DICKMAN [1] - 3619:6
 3568:23, 3569:14,        3599:10, 3599:14,         3582:2, 3619:16          3512:14, 3512:17,       Dickman [2] -
 3569:18, 3569:21,        3601:16, 3605:16,        dad [1] - 3523:16         3512:19, 3512:25,        3510:21, 3619:14
 3569:22, 3572:23,        3608:8, 3608:10,         damage [12] -             3513:6, 3513:11,        difference [2] -
 3572:24, 3573:2,         3608:13, 3608:20,         3582:15, 3582:23,        3513:25, 3514:11,        3552:13, 3572:5
 3573:3, 3577:16,         3611:11, 3614:14,         3583:3, 3583:9,          3517:12, 3518:3,        differences [1] -
 3587:6, 3592:24,         3614:21, 3614:24,         3591:18, 3606:20,        3518:24, 3520:10,        3567:12
 3595:3, 3595:9,          3615:2, 3615:5,           3607:14, 3607:22,        3523:11, 3527:9,        different [10] -
 3598:16, 3605:9,         3615:8, 3615:12,          3612:5, 3613:7,          3527:16, 3527:18,        3534:19, 3538:9,
 3605:10, 3606:8,         3615:18, 3615:20,         3613:16                  3527:23, 3534:13,        3542:21, 3542:22,
 3611:25, 3616:9          3616:1, 3616:8,          DANE [1] - 3510:17        3537:19, 3538:13,        3542:25, 3559:14,
correctly [2] -           3616:11, 3617:17,        dangerous [1] -           3539:10, 3543:23,        3572:9, 3573:17,
 3519:10, 3520:14         3617:25, 3618:22,         3558:25                  3544:5, 3544:11,         3583:3, 3590:11
correspond [5] -          3619:1, 3619:4           dark [1] - 3598:21        3544:16, 3559:6,        difficult [1] - 3560:21
 3595:11, 3595:20,       COURTROOM [1] -           dash [2] - 3557:13,       3567:8, 3592:9          digital [1] - 3583:23
 3596:4, 3598:8,          3525:7                    3557:20                 deploy [2] - 3578:5,     diplomats [2] -
 3607:6                  cover [1] - 3587:23       date [11] - 3553:6,       3581:17                  3559:6, 3559:10
corresponds [2] -        covered [2] - 3613:18,     3553:14, 3555:18,       deployed [7] -           DIRECT [2] - 3512:6,
 3595:16, 3609:18         3614:8                    3581:24, 3587:24,        3563:20, 3578:15,        3576:19
Cory [2] - 3514:18,      CPA [3] - 3580:4,          3588:1, 3589:1,          3578:18, 3578:22,       Direct [2] - 3511:4,
 3516:15                  3580:5, 3580:6            3589:5, 3592:5,          3579:14, 3579:15,        3511:6
couch [1] - 3617:1       crime [5] - 3527:17,       3594:21, 3601:5          3579:18                 direct [13] - 3512:10,
Council [1] - 3582:1      3549:21, 3583:11,        Dated [1] - 3619:10      Deployment [1] -          3526:8, 3529:19,
counsel [10] - 3512:3,    3585:9                   dated [1] - 3554:8        3578:7                   3530:18, 3539:25,
 3535:13, 3535:17,       crimes [1] - 3578:22      days [6] - 3556:21,      deployment [3] -          3541:5, 3542:4,
 3545:16, 3554:6,        Criminal [1] - 3510:3      3558:12, 3580:19,        3579:16, 3580:8,         3543:14, 3544:20,
 3567:14, 3569:24,       criminally [1] - 3528:3    3585:3, 3592:17,         3580:20                  3557:21, 3560:21,
 3571:3, 3598:10,        Crook [3] - 3514:21,       3592:18                 deployments [1] -         3564:18, 3617:5
 3608:17                  3515:1, 3515:3           DC [2] - 3510:13,         3578:21                 directed [4] - 3562:8,
Counsel [2] - 3557:6,    cross [3] - 3567:3,        3510:19                 deposition [13] -         3562:13, 3563:5,
 3614:21                  3617:4, 3617:19          dead [1] - 3563:5         3545:3, 3545:16,         3565:3
Counselor [1] -          Cross [1] - 3511:4        dealing [1] - 3555:1      3545:25, 3546:2,        directing [1] - 3598:20
 3599:20                 CROSS [1] - 3528:7        dealt [1] - 3589:22       3546:16, 3547:13,       direction [9] - 3519:7,
count [1] - 3549:5       cross-examination [1]     death [2] - 3578:24,      3547:14, 3547:23,        3520:1, 3528:21,
counterterrorism [2] -    - 3567:3                  3579:2                   3569:16, 3569:21,        3542:25, 3564:22,
 3579:22, 3580:20        CROSS-                    December [1] -            3570:19, 3570:22,        3597:20, 3597:25,
country [5] - 3580:15,    EXAMINATION [1] -         3535:17                  3570:24                  3604:14
 3580:16, 3580:18,        3528:7                   decided [7] - 3551:2,    DEPUTY [1] - 3525:7      directionality [1] -
 3581:14, 3584:4         Cross-Examination          3566:15, 3568:10,       describe [1] - 3571:13    3611:14
counts [5] - 3550:3,      [1] - 3511:4              3568:12, 3586:24,       described [5] -          directly [1] - 3562:11
 3550:7, 3550:9,         CRR [2] - 3510:21,         3590:19                  3519:17, 3519:22,       dirt [2] - 3597:17,
 3551:6, 3551:16          3619:14                  decision [2] - 3556:1,    3519:25, 3521:3,         3600:12
couple [4] - 3527:8,     cruise [1] - 3584:6        3593:17                  3575:17                 discoloration [1] -
 3538:9, 3543:24,        curb [8] - 3603:8,        decisions [1] -          description [1] -         3606:2
 3582:4                   3603:23, 3604:3,          3517:11                  3595:16                 discriminating [1] -
Court [6] - 3510:21,      3604:4, 3604:19,         Defendant [1] -          designed [1] - 3540:1     3583:21
 3510:22, 3536:23,        3606:16, 3611:25,         3510:6                  detail [1] - 3559:9      discussed [3] -
 3536:25, 3618:25,        3613:8                   DEFENDANT [1] -          details [1] - 3524:13     3515:8, 3518:20,
 3619:14                 curbing [5] - 3601:21,     3510:15                 determine [2] -           3522:19
COURT [49] - 3510:1,      3603:6, 3603:14,         Defendant's [2] -         3578:23, 3579:1         discussing [1] -
 3510:9, 3512:2,          3603:19, 3611:4           3538:15, 3545:24        determined [1] -          3526:24
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 116 of 128                                                       3625



discussion [3] -         drew [3] - 3542:12,       effort [1] - 3612:10      3563:12                  EXHIBIT [1] - 3511:8
 3535:13, 3558:8,         3542:13, 3571:3          either [2] - 3520:22,    essentially [1] -         exhibit [5] - 3516:10,
 3614:23                 drinking [1] - 3599:13     3585:1                   3521:10                   3516:23, 3516:25,
disguised [1] - 3561:5   driven [1] - 3589:9       elapsed [2] - 3529:7,    establish [2] - 3540:1,    3535:15, 3609:19
dispute [1] - 3539:24    driver [6] - 3515:17,      3529:12                  3540:3                   Exhibit [16] - 3511:9,
distance [1] - 3603:18    3517:7, 3530:1,          element [1] - 3589:11    established [1] -          3511:10, 3511:11,
DISTRICT [3] - 3510:1,    3530:4, 3540:17,         elicit [4] - 3616:14,     3604:21                   3513:16, 3516:8,
 3510:1, 3510:9           3549:6                    3616:18, 3617:19,       etcetera [2] - 3583:4,     3516:22, 3525:6,
distrusted [1] -         driver's [6] - 3513:13,    3618:4                   3617:7                    3532:23, 3537:10,
 3575:22                  3514:6, 3519:6,          elicited [1] - 3552:1    Europe [1] - 3578:12       3538:16, 3542:13,
divot [1] - 3607:5        3520:12, 3533:13,        Elmo [1] - 3537:14       evening [1] - 3614:18      3545:24, 3548:8,
document [16] -           3534:23                  ELMO [1] - 3548:9        event [4] - 3526:4,        3557:4, 3594:12,
 3523:2, 3532:24,        dropped [3] - 3519:8,     Embassy [2] -             3581:1, 3584:7,           3608:6
 3536:24, 3539:23,        3588:17, 3589:11          3578:19, 3580:4          3588:11                  exhibits [3] - 3518:11,
 3546:22, 3546:23,       dropping [1] -            embassy [1] - 3578:20    events [4] - 3512:25,      3521:3, 3521:9
 3548:16, 3583:10,        3604:19                  employees [1] -           3513:2, 3558:21,         Exhibits [6] - 3511:12,
 3590:10, 3591:19,       drove [2] - 3560:1,        3563:3                   3579:22                   3511:13, 3511:14,
 3591:24, 3593:17,        3588:16                  empty [1] - 3562:14      evidence [31] -            3511:15, 3511:16,
 3609:6, 3613:17,        DSS [6] - 3544:4,         encompassed [1] -         3536:24, 3536:25,         3518:7
 3616:2, 3616:3           3552:17, 3552:21,         3580:22                  3544:20, 3548:7,         expand [2] - 3518:16,
documentation [1] -       3567:4, 3568:1,          encompasses [1] -         3548:11, 3577:23,         3522:2
 3590:6                   3568:7                    3607:1                   3577:24, 3578:17,        expeditiously [1] -
documented [2] -         due [1] - 3591:23         end [3] - 3556:18,        3579:6, 3579:7,           3591:25
 3596:7, 3598:18         duly [1] - 3576:17         3570:3, 3616:20          3579:10, 3579:12,        experience [5] -
DOJ [2] - 3544:11,       duplication [1] -         end-all [1] - 3556:18     3580:13, 3580:22,         3582:5, 3617:6,
 3553:17                  3597:1                   ended [1] - 3618:9        3582:13, 3583:15,         3617:7, 3617:8,
done [22] - 3513:22,     during [7] - 3533:16,     enemy [3] - 3558:25,      3584:10, 3585:13,         3617:21
 3513:23, 3522:25,        3549:21, 3555:1,          3560:11, 3561:11         3586:4, 3586:20,         experienced [2] -
 3523:8, 3526:10,         3558:22, 3564:21,        engage [2] - 3543:4,      3587:2, 3587:16,          3561:15, 3561:20
 3527:25, 3530:23,        3580:13, 3606:20          3543:8                   3590:16, 3590:20,        expert [4] - 3616:21,
 3546:7, 3547:2,         Dustin [1] - 3524:7       engaged [5] -             3591:21, 3592:19,         3616:22, 3616:23,
 3558:6, 3570:5,         DX [1] - 3557:19           3520:12, 3527:19,        3594:5, 3613:14,          3618:11
 3574:18, 3582:10,       DX6361 [1] - 3535:16       3540:17, 3541:6,         3614:10, 3618:17         experts [1] - 3618:8
 3583:25, 3587:1,                                   3546:17                 Evidence [3] - 3577:9,    explain [4] - 3571:15,
 3587:2, 3587:3,                                                             3577:21, 3580:21          3577:20, 3590:5,
                                    E              engagement [1] -
 3592:1, 3593:15,                                   3521:10                 evidencing [1] -           3606:18
 3594:9, 3612:10         e-mail [8] - 3510:14,     engulf [1] - 3607:24      3580:23                  explained [2] -
door [4] - 3519:6,        3510:20, 3516:16,        entered [6] - 3544:7,    exact [3] - 3538:21,       3517:20, 3526:12
 3520:12, 3597:8,         3516:17, 3516:19,         3544:15, 3544:21,        3584:24, 3603:20         explode [1] - 3607:21
 3597:9                   3525:12, 3525:19,         3548:2, 3548:7,         exactly [3] - 3568:22,    explosion [3] -
doubts [1] - 3532:6       3526:8                    3548:11                  3593:18, 3602:25          3519:9, 3520:4,
down [24] - 3514:23,     e-mailed [5] -            entire [1] - 3594:25     EXAMINATION [4] -          3520:20
 3522:3, 3540:15,         3514:20, 3515:1,         entitled [1] - 3550:24    3512:6, 3528:7,          explosions [2] -
 3541:3, 3554:12,         3515:4, 3515:7,          environment [1] -         3566:24, 3576:19          3567:22, 3568:3
 3561:23, 3576:13,        3516:14                   3558:23                 examination [6] -         explosives [1] -
 3590:23, 3590:24,       e-mails [2] - 3524:6,     equipment [1] -           3540:1, 3541:5,           3579:5
 3594:25, 3595:21,        3524:9                    3589:24                  3542:4, 3543:14,         express [2] - 3525:2,
 3595:24, 3596:1,        early [3] - 3523:24,      ERT [13] - 3577:11,       3564:18, 3567:3           3526:3
 3596:2, 3596:7,          3526:17, 3590:19          3577:12, 3577:14,       Examination [4] -         expressed [1] -
 3596:8, 3597:11,        easier [1] - 3548:13       3577:15, 3577:17,        3511:4, 3511:4,           3525:23
 3597:16, 3598:11,       East [2] - 3578:12,        3577:20, 3578:5,         3511:5, 3511:6           expressing [2] -
 3600:9, 3610:20,         3585:7                    3578:15, 3579:25,       examined [3] -             3525:14, 3525:17
 3611:18, 3614:1,        east [3] - 3542:17,        3581:16, 3582:10,        3576:17, 3594:20,        extent [1] - 3583:1
 3616:5                   3602:24, 3602:25          3585:25, 3586:15         3596:4                   extract [1] - 3564:10
downed [2] - 3562:22,    Eastern [1] - 3578:12     ERT-type [1] -           example [4] - 3516:4,     eye [3] - 3521:14,
 3564:18                 Echo [6] - 3516:8,         3579:25                  3591:17, 3600:23,         3522:5, 3522:10
draft [1] - 3516:19       3516:22, 3518:7          erupted [1] - 3565:15     3606:9
drafted [2] - 3514:11,   edge [2] - 3600:11,       escalation [2] -         exchange [1] - 3526:8                 F
 3519:21                  3601:21                   3522:21, 3534:15        excused [1] - 3614:20
drained [1] - 3602:6     effect [1] - 3573:11      escape [2] - 3562:21,    executed [1] - 3563:2     fact [22] - 3517:5,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 117 of 128                                                        3626



  3517:8, 3518:1,          3568:24, 3569:1,        firing [23] - 3519:5,     foot [2] - 3589:8,        gentlemen [7] -
  3519:12, 3521:14,        3569:4                    3519:16, 3519:22,         3593:19                  3521:4, 3570:14,
  3521:25, 3528:2,       FERNANDO [1] -              3520:11, 3528:23,       FOR [2] - 3510:1,          3572:4, 3575:13,
  3535:1, 3540:22,         3510:12                   3529:3, 3529:9,           3510:15                  3576:6, 3588:7,
  3560:8, 3561:2,        Fernando [2] -              3529:14, 3529:16,       force [3] - 3522:21,       3605:20
  3561:8, 3566:15,         3530:14, 3541:16          3531:9, 3531:12,          3534:15, 3577:8         girls' [2] - 3595:23,
  3569:7, 3569:10,       few [3] - 3533:14,          3531:15, 3540:22,       foregoing [1] - 3619:7     3596:9
  3570:14, 3570:24,        3534:17, 3564:17          3542:8, 3542:14,        forensic [1] - 3577:25    given [1] - 3577:25
  3574:11, 3575:6,       field [2] - 3540:6,         3542:24, 3567:15,       forensically [1] -        glass [1] - 3599:18
  3575:21, 3576:3,         3579:17                   3571:11, 3571:20,         3599:11                 globe [1] - 3578:10
  3613:11                Field [9] - 3577:3,         3572:5, 3576:7,         forget [1] - 3517:21      goal [2] - 3590:5,
factory [1] - 3579:8       3577:5, 3577:7,           3576:8                  form [3] - 3547:17,        3593:1
facts [1] - 3573:14        3577:10, 3578:8,        first [37] - 3513:1,        3547:22, 3603:5         Government [20] -
fair [11] - 3514:9,        3578:11, 3579:16,         3513:6, 3513:25,        format [2] - 3537:16,      3510:11, 3511:9,
  3519:14, 3520:22,        3579:18, 3586:17          3519:4, 3525:12,          3538:4                   3511:10, 3511:11,
  3532:1, 3533:15,       fight [3] - 3546:17,        3528:18, 3530:1,        forth [2] - 3552:8,        3511:12, 3511:13,
  3536:22, 3543:15,        3570:11, 3572:7           3530:4, 3537:22,          3552:9                   3511:14, 3511:15,
  3575:22, 3595:16,      fill [1] - 3579:17          3549:24, 3551:12,       forward [2] - 3545:2,      3511:16, 3537:10,
  3609:4, 3610:1         filled [1] - 3546:16        3553:10, 3555:16,         3586:6                   3549:20, 3549:24,
fairly [1] - 3591:12     film [1] - 3583:22          3569:18, 3576:17,       foundation [1] -           3550:2, 3550:14,
familiar [1] - 3542:13   final [2] - 3568:6,         3576:24, 3578:18,         3537:6                   3551:9, 3554:23,
Family [1] - 3582:1        3570:3                    3580:9, 3584:2,         fountain [3] - 3598:25,    3555:14, 3573:24,
family [2] - 3523:11,    finally [1] - 3521:2        3584:17, 3584:21,         3600:6, 3601:22          3592:3, 3618:3
  3523:19                fine [1] - 3530:13          3585:16, 3587:8,        four [4] - 3563:2,        Government's [8] -
far [7] - 3534:1,        fingered [1] - 3610:4       3587:15, 3587:18,         3578:7, 3585:19,         3513:16, 3516:7,
  3563:18, 3595:3,       finished [3] - 3546:11,     3587:20, 3588:9,          3587:14                  3525:6, 3548:8,
  3596:3, 3603:7,          3546:13, 3574:24          3588:22, 3588:24,       Fourth [1] - 3510:13       3573:16, 3574:8,
  3609:15, 3610:12       fire [28] - 3513:12,        3589:6, 3589:21,                                   3594:12, 3608:6
                                                                             fragmentation [1] -
Farrington [1] -           3514:1, 3519:7,           3590:9, 3590:23,                                  grabbed [1] - 3522:11
                                                                               3613:13
  3538:10                  3520:1, 3520:17,          3598:23, 3614:22,                                 great [1] - 3601:11
                                                                             Fred [1] - 3609:9
farthest [1] - 3595:25     3529:16, 3531:6,          3615:16                                           Green [11] - 3563:6,
                                                                             freely [1] - 3589:15
fashion [1] - 3593:10      3531:18, 3544:25,       first-degree [2] -                                   3563:13, 3581:10,
                                                                             frequently [1] -
fast [1] - 3545:2          3545:11, 3546:17,         3549:24, 3551:12                                   3581:11, 3581:13,
                                                                               3558:15
fat [1] - 3610:4           3546:18, 3547:15,       firsthand [2] -                                      3588:15, 3595:4,
                                                                             fresh [1] - 3599:14
fat-fingered [1] -         3547:24, 3552:18,         3561:15, 3561:20                                   3595:13, 3595:15,
                                                                             friends [1] - 3588:12
  3610:4                   3552:25, 3553:4,        five [5] - 3529:20,                                  3597:9, 3597:18
                                                                             front [10] - 3528:17,
fault [3] - 3534:10,       3553:13, 3553:15,         3533:6, 3533:13,                                  green [1] - 3595:8
                                                                               3533:17, 3537:10,
  3534:11, 3568:25         3553:21, 3555:17,         3567:10, 3567:12                                  grenade [2] - 3520:6,
                                                                               3548:14, 3571:17,
FBI [20] - 3526:20,        3560:13, 3563:21,       flames [1] - 3607:24                                 3607:19
                                                                               3583:15, 3587:23,
  3544:8, 3544:11,         3564:7, 3565:21,        flashes [3] - 3552:21,                              ground [5] - 3584:23,
                                                                               3601:22, 3602:10,
  3544:16, 3552:24,        3570:11, 3571:23,         3554:23                                            3586:23, 3618:3,
                                                                               3602:13
  3552:25, 3553:4,         3572:7                  flat [2] - 3571:16,                                  3618:9, 3618:10
                                                                             fucked [1] - 3526:1
  3553:6, 3553:11,       firearm [2] - 3549:21,      3588:15                                           group [2] - 3577:21,
                                                                             full [3] - 3583:18,
  3553:17, 3553:24,        3571:13                 Flintstone [1] - 3609:9                              3598:19
                                                                               3583:19, 3619:8
  3554:8, 3554:13,       firearms [8] - 3522:19,   Flintstone-type [1] -                               guarantees [1] -
                                                                             function [1] - 3581:16
  3577:2, 3577:3,          3522:22, 3532:2,          3609:9                                             3550:17
                                                                             functions [1] -
  3578:6, 3578:8,          3590:1, 3590:20,        fluid [2] - 3605:1,                                 guess [1] - 3586:1
                                                                               3579:25
  3578:16, 3582:8,         3590:21, 3613:14,         3609:2                                            guilty [3] - 3551:6,
  3582:12                  3614:10                 FOB [1] - 3595:3                                     3551:7, 3553:10
feared [1] - 3560:8      fired [21] - 3514:6,      focus [1] - 3600:15
                                                                                       G
                                                                                                       gunfire [11] - 3513:11,
fearing [1] - 3540:15      3521:10, 3522:16,       focusing [1] - 3611:25    gas [1] - 3607:23          3528:18, 3528:19,
fed [1] - 3560:1           3523:2, 3529:19,        fold [1] - 3617:8         Gate [1] - 3580:3          3528:21, 3529:8,
feelings [1] - 3526:11     3530:4, 3531:5,         folks [3] - 3543:23,      gear [1] - 3581:3          3529:13, 3533:12,
feet [6] - 3533:19,        3533:4, 3534:23,          3617:3, 3617:19         general [3] - 3583:11,     3562:18, 3565:15,
  3593:21, 3609:22,        3540:25, 3561:25,       follow [3] - 3522:12,      3586:25, 3600:8           3565:18, 3565:22
  3609:24, 3610:13,        3564:21, 3565:2,          3528:16, 3528:17        generally [8] -           gunner [3] - 3528:15,
  3610:19                  3565:15, 3566:6,        following [3] -            3524:13, 3558:19,         3528:17, 3533:23
felt [9] - 3526:4,         3567:18, 3569:2,          3536:13, 3552:17,        3582:5, 3588:7,          guns [1] - 3560:2
  3526:12, 3526:15,        3569:4, 3569:8,           3612:14                  3590:4, 3596:2,          gunshots [1] -
  3534:11, 3568:20,        3569:10, 3607:19        follows [1] - 3576:18      3606:10, 3611:22          3570:24
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 118 of 128                                                        3627



gut [1] - 3566:18         3540:17                 identical [1] - 3538:25      3553:4, 3553:13,          3586:14
guy [1] - 3599:12        highlighted [2] -        identification [5] -         3553:15, 3553:20,       injuries [1] - 3564:2
guys [1] - 3527:19        3518:22, 3519:2           3525:9, 3532:24,           3555:17, 3565:18,       input [3] - 3517:2,
                         highly [1] - 3562:16       3535:16, 3545:24,          3565:21, 3565:22          3517:16, 3517:18
          H              hinted [1] - 3616:20       3557:4                   INDEX [1] - 3511:1        inside [7] - 3571:24,
                         hit [5] - 3530:7,        identified [2] - 3569:8,   indicate [1] - 3601:2       3571:25, 3573:1,
half [1] - 3540:14        3531:1, 3531:24,          3594:4                   indicated [5] - 3521:9,     3579:11, 3581:11,
hand [9] - 3516:7,        3586:22, 3607:19        identify [1] - 3582:7        3522:5, 3523:2,           3595:13, 3613:14
 3517:7, 3522:8,         hmm [1] - 3515:15        identifying [1] -            3544:24, 3547:23        instead [1] - 3569:2
 3523:4, 3532:23,        hole [2] - 3557:24,        3557:9                   indicates [1] -           insurance [6] -
 3537:18, 3538:25,        3614:9                  illustrate [1] - 3596:14     3548:18                   3544:23, 3545:8,
 3595:11, 3611:16        holes [3] - 3582:7,      illustration [1] -         indicating [34] -           3545:10, 3546:16,
handguns [1] - 3590:1     3582:24, 3585:24          3598:9                     3518:25, 3519:1,          3547:7, 3569:15
handing [2] - 3548:16,   Honor [37] - 3512:4,     immediate [3] -              3537:16, 3537:20,       insurgent [3] - 3541:6,
 3557:3                   3513:15, 3518:6,          3522:15, 3529:15,          3537:23, 3538:11,         3561:15, 3561:20
handle [1] - 3615:16      3525:10, 3532:20,         3556:12                    3539:7, 3540:20,        insurgents [10] -
harbor [1] - 3579:5       3536:9, 3539:12,        immediately [6] -            3542:12, 3545:14,         3559:1, 3559:6,
Hassun [1] - 3616:13      3539:23, 3545:20,         3531:5, 3562:18,           3564:4, 3591:10,          3560:11, 3560:22,
hate [1] - 3599:12        3546:20, 3551:24,         3564:6, 3565:15,           3603:23, 3606:3,          3561:25, 3563:2,
head [5] - 3514:23,       3557:2, 3557:21,          3580:7, 3584:3             3606:15, 3606:17,         3563:21, 3571:4,
 3515:7, 3517:1,          3564:12, 3566:22,       impact [7] - 3582:15,        3606:19, 3607:18,         3571:5, 3576:9
 3517:14, 3584:10         3576:12, 3576:14,         3582:24, 3591:9,           3608:3, 3608:22,        intact [2] - 3618:18,
headed [1] - 3602:21      3594:11, 3594:15,         3612:5, 3617:10,           3608:24, 3609:14,         3618:19
heading [7] - 3585:7,     3596:23, 3597:1,          3617:13, 3617:15           3609:20, 3610:2,        intelligence [3] -
 3602:24, 3602:25,        3599:6, 3601:12,        impacts [4] - 3585:12,       3610:10, 3610:17,         3556:10, 3556:22,
 3611:5, 3611:15,         3605:13, 3608:5,          3613:11, 3613:21           3611:15, 3611:20,         3557:4
 3611:16, 3614:2          3608:12, 3608:16,       imply [1] - 3519:15          3612:4, 3612:8,         intended [1] - 3587:9
headquarters [1] -        3611:6, 3614:12,        important [3] -              3613:8, 3613:16,        intense [1] - 3546:17
 3590:8                   3615:14, 3615:23,         3593:22, 3593:23,          3614:8, 3616:3          interested [1] - 3588:9
hear [3] - 3528:19,       3617:2, 3617:18,          3612:23                  indicating) [36] -        interesting [1] -
 3584:13, 3608:24         3618:1, 3618:5,         imprints [1] - 3614:6        3513:19, 3522:2,          3617:2
heard [10] - 3513:11,     3618:13, 3618:24        inches [2] - 3593:21,        3535:10, 3535:24,       International [1] -
 3514:1, 3519:15,        HONORABLE [1] -            3610:13                    3537:12, 3538:20,         3579:20
 3529:8, 3529:12,         3510:9                  incident [17] -              3554:5, 3558:1,         international [1] -
 3531:6, 3531:15,        hope [2] - 3526:1,         3526:12, 3526:18,          3558:4, 3595:1,           3578:18
 3532:3, 3533:12,         3614:18                   3526:19, 3533:7,           3595:21, 3596:10,       interview [12] -
 3533:23                 hopefully [3] -            3533:16, 3534:4,           3598:12, 3600:12,         3512:14, 3512:16,
Heard [1] - 3524:7        3596:19, 3596:22,         3538:2, 3543:22,           3601:22, 3602:22,         3513:1, 3513:6,
hearing [1] - 3535:18     3607:21                   3544:9, 3544:24,           3602:23, 3602:25,         3514:7, 3527:24,
hearsay [1] - 3539:24    Hospital [3] - 3596:1,     3552:18, 3563:15,          3603:5, 3603:8,           3552:24, 3553:3,
heavy [1] - 3607:17       3596:9, 3611:17           3564:21, 3580:13,          3603:18, 3604:4,          3553:23, 3554:6,
held [4] - 3536:12,      hostile [2] - 3558:23,     3581:4, 3591:15,           3604:6, 3604:15,          3554:8, 3554:13
 3539:17, 3539:24,        3565:3                    3606:20                    3604:23, 3605:21,       interviewed [1] -
 3615:22                 hour [3] - 3581:2,       incidents [4] -              3606:1, 3607:13,          3543:23
                          3581:9, 3581:14           3580:15, 3581:5,           3609:3, 3609:13,        interviews [4] -
helicopter [2] -
                         housing [2] - 3581:4,      3581:8, 3582:13            3609:21, 3611:1,          3544:16, 3553:17,
 3561:23, 3561:25
                          3581:20                 include [2] - 3516:16,       3611:19, 3613:2,          3554:15, 3586:5
helicopters [3] -
                         hundred [1] - 3564:25      3517:17                    3614:1, 3616:6          introduce [2] -
 3562:22, 3566:4,
                                                  included [5] -             indication [2] -            3576:23, 3601:10
 3566:6
                                                                               3520:16, 3520:19
helmet [1] - 3559:22                I               3522:22, 3550:20,
                                                                             individual [2] -
                                                                                                       investigate [2] -
helmets [2] - 3589:24,                              3556:15, 3567:19,                                    3527:16, 3579:25
                         Ian [4] - 3514:21,         3568:3                     3525:3, 3616:13         investigated [1] -
 3590:1
                           3515:1, 3515:4,        includes [1] - 3537:25     individuals [1] -           3526:19
help [2] - 3530:12,
                           3516:15                including [3] -              3617:9                  investigation [4] -
 3563:20
                         idea [10] - 3513:9,        3538:10, 3556:24,        information [5] -           3527:3, 3578:16,
hereby [1] - 3619:6
                           3583:11, 3583:14,        3558:14                    3524:23, 3556:19,         3586:6, 3598:6
high [1] - 3565:8
                           3585:8, 3586:21,       incoming [14] -              3570:8, 3592:2,         investigations [2] -
high-powered [1] -
                           3593:22, 3594:6,         3544:25, 3545:11,          3592:8                    3578:6, 3578:23
 3565:8
                           3600:24, 3603:8,         3547:15, 3547:24,        initial [4] - 3552:17,    investigative [1] -
highlight [3] -
                           3606:10                  3552:18, 3552:25,          3584:11, 3586:3,          3586:2
 3540:14, 3540:16,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 119 of 128                                                       3628



investigator [3] -         3554:13, 3554:22,       3547:9, 3570:9,           3579:25, 3588:11         location [9] - 3527:19,
  3512:14, 3513:25,        3619:10                 3570:20                 leave [4] - 3514:21,         3541:12, 3580:24,
  3527:9                 JULY [1] - 3510:8        known [1] - 3527:23        3523:21, 3566:16,          3587:24, 3601:2,
investigators [4] -      June [2] - 3545:4        knows [2] - 3536:19,       3612:12                    3603:20, 3604:7,
  3512:20, 3513:1,       jurors [2] - 3595:2,      3557:8                  leaving [1] - 3601:7         3604:8, 3609:7
  3527:23, 3544:5          3614:20                Kosovo [1] - 3578:22     led [4] - 3561:8,          locations [4] -
involved [2] - 3584:2,   jury [9] - 3540:12,      KRYSTAL [1] -              3562:11, 3575:19,          3580:17, 3596:15,
  3587:12                  3570:15, 3572:5,        3510:16                   3579:9                     3603:13, 3603:22
involvement [1] -          3575:14, 3576:7,                                left [12] - 3518:19,       log [2] - 3587:22,
  3579:13                  3576:24, 3583:16,                 L               3524:2, 3537:18,           3587:23
IP [1] - 3514:5            3588:8, 3605:20                                   3538:25, 3552:8,         logical [1] - 3593:10
Iraq [13] - 3558:20,     JURY [1] - 3510:8        lab [3] - 3577:25,         3595:11, 3597:17,        look [29] - 3516:8,
  3579:14, 3579:15,      Justice [2] - 3544:12,     3609:8, 3613:3           3598:22, 3604:14,          3517:23, 3519:4,
  3579:21, 3581:8,         3544:17                lack [1] - 3607:5          3605:24, 3611:16,          3520:9, 3521:24,
  3584:11, 3584:14,                               ladened [1] - 3579:4       3611:17                    3527:19, 3532:24,
  3584:21, 3584:23,                 K             ladies [7] - 3521:3,     left-hand [4] -              3535:21, 3545:15,
  3586:23, 3588:11,                                 3570:14, 3572:4,         3537:18, 3538:25,          3548:17, 3549:9,
  3591:15, 3602:8        keep [2] - 3596:18,        3575:13, 3576:6,         3595:11, 3611:16           3550:12, 3550:24,
Iraqi [9] - 3527:24,      3617:22                   3588:7, 3605:19        legend [1] - 3595:11         3553:16, 3557:11,
  3561:6, 3561:8,        Kenya [1] - 3578:19      LAMBERTH [1] -           leniency [2] - 3550:15,      3569:25, 3576:6,
  3562:8, 3563:2,        kept [1] - 3531:9          3510:9                   3551:22                    3584:24, 3585:15,
  3588:12, 3589:13,      key [1] - 3598:5         Lane [1] - 3605:12       less [3] - 3529:7,           3587:6, 3587:9,
  3592:3                 Kia [30] - 3529:5,       lane [7] - 3542:18,        3529:12, 3618:19           3587:19, 3588:1,
issues [1] - 3579:22      3530:1, 3530:5,           3598:15, 3602:22,      letter [2] - 3594:4,         3588:4, 3589:1,
item [5] - 3523:3,        3531:6, 3531:7,           3602:23, 3605:24,        3595:8                     3595:25, 3597:11,
  3591:7, 3596:12,        3531:9, 3531:12,          3611:15, 3611:23       letters [1] - 3595:17        3607:2, 3609:10
  3606:12, 3612:17        3531:15, 3531:22,       lanes [2] - 3598:7,      liberty [1] - 3524:8       looked [7] - 3516:5,
items [8] - 3591:21,      3534:19, 3534:22,         3611:5                 life [6] - 3540:15,          3519:16, 3525:13,
  3593:7, 3593:13,        3540:5, 3540:23,        large [10] - 3519:9,       3549:25, 3551:12,          3585:16, 3594:5,
  3593:17, 3593:25,       3548:23, 3556:24,         3520:4, 3520:19,         3552:14, 3560:8            3610:18, 3612:25
  3596:7, 3603:11,        3558:14, 3567:16,         3564:5, 3591:12,       limitations [1] -          looking [19] - 3542:25,
  3604:6                  3567:18, 3567:23,         3591:13, 3591:17,        3591:14                    3559:3, 3585:8,
itself [5] - 3591:8,      3569:2, 3569:5,           3594:25, 3596:10,      limited [1] - 3591:23        3588:18, 3591:6,
  3595:15, 3597:15,       3588:10, 3598:22,         3602:18                line [12] - 3530:18,         3591:7, 3596:2,
  3600:6, 3607:21         3606:5, 3607:15,        larger [5] - 3580:2,       3530:19, 3535:11,          3597:7, 3597:16,
                          3607:20, 3610:18,         3581:24, 3586:1,         3539:25, 3546:5,           3597:21, 3599:23,
           J              3615:11, 3615:25,         3599:4                   3547:3, 3570:18,           3599:24, 3599:25,
                          3616:10                 last [10] - 3533:8,        3604:5, 3604:19,           3600:5, 3600:8,
jail [1] - 3552:15       kill [3] - 3549:3,         3538:6, 3554:17,         3607:23, 3610:5,           3602:17, 3605:23,
Janice [2] - 3510:21,     3559:3, 3572:22           3554:18, 3569:24,        3610:6                     3608:22
  3619:14                killed [4] - 3548:25,      3614:4, 3616:12,       lined [1] - 3580:11        lookout [2] - 3556:16,
JANICE [1] - 3619:6       3561:25, 3566:19,         3616:22, 3618:1,       lines [8] - 3522:3,          3595:14
January [4] - 3561:14,    3578:24                   3618:2                   3523:6, 3530:22,         looks [3] - 3538:10,
  3561:19, 3575:10,      killing [2] - 3548:22,   LATCOVICH [1] -            3535:21, 3541:19,          3548:12, 3571:13
  3579:18                 3580:6                    3510:16                  3541:21, 3542:14,        Los [1] - 3578:9
JEREMY [1] - 3512:5      kind [12] - 3515:11,     late [1] - 3526:17         3547:1                   lying [2] - 3570:18,
Jeremy [2] - 3511:3,      3522:21, 3571:18,       lawyer [1] - 3536:18     lip [1] - 3599:12            3575:1
  3513:19                 3585:6, 3590:5,         lay [1] - 3537:6         liquid [2] - 3610:8,
Jim [1] - 3524:10         3591:5, 3593:8,         lead [3] - 3528:15,        3610:9                             M
Jimmy [1] - 3524:5        3594:4, 3600:12,          3579:5, 3586:7         list [5] - 3556:16,
job [2] - 3565:13,        3602:19, 3602:20,       leader [2] - 3579:3,       3556:18, 3556:23,        M203 [4] - 3520:7,
  3566:19                 3614:8                    3586:4                   3558:14, 3558:15          3567:18, 3569:4,
John [1] - 3586:10       kiosk [10] - 3598:18,    leading [4] - 3556:21,   literally [2] - 3583:14,    3607:19
joined [1] - 3578:17      3601:25, 3602:1,          3558:12, 3558:21,        3590:25                  M203s [1] - 3516:4
joining [1] - 3578:15     3605:23, 3605:25,         3566:11                litigation [1] - 3545:4    M4 [12] - 3528:23,
joint [1] - 3577:8        3606:1, 3609:2,         leads [1] - 3614:9       LLP [1] - 3510:18           3529:9, 3529:14,
JUDGE [1] - 3510:9        3609:18, 3611:20,       leaked [1] - 3610:11     local [1] - 3579:1          3529:22, 3531:6,
July [8] - 3510:5,        3611:21                 least [7] - 3512:16,                                 3531:20, 3532:7,
                                                                           localities [1] - 3579:21
  3546:1, 3553:23,       knowledge [5] -            3519:15, 3522:5,                                   3532:12, 3532:16,
                                                                           located [3] - 3521:18,
  3554:6, 3554:9,         3527:22, 3547:8,          3543:24, 3550:17,                                  3533:2, 3533:4,
                                                                             3541:10, 3542:1
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 120 of 128                                              3629



 3534:23                Martin [2] - 3511:6,     3537:2, 3542:13,         3537:2, 3541:14,         3525:11, 3528:6,
machine [1] - 3560:2     3574:4                  3570:17, 3592:5,         3548:13, 3550:14,        3528:8, 3530:14,
magnification [1] -     MARTIN [99] -            3607:2, 3612:24          3572:10, 3616:3          3532:20, 3532:22,
 3565:8                  3510:11, 3576:20,      meant [2] - 3551:18,     military [6] - 3559:24,   3535:14, 3535:19,
mail [8] - 3510:14,      3594:11, 3594:15,       3570:15                  3560:1, 3580:11,         3536:8, 3536:13,
 3510:20, 3516:16,       3594:17, 3596:23,      measure [4] -             3581:18, 3589:12,        3536:21, 3537:1,
 3516:17, 3516:19,       3597:4, 3597:6,         3596:11, 3603:12,        3589:13                  3537:6, 3537:9,
 3525:12, 3525:19,       3597:13, 3597:14,       3603:18, 3604:5         mind [1] - 3577:17        3538:15, 3538:18,
 3526:8                  3598:2, 3598:3,        measurements [8] -       mindset [1] - 3548:2      3539:3, 3539:5,
mailed [5] - 3514:20,    3598:13, 3598:14,       3592:23, 3603:9,        minimum [2] -             3539:12, 3539:13,
 3515:1, 3515:4,         3599:2, 3599:3,         3603:21, 3604:20,        3549:22, 3551:14         3539:18, 3539:23,
 3515:7, 3516:14         3599:6, 3599:21,        3608:17, 3608:25,       Ministry [1] - 3563:15    3540:11, 3540:19,
mails [2] - 3524:6,      3599:22, 3600:2,        3609:4, 3609:6          minutes [2] - 3533:6,     3541:3, 3541:4,
 3524:9                  3600:3, 3600:13,       measures [1] -            3534:17                  3541:16, 3541:18,
major [2] - 3555:22,     3600:14, 3600:16,       3591:21                 miss [1] - 3572:10        3545:16, 3545:18,
 3555:25                 3600:17, 3600:20,      measuring [1] -          missing [1] - 3582:4      3545:19, 3545:22,
make-out [1] - 3607:2    3600:21, 3601:12,       3591:20                 mission [4] - 3522:19,    3546:19, 3546:24,
male [7] - 3519:5,       3601:17, 3601:18,      median [1] - 3590:25      3522:22, 3564:19,        3547:17, 3547:21,
 3519:7, 3519:17,        3601:23, 3601:24,      medium [3] - 3591:3,      3580:20                  3551:24, 3552:3,
 3519:22, 3520:11,       3602:2, 3602:3,         3600:23, 3612:16        mistake [2] - 3549:1,     3552:4, 3552:5,
 3520:17, 3521:15        3602:14, 3602:16,      meeting [2] - 3555:14,    3608:16                  3554:3, 3554:4,
man [3] - 3521:6,        3603:1, 3603:3,         3616:13                 mode [1] - 3529:24        3554:6, 3554:7,
 3523:3, 3572:14         3604:9, 3604:10,       meetings [1] -           moment [3] - 3543:5,      3557:2, 3557:6,
management [2] -         3604:16, 3604:17,       3553:10                  3543:9, 3576:23          3557:10, 3557:21,
 3514:16, 3516:3         3605:3, 3605:4,        member [7] - 3525:15,    month [3] - 3574:24,      3557:25, 3558:7,
managers [3] -           3605:7, 3605:8,         3527:25, 3578:5,         3579:11, 3584:5          3558:11, 3564:12,
 3568:10, 3568:12,       3605:13, 3605:17,       3582:13, 3585:25,                                 3564:16, 3566:21,
                                                                         months [2] - 3558:20,
 3568:15                 3605:18, 3606:6,        3586:16                                           3566:22, 3566:25,
                                                                          3566:11
mandated [1] - 3590:1    3606:7, 3606:21,       members [12] -                                     3576:11, 3576:14,
                                                                         Monument [1] -
mandatory [4] -          3606:22, 3606:25,       3523:10, 3524:1,                                  3576:20, 3594:11,
                                                                          3602:20
 3549:22, 3549:25,       3607:3, 3607:4,         3526:24, 3527:5,                                  3594:13, 3594:15,
                                                                         morning [3] - 3556:7,
 3551:12, 3551:14        3607:10, 3607:12,       3562:1, 3563:24,                                  3594:17, 3596:23,
                                                                          3556:9, 3587:18
                         3607:25, 3608:1,        3576:24, 3586:12,                                 3597:4, 3597:6,
manner [2] - 3578:24,                                                    mortars [1] - 3560:15
                         3608:5, 3608:9,         3586:15, 3590:12,                                 3597:13, 3597:14,
 3579:1                                                                  most [3] - 3577:18,
                         3608:11, 3608:14,       3596:4, 3612:11                                   3598:2, 3598:3,
manslaughter [7] -                                                        3602:10, 3618:13
                         3608:21, 3609:12,      memo [1] - 3554:18                                 3598:13, 3598:14,
 3548:22, 3549:6,                                                        Motley [2] - 3538:10,
                         3609:16, 3610:15,      memories [1] -                                     3599:2, 3599:3,
 3550:3, 3550:6,                                                          3539:9
                         3610:16, 3610:20,       3573:23                                           3599:6, 3599:9,
 3550:10, 3551:16                                                        mottos [1] - 3583:22
                         3610:23, 3611:6,                                                          3599:17, 3599:19,
map [2] - 3542:12,                              memory [5] - 3513:24,    mounted [1] - 3607:19
                         3611:12, 3611:13,                                                         3599:21, 3599:22,
 3601:8                                          3516:6, 3525:14,        move [13] - 3518:6,
                         3612:2, 3612:3,                                                           3600:2, 3600:3,
mark [10] - 3591:9,                              3526:11, 3536:21         3575:24, 3589:15,
                         3612:6, 3612:7,                                                           3600:13, 3600:14,
 3598:21, 3598:22,                              mention [1] - 3567:15     3593:20, 3594:11,
                         3612:19, 3612:20,                                                         3600:16, 3600:17,
 3606:4, 3606:23,                               mentioned [5] -           3596:23, 3599:6,
                         3613:5, 3613:6,                                                           3600:20, 3600:21,
 3607:1, 3608:25,                                3581:8, 3592:23,         3601:12, 3601:13,
                         3613:19, 3613:20,                                                         3601:12, 3601:15,
 3610:15, 3610:17,                               3594:18, 3594:24,        3605:11, 3608:5,
                         3613:23, 3613:24,                                                         3601:17, 3601:18,
 3612:21                                         3598:23                  3609:14, 3611:6
                         3614:4, 3614:5,                                                           3601:23, 3601:24,
Mark [1] - 3605:12                              met [3] - 3514:24,       moved [1] - 3575:18
                         3614:12, 3615:4,                                                          3602:2, 3602:3,
marked [6] - 3516:7,                             3544:8, 3553:11         moving [9] - 3519:8,
                         3615:14, 3615:19,                                                         3602:14, 3602:16,
 3525:5, 3535:16,                               meters [1] - 3564:25      3531:23, 3569:2,
                         3616:5, 3616:14,                                                          3603:1, 3603:3,
 3545:23, 3557:3,                               methodology [1] -         3571:21, 3571:24,
                         3616:18, 3617:2,                                                          3604:9, 3604:10,
 3605:11                                         3593:9                   3572:2, 3585:22,
                         3617:18, 3618:13,                                                         3604:16, 3604:17,
marker [1] - 3595:25                            Miami [1] - 3578:9        3588:3, 3606:11
                         3618:24                                                                   3605:3, 3605:4,
marks [6] - 3599:12,                            mid [1] - 3526:25        MR [180] - 3512:4,
                        MASON [1] - 3510:15                                                        3605:7, 3605:8,
 3601:8, 3610:19,                               mid-2008 [2] - 3527:1,    3512:7, 3513:15,
                        mass [1] - 3572:20                                                         3605:13, 3605:15,
 3616:25, 3617:1,                                3527:7                   3513:21, 3518:6,
                        Massachusetts [1] -                                                        3605:17, 3605:18,
 3617:10                                        Middle [2] - 3578:12,     3518:8, 3518:10,
                         3582:9                                                                    3606:6, 3606:7,
marksman [2] -                                   3585:7                   3518:16, 3518:18,
                        matter [3] - 3533:14,                                                      3606:21, 3606:22,
 3531:18, 3532:10                               middle [2] - 3526:9,      3521:25, 3522:4,
                         3574:11, 3616:17                                                          3606:25, 3607:3,
marksmanship [1] -                               3602:5                   3524:15, 3524:18,        3607:4, 3607:10,
                        mean [7] - 3513:4,
 3571:9                                         might [7] - 3530:12,      3524:19, 3525:8,         3607:12, 3607:25,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 121 of 128                                                       3630



 3608:1, 3608:5,          never [1] - 3520:23       3589:21                  3551:18, 3565:5           3583:22, 3584:10,
 3608:7, 3608:9,          New [1] - 3578:9         number [9] - 3524:11,    occasion [1] -             3585:14, 3585:23,
 3608:11, 3608:14,        new [1] - 3515:16         3525:7, 3573:4,          3563:20                   3586:16, 3586:18,
 3608:19, 3608:21,        next [5] - 3514:22,       3578:13, 3580:6,        occasions [3] -            3587:5, 3590:9,
 3609:12, 3609:16,         3521:18, 3536:19,        3580:22, 3612:9,         3524:11, 3543:24,         3593:8, 3595:19,
 3610:15, 3610:16,         3574:24, 3576:13         3618:11, 3618:12         3553:15                   3599:14, 3602:25,
 3610:20, 3610:23,        nice [2] - 3609:10,      numbers [2] -            occurred [1] - 3582:7      3607:7, 3607:10,
 3611:6, 3611:10,          3614:18                  3557:12, 3557:20        October [11] -             3607:15, 3607:16,
 3611:12, 3611:13,        NICHOLAS [1] -           numerous [1] -            3523:23, 3523:24,         3608:15, 3609:1,
 3612:2, 3612:3,           3510:5                   3553:15                  3552:24, 3553:3,          3610:14, 3614:4,
 3612:6, 3612:7,          Nicholas [1] - 3524:6    NW [3] - 3510:13,         3584:25, 3587:10,         3614:7, 3618:11
 3612:19, 3612:20,        nickname [1] -            3510:19, 3619:15         3587:15, 3589:6,         ones [2] - 3519:1,
 3613:5, 3613:6,           3525:21                                           3590:3, 3594:21,          3597:2
 3613:19, 3613:20,        Nisur [33] - 3512:20,              O               3601:4                   onshore [1] - 3579:7
 3613:23, 3613:24,         3526:5, 3528:18,                                 OF [4] - 3510:1,          open [1] - 3618:25
 3614:4, 3614:5,           3534:7, 3541:6,         o'clock [2] - 3614:15,    3510:3, 3510:8,          opine [2] - 3617:11,
 3614:12, 3615:4,          3542:18, 3549:7,         3614:19                  3619:4                    3617:12
 3615:14, 3615:19,         3553:1, 3553:5,         O'CONNOR [1] -           off-the-record [4] -      opinions [1] - 3616:25
 3616:5, 3616:14,          3553:13, 3563:18,        3576:16                  3535:13, 3558:8,         opportunity [1] -
 3616:18, 3617:2,          3566:11, 3583:24,       o'Connor [1] -            3614:22, 3614:23          3588:4
 3617:18, 3618:13,         3588:10, 3588:20,        3617:14                 offer [1] - 3539:12       opposite [3] -
 3618:24                   3588:21, 3588:23,       O'Connor [11] -          offering [2] - 3616:21,    3595:22, 3597:11,
MS [14] - 3615:1,          3589:7, 3589:10,         3511:6, 3576:15,         3616:25                   3604:19
 3615:7, 3615:10,          3589:15, 3589:18,        3576:25, 3592:3,        Office [9] - 3510:12,     optics [1] - 3566:9
 3615:23, 3616:2,          3590:3, 3590:7,          3594:18, 3616:12,        3554:14, 3577:4,         oral [3] - 3512:13,
 3616:7, 3616:9,           3594:23, 3595:14,        3617:8, 3617:14,         3577:6, 3577:7,           3512:16, 3513:1
 3616:12, 3616:15,         3597:11, 3597:12,        3617:21, 3618:2          3577:10, 3578:8,         original [5] - 3516:14,
 3616:19, 3617:24,         3597:16, 3597:18,       O'Connor's [3] -          3579:16, 3579:18          3517:9, 3517:20,
 3618:1, 3618:21,          3598:7, 3598:25,         3615:15, 3615:24,       Office's [1] - 3578:11     3546:20, 3568:4
 3618:23                   3601:3, 3611:5           3616:10                 officer [5] - 3519:17,    ourselves [1] -
multiple [3] - 3557:20,   noise [1] - 3519:16      O-C-O-N-N-N-O-R [1]       3519:22, 3575:25,         3581:17
 3592:17, 3592:18         none [1] - 3592:7         - 3577:1                 3582:9, 3588:12          outcome [3] -
murder [2] - 3549:25,     normally [2] -           oath [1] - 3546:1        officers [5] - 3562:8,     3573:18, 3573:25,
 3551:12                   3591:16, 3593:3         object [6] - 3539:22,     3575:18, 3588:14,         3575:4
Murphy [1] - 3586:11      north [10] - 3515:17,     3615:10, 3615:24,        3598:19, 3598:20         outline [1] - 3522:18
muzzle [2] - 3552:21,      3517:7, 3521:4,          3616:9, 3618:10,        offices [1] - 3579:17     outlined [1] - 3522:21
 3554:23                   3534:16, 3549:7,         3618:21                 Official [2] - 3510:22,   outside [7] - 3572:24,
                           3569:8, 3572:14,        objection [19] -          3619:14                   3580:5, 3580:10,
           N               3590:25, 3593:24,        3518:8, 3524:15,        OFFICIAL [1] - 3619:4      3580:12, 3581:12,
                           3596:8                   3536:8, 3537:4,         officials [1] - 3579:1     3595:5, 3618:11
Nairobi [1] - 3578:19     northbound [7] -          3539:13, 3540:8,        often [3] - 3527:13,      overall [1] - 3578:8
name [8] - 3528:11,        3542:18, 3598:6,         3546:19, 3547:17,        3527:14, 3617:4          overruled [5] - 3540:8,
 3537:23, 3539:7,          3598:15, 3605:24,        3552:4, 3594:13,        once [4] - 3582:12,        3546:21, 3547:19,
 3539:8, 3576:24,          3611:5, 3611:15,         3599:9, 3601:15,         3585:14, 3586:22,         3615:12, 3616:11
 3576:25, 3586:9,          3611:22                  3605:15, 3608:7,         3587:5                   own [2] - 3517:20,
 3615:3                   Northbound [1] -          3608:19, 3611:10,       one [53] - 3515:13,        3617:11
named [1] - 3616:13        3605:12                  3617:3, 3617:22          3517:14, 3518:20,
National [2] - 3589:12,   notable [1] - 3578:21    objections [3] -
 3589:13
                                                                             3518:23, 3520:9,                    P
                          note [1] - 3615:14        3615:15, 3615:20,        3528:12, 3530:17,
Navy [2] - 3581:25,       notebook [1] -            3618:6                   3535:9, 3535:14,         p.m [4] - 3510:6,
 3591:17                   3584:24                 observations [1] -        3538:25, 3539:19,         3530:14, 3535:17,
near [1] - 3523:23        noted [1] - 3591:2        3532:6                   3544:19, 3548:22,         3541:17
need [6] - 3543:17,       notes [4] - 3554:9,      observe [1] - 3543:1      3549:4, 3551:5,          PAGE [2] - 3511:2,
 3557:17, 3587:2,          3612:12, 3612:17,       observed [2] - 3519:5,    3553:6, 3556:9,           3511:8
 3587:3, 3614:24,          3619:8                   3520:11                  3562:1, 3563:12,         page [28] - 3518:13,
 3616:2                   nothing [2] - 3533:21,   obstructing [1] -         3563:24, 3567:21,         3522:1, 3530:15,
needed [3] - 3514:15,      3584:8                   3533:21                  3569:24, 3570:2,          3530:19, 3530:20,
 3587:1, 3603:22          November [1] -           obtain [1] - 3585:13      3570:25, 3576:8,          3535:20, 3536:13,
needs [1] - 3612:17        3544:21                 obviously [4] -           3578:8, 3578:9,           3536:20, 3537:22,
negative [1] - 3603:10    NPTT [2] - 3589:13,       3521:12, 3523:9,         3579:9, 3583:8,           3538:6, 3539:4,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 122 of 128                                                     3631



 3540:13, 3541:17,        3570:10                  3592:19, 3593:6,         3586:4                    3587:20, 3590:4,
 3541:21, 3546:4,        Pentagon [3] -            3593:12, 3594:7,        posed [1] - 3570:3         3591:2, 3591:11,
 3546:5, 3546:25,         3579:10, 3579:11,        3609:10                 position [1] - 3519:9      3594:10
 3554:17, 3557:12,        3582:2                  physical [1] - 3515:17   positive [1] - 3603:9     processed [2] -
 3557:16, 3557:17,       people [10] - 3542:21,   pick [1] - 3563:5        possibility [2] -          3580:7, 3581:21
 3558:2, 3569:23,         3549:3, 3578:24,        picture [6] - 3583:12,    3552:13, 3552:14         processing [1] -
 3570:7, 3570:10,         3580:6, 3580:22,         3583:18, 3584:1,        possible [9] -             3590:2
 3616:4                   3586:13, 3586:20,        3594:8, 3604:19,         3521:17, 3550:17,        product [2] - 3577:25,
pages [4] - 3557:12,      3593:4, 3612:9,          3607:7                   3572:10, 3572:13,         3613:4
 3557:19, 3569:18,        3617:3                  piece [1] - 3556:19       3592:1, 3593:5,          proficiencies [1] -
 3569:20                 perceive [2] - 3543:4,   pieces [1] - 3618:20      3596:12, 3617:17,         3533:1
paint [2] - 3583:11,      3543:8                  pinpoint [1] - 3614:9     3617:18                  proficiency [2] -
 3584:1                  perceiving [1] -         place [7] - 3526:5,      possibly [5] - 3549:13,    3532:7, 3532:10
painting [1] - 3583:17    3522:15                  3579:23, 3580:10,        3583:19, 3590:6,         progressively [1] -
Pakistan [2] - 3584:4,   percent [2] - 3577:22     3581:6, 3582:12,         3591:24, 3591:25          3566:13
 3584:5                  periodically [1] -        3583:8, 3584:7          post [2] - 3615:11,       projects [1] - 3609:8
paper [2] - 3548:14,      3532:9                  placed [1] - 3600:25      3616:10                  proper [1] - 3577:24
 3571:18                 perjury [1] - 3575:1     plan [1] - 3586:22       post-Kia [2] - 3615:11,   prosecuted [1] -
paragraph [8] -          person [6] - 3520:1,     play [1] - 3556:2         3616:10                   3528:3
 3548:17, 3548:18,        3522:10, 3541:10,       played [1] - 3555:25     potential [7] - 3585:9,   prosecution [1] -
 3549:9, 3549:16,         3565:13, 3583:15,       plea [17] - 3544:7,       3590:16, 3606:20,         3550:14
 3550:12, 3550:24,        3586:19                  3544:15, 3544:20,        3617:1, 3617:10,         prosecutor [1] -
 3554:18                 personal [1] - 3559:9     3548:1, 3548:10,         3617:23                   3552:2
part [15] - 3521:2,      personally [1] -          3549:13, 3551:6,        Potential [1] - 3549:10   prosecutors [13] -
 3525:12, 3535:3,         3542:5                   3552:7, 3552:9,         potentially [1] -          3544:8, 3551:2,
 3567:25, 3568:3,        perspective [1] -         3552:10, 3553:10,        3552:16                   3552:25, 3553:3,
 3568:6, 3570:1,          3591:6                   3553:17, 3555:6,        powered [1] - 3565:8       3553:12, 3555:2,
 3575:21, 3579:15,       photo [2] - 3587:22,      3573:5, 3573:18,        practicing [1] -           3555:16, 3555:25,
 3580:21, 3586:3,         3587:23                  3574:16, 3574:17         3571:14                   3573:7, 3573:21,
 3594:2, 3594:6,         photograph [9] -         pled [1] - 3551:7        precluded [1] -            3574:3, 3574:6,
 3595:21, 3596:17         3587:21, 3588:1,        plus [4] - 3580:23,       3616:24                   3574:8
participated [1] -        3591:3, 3594:23,         3584:6, 3591:15,        prefers [1] - 3536:25     Prosperity [5] -
 3532:2                   3596:21, 3597:21,        3592:16                 preparation [2] -          3588:16, 3589:10,
particular [12] -         3599:4, 3611:14,        point [16] - 3514:8,      3594:2, 3596:13           3595:3, 3595:4,
 3525:2, 3525:15,         3612:25                  3514:21, 3530:12,       prepared [7] - 3515:9,     3595:6
 3573:13, 3580:17,       photographed [5] -        3539:20, 3553:7,         3516:14, 3516:20,        protect [2] - 3559:6,
 3584:22, 3596:15,        3591:2, 3594:5,          3555:1, 3579:25,         3517:1, 3517:22,          3562:3
 3598:9, 3602:12,         3596:6, 3612:13,         3591:20, 3594:9,         3518:20                  protected [1] -
 3609:19, 3612:21,        3612:18                  3598:5, 3601:19,        preparing [4] -            3581:13
 3616:25                 photographer [2] -        3602:8, 3604:7,          3594:3, 3594:19,         protectee [1] -
parts [1] - 3586:6        3587:25, 3612:14         3605:19, 3610:24,        3594:22, 3601:2           3564:10
passed [1] - 3593:19     photographs [28] -        3616:19                 preservation [1] -        protection [1] -
passenger [2] -           3583:16, 3583:18,       pointing [1] - 3565:12    3577:23                   3560:4
 3548:22, 3548:25         3583:23, 3583:24,       police [18] - 3519:17,   preset [1] - 3581:3       protective [2] -
Patarini [1] - 3586:10    3583:25, 3587:16,        3561:6, 3561:9,         pressure [2] -             3564:9, 3589:24
PATRICK [1] -             3587:19, 3587:21,        3562:8, 3575:18,         3555:25, 3573:8          prove [1] - 3574:9
 3510:11                  3587:25, 3590:8,         3575:22, 3575:24,       pretty [5] - 3531:24,     provide [2] - 3550:13,
Paul [4] - 3524:5,        3591:4, 3592:12,         3580:11, 3582:8,         3552:11, 3566:9,          3573:12
 3528:23, 3529:9,         3592:14, 3592:15,        3588:12, 3598:18,        3581:3, 3609:17          provided [1] - 3544:2
 3539:22                  3592:20, 3593:4,         3598:19, 3602:1,        printed [1] - 3517:22     provides [1] - 3550:13
pause [4] - 3530:24,      3593:5, 3596:14,         3605:23, 3609:2,        prison [1] - 3574:22      Provisional [1] -
 3554:20, 3558:10,        3596:17, 3596:24,        3609:18                 probation [3] -            3580:3
 3570:4                   3599:7, 3606:12,        Police [2] - 3589:12,     3550:18, 3552:13,        PSD [1] - 3563:20
pavement [2] -            3606:17, 3606:19,        3589:14                  3574:24                  publish [2] - 3540:11,
 3598:21, 3610:11         3607:22, 3610:18,       policy [2] - 3522:19,    problem [1] - 3617:13      3608:12
pedestrians [1] -         3613:10, 3613:17         3522:22                 proceed [2] - 3512:3,     pull [2] - 3528:18,
 3589:16                 photography [12] -       poorly [1] - 3523:19      3566:22                   3580:10
Penalties [1] -           3583:12, 3583:21,       population [1] -         proceedings [1] -         pulled [2] - 3518:22,
 3549:10                  3587:3, 3590:8,          3561:3                   3619:9                    3522:12
pending [2] - 3537:4,     3590:11, 3590:13,       portion [2] - 3540:18,   process [6] - 3585:12,    purpose [3] - 3578:23,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 123 of 128                                                       3632



 3586:17, 3595:14         Rapid [1] - 3578:7        record [6] - 3513:15,      3546:15                    3586:25, 3587:18,
purposes [3] -            Raven [15] - 3524:2,       3535:13, 3558:8,         remains [2] - 3578:25,      3590:7
 3532:24, 3538:19,         3525:3, 3525:15,          3595:2, 3614:22,          3579:6                   reviewed [2] -
 3551:24                   3526:24, 3527:6,          3614:23                  remember [24] -             3517:19, 3585:23
pushed [2] - 3513:12,      3556:3, 3556:6,          recover [1] - 3575:14      3513:5, 3513:14,         reviewing [2] -
 3514:5                    3559:13, 3562:3,         recovered [3] -            3514:2, 3514:4,            3517:5, 3556:15
pushing [6] - 3519:6,      3562:6, 3565:3,           3580:12, 3593:13,         3514:7, 3517:4,          reviews [1] - 3583:20
 3519:7, 3519:18,          3585:18, 3617:3,          3618:16                   3521:22, 3522:18,        rid [1] - 3609:1
 3519:23, 3520:2,          3617:12, 3617:19         recoveries [2] -           3534:17, 3536:15,        ride [1] - 3527:10
 3520:11                  reached [2] - 3524:11,     3578:25, 3579:11          3536:16, 3536:20,        RIDGEWAY [1] -
put [15] - 3518:11,        3534:1                   recovery [6] -             3541:8, 3542:15,           3512:5
 3536:5, 3536:24,         reaching [1] - 3524:14     3564:19, 3579:6,          3555:18, 3563:16,        Ridgeway [13] -
 3537:14, 3538:15,        read [24] - 3513:18,       3579:7, 3579:10,          3564:19, 3565:1,           3511:3, 3513:19,
 3542:3, 3551:25,          3519:5, 3519:10,          3580:13, 3583:12          3568:22, 3570:22,          3528:9, 3532:19,
 3558:18, 3584:3,          3519:14, 3520:14,        recruit [1] - 3580:9       3575:7, 3584:22,           3532:23, 3535:20,
 3588:15, 3591:7,          3526:9, 3530:22,         recruiting [1] -           3585:10, 3587:9            3539:19, 3540:20,
 3599:17, 3609:9,          3535:5, 3535:23,          3580:10                  remind [7] - 3531:1,        3541:19, 3543:19,
 3611:12, 3613:3           3536:2, 3536:14,         recruits [1] - 3580:11     3533:1, 3536:2,            3545:19, 3545:23,
putting [1] - 3584:8       3536:19, 3539:19,        Red [18] - 3527:11,        3541:25, 3554:12,          3564:17
                           3541:23, 3546:5,          3527:25, 3528:4,          3554:22, 3558:12         rifle [2] - 3529:22,
           Q               3546:6, 3546:8,           3542:20, 3558:22,        remorseful [3] -            3607:19
                           3546:25, 3554:19,         3559:10, 3559:17,         3534:5, 3568:20,         rifle-mounted [1] -
qualified [1] - 3616:21    3558:3, 3569:18,          3560:9, 3561:11,          3568:23                    3607:19
quarter [1] - 3540:14      3569:20, 3570:1,          3561:23, 3562:3,         repeat [9] - 3515:23,     ring [1] - 3532:17
questions [17] -           3570:2                    3572:6, 3572:11,          3519:19, 3529:11,        ripping [2] - 3552:8,
 3527:8, 3528:6,          reading [1] - 3536:15      3581:10, 3581:15,         3543:6, 3547:20,           3552:10
 3540:6, 3545:7,          real [2] - 3533:8,         3589:25, 3595:22,         3553:2, 3561:17,         RMR [2] - 3510:21,
 3564:17, 3566:21,         3604:1                    3597:12                   3568:2, 3573:19            3619:14
 3567:3, 3567:5,          real-time [1] - 3533:8    red [3] - 3542:14,        rephrase [2] -            road [9] - 3589:9,
 3568:18, 3569:15,        really [4] - 3517:19,      3595:21, 3598:10          3524:16, 3574:1            3597:17, 3603:14,
 3571:8, 3573:4,           3554:17, 3570:22,        Redirect [1] - 3511:5     REPORTER [1] -              3603:15, 3603:17,
 3573:7, 3574:16,          3593:22                  REDIRECT [1] -             3619:4                     3607:14, 3611:4,
 3575:9, 3576:11,         rear [2] - 3533:23,        3566:24                  Reporter [3] -              3611:16
 3618:6                    3606:13                  refer [2] - 3525:12,       3510:21, 3510:22,        roads [1] - 3583:4
quick [1] - 3604:1        reason [3] - 3559:5,       3530:16                   3619:14                  roadway [1] - 3600:9
quickly [4] - 3533:10,     3566:18, 3575:21         reference [1] -           represent [2] -           role [2] - 3555:25,
 3587:10, 3593:8,         receive [1] - 3556:7       3567:22                   3528:11, 3608:17           3556:2
 3612:10                  received [11] - 3518:9,   referencing [1] -         request [3] - 3550:15,    ROMERO [46] -
quiet [1] - 3575:25        3556:19, 3556:22,         3554:8                    3551:22, 3616:8            3510:17, 3518:8,
quite [1] - 3527:7         3570:24, 3594:14,        referred [1] - 3569:24    require [1] - 3573:10       3524:15, 3528:8,
quote/unquote [1] -        3597:3, 3599:10,         referring [2] - 3544:5,   Research [1] - 3582:1       3530:14, 3532:20,
 3581:13                   3601:16, 3605:16,         3569:7                   respect [4] - 3534:15,      3532:22, 3535:14,
quoted [1] - 3570:2        3608:20, 3611:11         refresh [5] - 3513:24,     3534:22, 3540:4,           3535:19, 3536:21,
                          receiving [2] -            3525:13, 3526:11,         3580:25                    3537:6, 3537:9,
           R               3563:21, 3564:7           3532:18, 3589:2          respond [2] - 3580:16,      3538:15, 3538:18,
                          recess [1] - 3564:15      regarding [2] -            3581:9                     3539:3, 3539:5,
radiator [5] - 3602:6,    recognize [14] -           3514:24, 3617:6          responded [3] -             3539:12, 3539:23,
 3602:7, 3605:1,           3516:10, 3516:12,        regions [1] - 3578:10      3580:6, 3580:12,           3540:11, 3540:19,
 3609:2, 3610:10           3516:23, 3537:15,        regular [1] - 3582:11      3580:22                    3541:3, 3541:4,
Rail [1] - 3563:16         3538:21, 3538:24,        relate [1] - 3520:4       Response [3] -              3541:16, 3541:18,
rains [1] - 3614:18        3539:6, 3539:21,         related [5] - 3516:4,      3577:9, 3577:21,           3545:16, 3545:19,
Randall [3] - 3615:4,      3548:10, 3598:21,         3527:3, 3567:22,          3580:21                    3545:22, 3546:24,
 3615:6, 3615:24           3606:2, 3608:2,           3579:12, 3579:21         responsibility [2] -        3547:21, 3551:24,
randomly [1] -             3608:4, 3611:22          relating [1] - 3534:16     3542:21, 3578:11           3552:3, 3552:5,
 3595:19                  recollection [6] -        relationship [1] -        responsible [1] -           3554:3, 3554:4,
range [8] - 3532:3,        3528:25, 3530:12,         3526:17                   3526:15                    3554:6, 3554:7,
 3571:11, 3571:13,         3532:18, 3539:20,        relatively [1] - 3581:2   rest [2] - 3552:14,         3557:2, 3557:10,
 3571:20, 3572:6,          3570:16, 3592:13                                    3616:7                     3557:21, 3557:25,
                                                    remain [2] - 3524:8,
 3572:10, 3572:12,        reconstruct [1] -                                   retrieving [1] - 3605:9     3558:11, 3564:12,
                                                     3526:23
 3582:11                   3604:8                                             review [4] - 3585:21,       3564:16, 3566:21,
                                                    remained [1] -
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 124 of 128                                                      3633



 3594:13, 3599:9          3554:12                  3600:15, 3610:24,         3549:25, 3550:18,        3582:2, 3582:11,
Romero [3] - 3511:4,     satellite [1] - 3594:7    3616:4                    3551:19, 3574:22         3616:10
 3528:11, 3558:8         saw [17] - 3513:12,      secondary [2] -           sentenced [1] -          short [5] - 3572:10,
Room [1] - 3619:15        3514:1, 3514:4,          3556:3, 3556:6            3574:20                  3577:11, 3577:15,
rotation [1] - 3579:17    3520:23, 3528:23,       seconds [1] - 3533:14     separate [1] - 3537:3     3582:9, 3592:21
roughly [3] - 3584:22,    3529:8, 3529:13,        section [1] - 3575:18     September [21] -         shortly [6] - 3534:4,
 3588:24, 3596:3          3529:16, 3530:7,        sectors [1] - 3542:22      3512:11, 3523:21,        3544:23, 3561:14,
round [4] - 3563:25,      3531:1, 3531:6,         secure [3] - 3591:18,      3527:9, 3527:15,         3561:19, 3578:17,
 3564:4, 3564:5,          3540:5, 3552:21,         3592:4, 3592:9            3527:22, 3528:2,         3581:2
 3613:1                   3554:23, 3565:5,        secured [2] - 3592:6,      3528:15, 3543:22,       shot [9] - 3512:23,
rounds [1] - 3533:13      3574:14, 3574:15         3592:7                    3544:25, 3545:11,        3533:13, 3561:23,
Row [4] - 3597:18,       scale [11] - 3532:12,    security [6] - 3542:20,    3546:18, 3547:24,        3563:9, 3563:24,
 3599:7, 3599:24,         3591:3, 3591:8,          3559:9, 3581:18,          3555:14, 3555:19,        3564:21, 3570:11,
 3600:5                   3591:9, 3600:24,         3589:11, 3591:23,         3556:3, 3556:22,         3572:14, 3618:15
rows [1] - 3591:1         3612:16, 3612:22,        3595:15                   3558:13, 3558:21,       shots [8] - 3529:20,
ROYCE [1] - 3510:9        3612:23, 3612:24,       sedan [2] - 3522:2,        3567:5, 3575:24,         3530:1, 3530:4,
RPGs [1] - 3560:17        3613:4                   3558:14                   3585:3                   3530:7, 3531:1,
ruggierio [1] -          scanning [1] -           see [58] - 3518:25,       sequence [3] -            3571:14, 3571:24,
 3610:20                  3583:13                  3519:3, 3521:19,          3512:25, 3513:2,         3572:17
Ruggiero [3] - 3597:5,   scared [1] - 3560:5       3521:22, 3532:18,         3513:7                  show [10] - 3513:16,
 3603:1, 3609:12         scene [29] - 3527:17,     3537:22, 3538:6,         Sercer [2] - 3586:16,     3525:5, 3526:7,
rules [1] - 3521:10       3562:24, 3565:25,        3538:11, 3539:7,          3586:21                  3554:1, 3555:19,
runs [1] - 3607:23        3580:1, 3580:7,          3539:8, 3539:9,          series [1] - 3580:9       3569:23, 3591:7,
                          3581:1, 3581:15,         3540:20, 3540:22,        served [1] - 3574:22      3596:19, 3604:1,
                          3582:6, 3583:7,          3542:5, 3542:9,          SESSION [2] - 3510:6,     3607:21
          S               3583:11, 3585:9,                                                           showed [3] - 3536:18,
                                                   3543:1, 3543:5,           3510:8
SA [3] - 3617:8,          3589:8, 3590:4,          3543:9, 3543:19,         set [7] - 3552:8,         3567:14, 3592:2
 3617:14, 3617:21         3591:12, 3591:13,        3548:15, 3549:10,         3552:9, 3564:9,         showing [2] -
Saddam [1] - 3602:18      3591:16, 3591:18,        3554:9, 3554:18,          3579:17, 3590:9,         3535:15, 3545:23
safely [2] - 3563:13,     3591:23, 3592:9,         3555:16, 3557:13,         3603:17, 3604:24        shown [3] - 3536:17,
 3581:19                  3592:18, 3593:2,         3557:15, 3557:19,        seven [1] - 3581:25       3552:2, 3611:18
SAHARIA [15] -            3593:11, 3594:25,        3557:24, 3558:4,         several [4] - 3546:17,   shows [2] - 3594:24,
 3510:15, 3615:1,         3595:1, 3596:5,          3565:5, 3567:17,          3564:24, 3572:19,        3613:1
 3615:7, 3615:10,         3598:5, 3602:6           3576:7, 3576:9,           3580:2                  shrubbery [4] -
 3615:23, 3616:2,        scenes [7] - 3580:2,      3586:25, 3587:11,        severe [1] - 3552:11      3582:22, 3582:23,
 3616:7, 3616:9,          3580:23, 3580:25,        3587:15, 3588:1,         shed [4] - 3514:23,       3582:25, 3583:1
 3616:12, 3616:15,        3581:21, 3581:25,        3591:4, 3596:11,          3515:8, 3517:1,         sic] [1] - 3546:1
 3616:19, 3617:24,        3582:3, 3582:11          3598:4, 3599:12,          3517:14                 side [15] - 3513:13,
 3618:1, 3618:21,        schematics [1] -          3602:7, 3602:19,         sheet [1] - 3587:23       3514:6, 3518:11,
 3618:23                  3603:16                  3602:20, 3606:13,        shell [4] - 3591:8,       3542:17, 3595:22,
Sanchez [3] - 3511:4,    school [2] - 3595:23,     3607:1, 3607:2,           3593:18, 3593:20,        3597:9, 3597:11,
 3511:5, 3558:9           3596:9                   3607:14, 3607:15,         3601:3                   3603:7, 3604:11,
SANCHEZ [31] -           scope [4] - 3533:4,       3612:16, 3614:7,         shield [1] - 3538:24      3607:15, 3607:16,
 3510:12, 3512:4,         3565:6, 3565:8,          3614:9, 3614:15,         shirt [1] - 3514:6        3611:4, 3611:16,
 3512:7, 3513:15,         3565:11                  3614:19, 3614:21,        shoot [2] - 3512:23,      3612:25
 3513:21, 3518:6,        scored [1] - 3532:12      3617:13, 3619:1           3572:8                  sight [1] - 3519:8
 3518:10, 3518:16,       scores [3] - 3532:15,    seeing [5] - 3600:18,     shooted [1] - 3618:5     sign [1] - 3518:1
 3518:18, 3521:25,        3533:2, 3571:11          3602:4, 3612:4,          shooter [1] - 3542:1     signal [1] - 3522:8
 3522:4, 3524:18,        screen [1] - 3597:23      3613:7, 3616:16          shooting [17] -          signals [1] - 3517:7
 3524:19, 3525:8,        SEAL [2] - 3537:18,      seek [2] - 3601:10,        3513:7, 3521:4,         signature [4] - 3538:7,
 3525:11, 3528:6,         3537:19                  3617:12                   3533:7, 3540:5,          3539:4, 3539:6,
 3536:8, 3536:13,        search [3] - 3598:23,    seem [2] - 3584:15         3572:12, 3574:12,        3539:21
 3537:1, 3539:13,         3601:6, 3612:11         select [2] - 3595:19,      3581:21, 3582:1,        signed [2] - 3539:10,
 3539:18, 3545:18,       searches [2] -            3596:14                   3582:3, 3582:7,          3561:19
 3546:19, 3547:17,        3590:13, 3595:6         semiautomatic [1] -        3582:10, 3583:8,        significant [1] -
 3552:4, 3557:6,         searching [1] - 3591:1    3529:24                   3585:4, 3591:16,         3608:3
 3558:7, 3566:22,        seated [1] - 3512:2      SENIOR [1] - 3510:9        3591:17, 3592:5,        signs [1] - 3582:18
 3566:25, 3576:11,       second [8] - 3529:7,     sentence [8] -             3592:10                 SIMON [1] - 3510:16
 3576:14                  3529:12, 3540:13,        3518:17, 3519:15,        shootings [5] -          simply [1] - 3568:24
sat [2] - 3544:16,        3541:13, 3588:3,         3549:12, 3549:22,         3527:20, 3548:20,       single [3] - 3560:8,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 125 of 128                                                     3634



 3592:17, 3596:11         3553:8, 3560:11,         3589:15, 3589:18,         3536:15, 3536:16,       strikes [2] - 3617:6,
sit [7] - 3512:24,        3591:22                  3590:3, 3590:7,           3537:2, 3537:11,         3617:20
 3513:7, 3516:2,         sometimes [3] -           3594:23, 3595:15,         3537:15, 3537:25,       stuff [7] - 3579:8,
 3568:9, 3568:22,         3536:21, 3561:5,         3597:11, 3597:12,         3538:1, 3538:20,         3583:13, 3587:4,
 3574:17, 3592:13         3578:5                   3597:17, 3597:19,         3538:22, 3539:1,         3589:16, 3592:19,
site [3] - 3564:6,       somewhat [1] -            3598:7, 3598:25,          3539:14, 3539:19,        3594:8, 3595:7
 3592:4, 3592:14          3534:5                   3601:4, 3611:5            3539:20, 3540:4,        subject [1] - 3520:17
sitting [4] - 3517:4,    somewhere [1] -          square [6] - 3575:25,      3540:23, 3541:1,        submit [1] - 3546:20
 3558:15, 3583:15,        3600:10                  3576:3, 3590:15,          3544:2, 3547:15,        submitted [12] -
 3599:13                 sorry [5] - 3530:19,      3590:22, 3593:24,         3567:4, 3567:14,         3515:19, 3515:21,
situations [1] -          3535:8, 3557:6,          3598:20                   3567:19, 3567:21,        3515:24, 3517:12,
 3542:24                  3568:20, 3597:1         St [1] - 3510:19           3567:25, 3568:4,         3518:3, 3518:23,
six [2] - 3522:3,        sort [3] - 3527:10,      stain [4] - 3602:5,        3568:7, 3568:10,         3520:10, 3545:8,
 3566:11                  3537:25, 3545:2          3604:25, 3610:8,          3568:16                  3567:21, 3568:1,
size [1] - 3613:2        sorts [1] - 3594:7        3610:9                   statements [8] -          3568:6, 3570:8
sketch [3] - 3590:10,    sought [1] - 3592:9      stairs [1] - 3597:10       3514:25, 3540:1,        submitting [1] -
 3608:18, 3609:9         sound [3] - 3532:13,     stand [2] - 3575:2,        3543:15, 3552:17,        3544:23
sketched [1] - 3596:7     3545:5, 3555:19          3610:24                   3567:7, 3567:10,        subscribed [1] -
sketches [3] -           sounds [7] - 3523:25,    standard [4] -             3567:12, 3568:13         3538:9
 3583:12, 3583:16,        3529:21, 3544:22,        3537:16, 3538:1,         States [1] - 3585:7      subsequent [2] -
 3587:3                   3545:6, 3552:23,         3538:4                   STATES [3] - 3510:1,      3594:21, 3601:4
sketching [4] -           3553:9, 3555:21         start [7] - 3516:9,        3510:3, 3510:9          subsequently [2] -
 3590:8, 3590:12,        South [1] - 3605:12       3581:15, 3588:23,        station [3] - 3571:25,    3526:3, 3545:2
 3593:7, 3593:12         south [7] - 3541:11,      3597:5, 3611:7,           3580:9, 3580:11         substantial [2] -
Skid [4] - 3597:17,       3542:1, 3593:24,         3615:8, 3615:13          stationed [1] -           3564:2, 3603:15
 3599:7, 3599:24,         3605:22, 3611:16,       started [3] - 3585:22,     3588:16                 substantive [1] -
 3600:5                   3611:17, 3614:2          3593:13, 3604:20         stay [3] - 3524:1,        3515:13
skilled [1] - 3531:18    Southwest [1] -          starting [5] - 3579:16,    3524:4, 3573:11         suffered [2] - 3564:2,
skipped [2] - 3544:19,    3554:19                  3590:23, 3596:7,         stayed [1] - 3579:20      3575:10
 3607:20                 southwest [4] -           3596:21, 3606:9          steel [1] - 3564:9       suggest [2] - 3519:21,
skipping [1] - 3597:2     3541:11, 3542:1,        starts [1] - 3604:3       steering [1] - 3522:11    3570:23
Slatten [12] - 3524:6,    3552:22, 3554:24        State [26] - 3512:14,     stenograph [1] -         suicide [2] - 3556:23,
 3525:18, 3525:21,       speaking [3] -            3512:17, 3512:20,         3619:8                   3558:14
 3525:24, 3528:11,        3524:13, 3582:5,         3512:25, 3513:6,         step [2] - 3558:19,      summarizes [2] -
 3541:5, 3541:10,         3608:23                  3513:11, 3513:25,         3576:13                  3551:25, 3552:6
 3541:25, 3564:21,       special [4] - 3577:2,     3514:11, 3517:13,        steps [1] - 3522:21      supervisors [3] -
 3565:2, 3565:5,          3577:3, 3594:18,         3518:3, 3518:24,         Stewy [2] - 3525:20,      3514:24, 3517:14,
 3565:15                  3609:8                   3520:10, 3523:11,         3525:24                  3567:22
SLATTEN [1] - 3510:5     Special [2] - 3586:21,    3527:9, 3527:16,         sticky [2] - 3612:12,    support [9] - 3556:4,
Slough [19] - 3524:5,     3592:2                   3527:18, 3527:23,         3612:17                  3559:13, 3559:16,
 3528:23, 3529:9,        specifically [1] -        3534:13, 3537:19,        still [5] - 3583:10,      3577:22, 3578:6,
 3529:14, 3529:16,        3524:11                  3538:13, 3539:10,         3588:10, 3595:22,        3578:16, 3580:20,
 3531:12, 3532:3,        speculation [3] -         3543:23, 3544:5,          3607:16, 3613:13         3584:21
 3533:16, 3533:21,        3618:9, 3618:12,         3559:6, 3567:8,          stomach [1] - 3563:25    suppose [1] - 3551:13
 3534:4, 3536:6,          3618:15                  3592:9                   stop [11] - 3531:10,     survey [1] - 3589:8
 3539:22, 3540:4,        spell [1] - 3576:24      statement [55] -           3531:13, 3531:16,       suspect [2] - 3520:12,
 3540:22, 3567:4,        spending [1] -            3512:13, 3514:10,         3540:25, 3547:3,         3565:3
 3567:7, 3567:15,         3552:14                  3514:15, 3514:20,         3590:24, 3598:5,        suspected [2] -
 3568:19, 3568:20        spent [3] - 3532:2,       3515:1, 3515:4,           3598:6, 3600:10,         3613:21, 3614:6
Slough's [6] - 3535:5,    3533:6, 3579:10          3515:9, 3515:12,          3611:18, 3614:2         suspicious [1] -
 3536:3, 3536:15,        Square [33] - 3512:20,    3515:16, 3515:19,        stopped [5] - 3514:1,     3523:3
 3538:19, 3539:6,         3526:5, 3528:18,         3515:21, 3515:22,         3520:13, 3531:15,       sustained [4] -
 3539:18                  3534:7, 3541:6,          3515:24, 3516:4,          3540:17, 3569:2          3524:16, 3537:5,
small [2] - 3579:4,       3542:18, 3549:7,         3516:14, 3516:19,        straight [2] - 3610:5,    3585:11, 3618:5
 3609:17                  3553:1, 3553:5,          3517:3, 3517:6,           3610:6                  Suzuki [1] - 3616:17
sniper [2] - 3560:13,     3553:13, 3563:18,        3517:9, 3517:12,         strait [1] - 3604:5      switch [2] - 3538:17,
 3564:7                   3566:12, 3583:25,        3517:20, 3517:22,        street [1] - 3575:25      3548:8
someone [2] -             3588:10, 3588:20,        3534:12, 3534:23,        Street [1] - 3510:13     sworn [4] - 3515:12,
 3550:14, 3565:11         3588:21, 3588:23,        3535:3, 3535:6,          streets [1] - 3562:13     3534:12, 3544:2,
sometime [3] -            3589:7, 3589:10,         3536:3, 3536:7,          strike [1] - 3527:17      3576:17
       Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 126 of 128                                                         3635



                           3585:8, 3589:23,          3574:9, 3593:15,          total [1] - 3587:14         3584:21, 3588:22,
           T
                           3592:12                   3594:1                    totally [1] - 3526:1        3589:6
tab [6] - 3530:17,       terrorism [1] - 3577:8     thereafter [3] - 3531:6,   touch [1] - 3597:23       trouble [1] - 3559:17
  3535:9, 3541:15,       terrorist [1] - 3560:25     3534:4, 3578:18           touched [1] - 3534:2      true [10] - 3515:22,
  3545:15, 3554:1        testified [21] - 3520:6,   they've [2] - 3617:5,      touches [3] - 3603:7,       3521:12, 3534:5,
tabs [1] - 3530:16         3529:19, 3534:14,         3617:19                     3603:19, 3604:3           3536:6, 3543:5,
tactical [3] - 3556:4,     3536:14, 3541:5,         third [2] - 3518:13,       towards [20] - 3514:5,      3555:10, 3561:9,
  3559:13, 3559:16         3542:4, 3543:14,          3522:1                      3519:7, 3519:9,           3564:11, 3619:7,
tank [1] - 3613:1          3544:20, 3545:10,        THOMAS [2] -                 3520:1, 3520:12,          3619:8
tanks [2] - 3566:2,        3546:15, 3547:6,          3510:18, 3576:16            3520:17, 3585:7,        truth [6] - 3512:19,
  3566:6                   3547:22, 3559:19,        Thomas [2] - 3511:6,         3590:24, 3596:1,          3523:10, 3523:11,
tape [2] - 3591:21,        3560:21, 3564:18,         3576:25                     3598:1, 3598:7,           3551:3, 3573:18,
  3596:11                  3564:24, 3576:17,        thomas.martin5@              3600:1, 3600:6,           3575:6
target [3] - 3531:24,      3616:12, 3616:16,         usdoj.gov [1] -             3600:9, 3600:10,        truthful [5] - 3515:25,
  3571:18, 3585:20         3616:22, 3618:2           3510:14                     3600:11, 3600:12,         3535:3, 3547:7,
targets [1] - 3571:16    testify [3] - 3573:23,     thousand [1] -               3606:12, 3611:17,         3547:9, 3573:12
task [1] - 3577:8          3617:4, 3617:5            3596:17                     3614:2                  try [12] - 3518:11,
team [41] - 3514:5,      testifying [1] - 3557:7    threat [5] - 3520:13,      Tower [11] - 3595:13,       3535:10, 3563:6,
  3523:10, 3556:4,       testimony [18] -            3522:15, 3540:17,           3596:24, 3597:8,          3573:20, 3583:10,
  3559:13, 3559:14,        3530:11, 3545:3,          3543:4, 3543:8              3597:9, 3597:16,          3583:17, 3584:1,
  3562:1, 3562:8,          3545:17, 3552:1,         threats [2] - 3546:18,       3599:25, 3600:1,          3590:6, 3609:6,
  3562:18, 3563:20,        3555:20, 3555:22,         3556:12                     3602:18, 3604:13,         3612:10, 3615:16,
  3563:21, 3563:24,        3556:1, 3573:12,         three [8] - 3556:23,         3604:14                   3617:12
  3564:6, 3565:18,         3596:13, 3601:10,         3558:13, 3582:3,          tower [4] - 3595:15,      trying [9] - 3539:18,
  3575:10, 3578:17,        3615:11, 3615:15,         3588:21, 3591:15,           3597:12, 3597:15,         3570:23, 3571:1,
  3579:3, 3579:5,          3615:25, 3616:10,         3593:21, 3603:13            3602:18                   3574:2, 3574:9,
  3579:7, 3579:9,          3616:20, 3618:4,         three-plus [1] -           traffic [10] - 3515:18,     3583:6, 3583:21,
  3579:18, 3580:21,        3618:10, 3618:11          3591:15                     3517:7, 3519:17,          3592:1, 3617:19
  3582:13, 3584:3,       tests [1] - 3532:10        threw [2] - 3521:20,         3519:22, 3589:15,       TST [1] - 3527:25
  3584:8, 3584:9,        THE [55] - 3510:1,          3522:6                      3593:20, 3598:19,       turn [8] - 3530:17,
  3584:10, 3584:12,        3510:9, 3510:15,         throughout [1] -             3598:20, 3605:22          3535:9, 3535:20,
  3586:2, 3586:3,          3512:2, 3518:9,           3594:10                   trained [2] - 3577:23,      3546:4, 3546:25,
  3586:4, 3586:12,         3524:16, 3525:7,         TOBIN [1] - 3510:17          3582:12                   3554:1, 3554:17,
  3586:16, 3586:20,        3532:21, 3536:10,        Toby [1] - 3528:11         training [3] - 3532:2,      3557:11
  3589:13, 3590:12,        3537:4, 3539:15,         today [13] - 3512:24,        3582:10                 turned [3] - 3528:21,
  3590:22, 3593:5,         3540:8, 3545:21,          3513:8, 3516:2,           trajectory [2] -            3529:8, 3529:13
  3596:4, 3612:9,          3546:21, 3547:19,         3517:4, 3558:16,            3586:18, 3587:1         turret [4] - 3528:15,
  3612:11                  3552:2, 3557:9,           3568:9, 3568:22,          TRANSCRIPT [1] -            3528:17, 3533:23,
Team [4] - 3577:9,         3557:23, 3564:14,         3574:17, 3575:7,            3510:8                    3572:1
  3577:21, 3580:21,        3566:23, 3576:13,         3592:13, 3596:13,         transcript [5] -          Tweet [1] - 3614:17
  3589:12                  3594:14, 3594:16,         3596:20, 3603:17            3535:18, 3541:17,       twice [2] - 3578:22,
teammate [2] -             3596:22, 3597:3,         together [4] - 3584:3,       3545:25, 3619:7,          3588:22
  3543:4, 3543:8           3599:10, 3599:11,         3584:8, 3585:18,            3619:8                  Twitter [1] - 3614:17
teammates [3] -            3599:14, 3599:15,         3594:8                    Transition [1] -          two [23] - 3538:17,
  3540:16, 3543:1,         3599:18, 3599:20,        tomorrow [5] -               3589:12                   3548:20, 3549:12,
  3562:4                   3601:16, 3605:16,         3614:15, 3614:19,         transported [1] -           3551:6, 3579:9,
Teams [1] - 3578:7         3607:11, 3608:8,          3615:9, 3615:16,            3559:10                   3580:2, 3580:23,
teams [3] - 3542:20,       3608:10, 3608:13,         3619:1                    transporting [1] -          3580:25, 3581:7,
  3559:9, 3559:16          3608:20, 3611:11,        took [14] - 3516:3,          3563:9                    3581:14, 3582:2,
tear [2] - 3551:2,         3614:14, 3614:21,         3532:10, 3542:21,         trees [1] - 3582:20         3584:6, 3585:11,
  3555:5                   3614:24, 3615:2,          3552:25, 3553:4,          trial [4] - 3616:13,        3585:20, 3585:23,
tears [1] - 3582:23        3615:5, 3615:8,           3579:22, 3580:9,            3616:16, 3616:22,         3586:17, 3586:19,
template [2] -             3615:12, 3615:18,         3581:5, 3583:24,            3618:2                    3586:20, 3588:11,
  3537:16, 3538:21         3615:20, 3616:1,          3592:14, 3592:24,         TRIAL [1] - 3510:8          3598:19, 3603:12,
                           3616:8, 3616:11,          3601:8, 3609:4,           tried [7] - 3527:16,        3618:6, 3618:12
ten [2] - 3586:13,
                           3617:17, 3617:25,         3609:6                      3527:18, 3561:2,        two-person [1] -
  3617:8
                           3618:22, 3619:1          top [5] - 3539:6,            3590:5, 3592:11,          3586:19
ten-fold [1] - 3617:8
                         themselves [1] -            3557:16, 3560:2,            3593:13, 3606:18        type [12] - 3554:24,
term [1] - 3607:5
                           3561:5                    3597:10, 3611:7           trip [6] - 3578:18,         3558:16, 3559:14,
terms [6] - 3572:7,
                         theory [4] - 3573:16,      topic [1] - 3587:24          3584:11, 3584:17,         3579:25, 3583:13,
  3583:3, 3584:21,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 127 of 128                                                      3636



  3587:3, 3589:16,        3603:21, 3604:14,        versions [1] - 3520:22     3524:22, 3525:2,         3557:3, 3557:7,
  3592:19, 3595:6,        3605:5, 3606:12,         versus [1] - 3572:11       3525:14, 3525:23,        3557:22, 3576:13
  3601:7, 3603:16,        3606:23, 3609:13,        vests [1] - 3590:1         3526:3, 3526:12,        WITNESS [6] - 3511:2,
  3609:9                  3610:24, 3611:12,        victim [1] - 3580:13       3526:14                  3599:11, 3599:15,
types [3] - 3557:20,      3612:16, 3612:21,        victims [2] - 3579:11,    wave [1] - 3575:25        3599:18, 3599:20,
  3583:3, 3590:18         3614:6, 3618:9            3616:10                  weapon [3] - 3565:2,      3607:11
typewriting [1] -        upper [3] - 3537:18,      Victor [2] - 3525:6,       3565:3, 3565:12         witness's [1] -
  3609:17                 3538:24, 3595:11          3525:8                   weaponry [1] - 3560:5     3536:21
typical [1] - 3556:6     usable [1] - 3613:3       video [2] - 3592:21,      weapons [3] -            witnesses [4] -
                         USS [2] - 3579:4           3593:1                    3551:14, 3559:24,        3527:24, 3538:9,
           U                                       videos [1] - 3593:6        3590:2                   3617:11, 3617:12
                                    V              videotape [1] - 3593:2    wear [1] - 3560:24       wondering [1] -
U.S [7] - 3510:12,                                 view [2] - 3533:21,       week [1] - 3584:6         3525:25
 3554:14, 3578:19,       vacation [1] - 3584:14     3597:15                  weeks [3] - 3558:20,     words [3] - 3512:13,
 3579:10, 3580:4,        valuable [1] - 3550:20    viewing [1] - 3542:21      3584:6, 3591:15          3517:20, 3618:19
 3589:12, 3589:19        various [1] - 3617:3      violence [1] - 3549:21    west [5] - 3569:10,      wore [2] - 3559:20,
ultimate [1] - 3618:14   vast [1] - 3592:20        visual [1] - 3521:14       3593:25, 3602:21,        3590:1
ultimately [3] -         VBIED [2] - 3556:23,      visualize [1] - 3606:11    3602:24, 3603:23        worse [1] - 3566:13
 3517:12, 3518:23,        3558:14                  vs [1] - 3510:4           wheel [1] - 3522:11      worst [1] - 3549:12
 3562:21                 VBIEDs [1] - 3560:19                                wheels [1] - 3585:6      wounding [1] - 3549:6
under [8] - 3513:18,     vehicle [48] - 3513:12,                             wheels-up [1] -          write [6] - 3514:15,
 3531:25, 3537:11,        3514:1, 3514:5,
                                                             W
                                                                              3585:6                   3515:5, 3519:12,
 3546:1, 3546:18,         3519:6, 3519:7,          Wainscott [1] -           white [34] - 3514:4,      3519:25, 3537:22,
 3549:13, 3562:6,         3519:8, 3519:16,          3514:18                   3514:5, 3521:6,          3544:11
 3562:18                  3519:23, 3520:2,         waived [1] - 3575:18       3522:2, 3529:3,         writing [2] - 3521:23,
undercarriage [1] -       3520:11, 3520:12,        walk [7] - 3514:13,        3529:5, 3529:9,          3568:4
 3607:22                  3520:13, 3521:6,          3593:2, 3597:9,           3529:14, 3530:1,        written [2] - 3514:10,
underneath [1] -          3521:15, 3521:17,         3597:10, 3606:10,         3530:4, 3531:6,          3544:2
 3607:20                  3521:18, 3521:21,         3606:16, 3612:11          3531:7, 3531:9,         wrote [4] - 3514:20,
unfolded [1] - 3513:7     3522:10, 3522:12,        walked [3] - 3590:22,      3531:12, 3531:15,        3522:5, 3547:6,
uniform [1] - 3560:24     3528:16, 3528:17,         3596:6, 3606:18           3531:22, 3534:19,        3567:21
uniforms [1] - 3561:5     3529:3, 3529:9,          walking [3] - 3590:25,     3534:22, 3540:5,
unit [1] - 3609:8         3529:14, 3531:10,         3591:1, 3596:10           3540:22, 3548:23,                  Y
UNITED [3] - 3510:1,      3531:23, 3533:23,        wall [12] - 3564:9,        3549:6, 3556:24,
 3510:3, 3510:9           3534:16, 3534:19,         3593:21, 3593:22,         3558:14, 3567:16,       Yard [2] - 3581:25,
United [1] - 3585:7       3571:21, 3571:24,         3595:5, 3595:21,          3567:18, 3567:23,        3591:17
unless [1] - 3575:1       3573:1, 3585:11,          3595:22, 3598:8,          3569:2, 3569:5,         yards [2] - 3531:19,
unusual [1] - 3562:16     3585:12, 3585:14,         3598:11, 3600:11,         3588:9, 3598:22,         3531:22
up [56] - 3521:4,         3586:18, 3586:25,         3600:12, 3611:17,         3606:4, 3607:15,        Yarmouk [3] - 3596:1,
 3526:25, 3530:11,        3587:5, 3588:9,           3614:1                    3610:18                  3596:9, 3611:17
 3531:19, 3532:12,        3588:15, 3588:17,        war [1] - 3578:22         whole [7] - 3559:5,      year [1] - 3550:18
 3535:10, 3537:14,        3598:23, 3602:10,        warning [1] - 3538:1       3568:24, 3583:14,       years [6] - 3549:14,
 3538:15, 3542:12,        3602:13, 3607:2,                                    3592:6, 3593:24,         3555:15, 3578:13,
                                                   warnings [1] -
 3546:8, 3548:14,         3607:20, 3607:24                                    3594:6, 3606:19          3578:14, 3582:9,
                                                    3515:17
 3551:2, 3551:25,        vehicles [21] -                                     wife [3] - 3523:14,       3603:22
                                                   Washington [18] -
 3552:8, 3552:10,         3558:16, 3560:1,                                    3584:9, 3584:14         yellow [1] - 3612:12
                                                    3510:4, 3510:13,
 3555:6, 3556:21,         3582:16, 3582:17,                                  Williams [1] - 3510:18   Yemen [1] - 3579:5
                                                    3510:19, 3510:22,
 3558:12, 3558:21,        3585:16, 3585:18,                                  window [2] - 3514:6,     York [1] - 3578:9
                                                    3577:3, 3577:5,
 3563:5, 3564:9,          3585:19, 3585:23,                                   3534:24                 yourself [14] -
                                                    3577:7, 3577:10,
 3566:11, 3572:11,        3587:8, 3587:11,                                   windshield [4] -          3513:19, 3514:10,
                                                    3578:8, 3578:11,
 3578:10, 3579:17,        3587:12, 3587:13,                                   3530:7, 3531:2,          3515:5, 3516:20,
                                                    3579:16, 3579:18,
 3580:10, 3580:12,        3587:15, 3587:19,                                   3533:14, 3573:1          3530:22, 3535:23,
                                                    3581:25, 3582:1,
 3585:6, 3590:9,          3587:20, 3588:5,                                   withdraw [1] - 3551:6     3541:23, 3546:6,
                                                    3586:17, 3591:17,
 3590:25, 3591:3,         3588:8, 3588:18,                                   witness [16] -            3547:1, 3554:19,
                                                    3602:19, 3619:16
 3591:6, 3592:2,          3588:19, 3589:11,                                   3513:16, 3513:20,        3558:3, 3571:23,
                                                   watch [1] - 3527:10
 3596:3, 3596:8,          3617:6                                              3516:11, 3535:15,        3576:23, 3586:15
                                                   water [4] - 3521:20,
 3597:10, 3598:15,       verbal [3] - 3515:17,                                3535:25, 3537:2,
                                                    3522:6, 3599:11,
 3599:13, 3599:15,        3517:7
                         version [3] - 3517:1,
                                                    3599:13                   3538:16, 3540:3,                   Z
 3599:17, 3600:24,                                 Watson [10] - 3524:5,      3541:20, 3546:10,
 3603:2, 3603:17,         3521:20, 3568:6                                     3546:20, 3548:16,       Zone [29] - 3527:11,
                                                    3524:10, 3524:20,
      Case 1:14-cr-00107-RCL Document 1114 Filed 11/08/18 Page 128 of 128   3637



 3527:25, 3528:4,
 3542:21, 3558:22,
 3559:11, 3559:17,
 3560:9, 3561:12,
 3561:23, 3562:3,
 3563:6, 3563:13,
 3572:6, 3572:11,
 3581:10, 3581:11,
 3581:13, 3581:15,
 3588:16, 3589:25,
 3595:4, 3595:14,
 3595:15, 3595:22,
 3597:9, 3597:12,
 3597:18
zone [1] - 3593:23
zones [1] - 3593:24
zoomed [1] - 3599:4
zoomed-out [1] -
 3599:4
